 

Exhibit 10.1

 

LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

JERNIGAN CAPITAL OPERATING COMPANY, LLC

 



 



 

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE
OF SUCH REGISTRATION, UNLESS IN THE OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THE PROPOSED SALE, TRANSFER OR OTHER DISPOSITION MAY BE EFFECTED WITHOUT
REGISTRATION UNDER THE SECURITIES ACT AND UNDER APPLICABLE STATE SECURITIES OR
“BLUE SKY” LAWS.

 



 

 

Dated as of December 30, 2015

 

 

 



Table of Contents

 



  Page     ARTICLE I DEFINED TERMS 2     ARTICLE II ORGANIZATIONAL MATTERS 15  
    Section 2.1 Organization 15 Section 2.2 Name 15 Section 2.3 Registered
Office and Agent; Principal Office 16 Section 2.4 Term 16 Section 2.5 Interests
as Securities 16 Section 2.6 Certificates Describing Units 16       ARTICLE III
PURPOSE 17       Section 3.1 Purpose and Business 17 Section 3.2 Powers 17      
ARTICLE IV CAPITAL CONTRIBUTIONS AND ISSUANCES OF INTERESTS 18       Section 4.1
Capital Contributions of the Members 18 Section 4.2 Issuances of Interests 18
Section 4.3 No Preemptive Rights 19 Section 4.4 Other Contribution Provisions 19
Section 4.5 No Interest on Capital 20 Section 4.6 LTIP Units 20 Section 4.7
Conversion of LTIP Units. 22       ARTICLE V DISTRIBUTIONS 25       Section 5.1
Requirement and Characterization of Distributions 25 Section 5.2 Amounts
Withheld 26 Section 5.3 Distributions Upon Liquidation 26 Section 5.4 Revisions
to Reflect Issuance of Interests 26       ARTICLE VI ALLOCATIONS 27      
Section 6.1 Allocations for Capital Account Purposes 27 Section 6.2 Revisions to
Allocations to Reflect Issuance of Interests 30       ARTICLE VII MANAGEMENT AND
OPERATIONS OF BUSINESS 30       Section 7.1 Management 30 Section 7.2
Certificate of Formation 34 Section 7.3 Title to Company Assets 34 Section 7.4
Reimbursement of the Managing Member 34 Section 7.5 Outside Activities of the
Managing Member; Relationship of Shares to Units; Funding Debt 37 Section 7.6
Transactions with Affiliates 40 Section 7.7 Indemnification 40 Section 7.8
Liability of the Managing Member 42 Section 7.9 Other Matters Concerning the
Managing Member 43 Section 7.10 Reliance by Third Parties 44



 

i 

 

 

Table of Contents
(continued)

 



    Page       Section 7.11 Restrictions on Managing Member’s Authority 45
Section 7.12 Loans by Third Parties 45       ARTICLE VIII RIGHTS AND OBLIGATIONS
OF MEMBERS 45       Section 8.1 Limitation of Liability 45 Section 8.2
Management of Business 45 Section 8.3 Outside Activities of Non-Managing Members
45 Section 8.4 Return of Capital 46 Section 8.5 Rights of Non-Managing Members
Relating to the Company 46 Section 8.6 Redemption Right 48       ARTICLE IX
BOOKS, RECORDS, ACCOUNTING AND REPORTS 51       Section 9.1 Records and
Accounting 51 Section 9.2 Fiscal Year 51 Section 9.3 Reports 51       ARTICLE X
TAX MATTERS 52       Section 10.1 Tax Classification; Preparation of Tax Returns
52 Section 10.2 Tax Elections 52 Section 10.3 Tax Matters Partner 53 Section
10.4 Organizational Expenses 54 Section 10.5 Withholding 55       ARTICLE XI
TRANSFERS AND WITHDRAWALS 55       Section 11.1 Transfer 55 Section 11.2
Transfers of Interests of Managing Member 56 Section 11.3 Non-Managing Members’
Rights to Transfer 57 Section 11.4 Substituted Members 58 Section 11.5 Assignees
59 Section 11.6 General Provisions 59       ARTICLE XII ADMISSION OF MEMBERS 61
      Section 12.1 Admission of a Successor Managing Member 61 Section 12.2
Admission of Additional Members 62 Section 12.3 Amendment of Agreement and
Certificate of Formation 62 Section 12.4 Limit on Number of Members 62      
ARTICLE XIII DISSOLUTION AND LIQUIDATION 63       Section 13.1 Dissolution 63
Section 13.2 Winding Up 63 Section 13.3 Compliance with Timing Requirements of
Regulations; Restoration of Deficit Capital Accounts 64 Section 13.4 Rights of
Non-Managing Members 66 Section 13.5 Notice of Dissolution 67 Section 13.6
Cancellation of Certificate of Limited Liability Company 67





 

ii 

 

 

Table of Contents

(continued)

 



    Page       Section 13.7 Reasonable Time for Winding Up 67 Section 13.8
Waiver of Partition 67 Section 13.9 Liability of Liquidator 67       ARTICLE XIV
AMENDMENT OF COMPANY AGREEMENT; MEETINGS 67       Section 14.1 Amendments 67
Section 14.2 Meetings of the Members 69       ARTICLE XV GENERAL PROVISIONS 70  
    Section 15.1 Addresses and Notice 70 Section 15.2 Titles and Captions 71
Section 15.3 Pronouns and Plurals 71 Section 15.4 Further Action 71 Section 15.5
Binding Effect 71 Section 15.6 Creditors 71 Section 15.7 Waiver 71 Section 15.8
Counterparts 71 Section 15.9 Applicable Law 71 Section 15.10 Invalidity of
Provisions 72 Section 15.11 Power of Attorney 72 Section 15.12 Entire Agreement
73 Section 15.13 No Rights as Stockholders 73 Section 15.14 Limitation to
Preserve REIT Status 73



 

List of Exhibits:

 

Exhibit A — Form of Member Registry     Exhibit B — Capital Account Maintenance
    Exhibit C — Special Allocation Rules     Exhibit D — Notice of Redemption  
  Exhibit E — Form of DRO Registry     Exhibit F — Notice of Election by Member
to Convert LTIP Units into Class A Units     Exhibit G — Notice of Election by
Company to Force Conversion of LTIP Units into Class A Units

 

iii 

 



 

LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

JERNIGAN CAPITAL OPERATING COMPANY, LLC

 

THIS LIMITED LIABILITY COMPANY AGREEMENT of Jernigan Capital Operating Company,
LLC (the “Company”), dated as of December 30, 2015, (the “Agreement”) is entered
into by and among Jernigan Capital, Inc., a Maryland corporation, as the
“Managing Member” of the Company and Jernigan Capital OP, LLC as the “Initial
Non-Managing Member”, together with any other Persons who become Members of the
Company as provided herein.

 

WHEREAS, on March 5, 2015, the Managing Member formed Jernigan Capital Operating
Partnership, LP (the “Original Operating Partnership”), as a limited partnership
pursuant to Delaware law by the filing of the Certificate of Limited Partnership
with the Delaware Secretary of State;

 

WHEREAS, the Managing Member and Dean Jernigan (the “Original Organizational
Limited Partner”) entered into that certain Agreement of Limited Partnership of
the Partnership dated as of March 5, 2015 (the “Original Partnership
Agreement”);

 

WHEREAS on March 20, 2015, the Managing Member and the Original Organizational
Limited Partner of the Original Operating Partnership entered into that certain
Amended and Restated Agreement of Limited Partnership of the Original Operating
Partnership (the “Amended and Restated Partnership Agreement”);

 

WHEREAS, on June 10, 2015, the Original Operating Partnership issued new
operating Units, and replaced the Original Organizational Limited Partner with
the Initial Non-Managing Member and the Managing Member as limited partners;

 

WHEREAS on December 30, 2015, the Original Operating Partnership converted to a
limited liability company pursuant to section 18-214 of the Delaware Limited
Liability Company Act, as amended from time to time (the “Act”), and section
17-219 of the Delaware Revised Uniform Limited Partnership Act, as amended, by
the simultaneous filing of the Certificate of Formation and the Certificate of
Conversion, and contemporaneously changed its name to Jernigan Capital Operating
Company, LLC; and

 

WHEREAS, the Managing Member and the New Limited Partner now wish to enter into
this Agreement, which, for the avoidance of doubt, replaces the Amended and
Restated Partnership Agreement in its entirety.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree to enter into the
Agreement and agree to continue the Company as a limited liability company under
the Delaware Act, as follows:

 

 1

 

  

ARTICLE I

DEFINED TERMS

 

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

 

“Act” means the Delaware Limited Liability Company Act, as it may be amended
from time to time, and any successor to such statute.

 

“Additional Member” means a Person admitted to the Company as a Member pursuant
to Section 12.2 and who is shown as a Member in the Member Registry.

 

“Adjusted Capital Account” means the Capital Account maintained for each Member
as of the end of each Fiscal Year (i) increased by any amounts which such Member
is obligated to restore pursuant to any provision of this Agreement or is deemed
to be obligated to restore pursuant to the penultimate sentences of Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5) and (ii) decreased by the items
described in Regulations Sections 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6). The foregoing definition of
Adjusted Capital Account is intended to comply with the provisions of
Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.

 

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Adjusted Capital Account as of the end
of the relevant Fiscal Year.

 

“Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Exhibit B.

 

“Adjustment Event” has the meaning set forth in Section 4.6.A(i).

 

“Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly controlling, controlled by or under common control with such Person,
(ii) any Person owning or controlling ten percent (10%) or more of the
outstanding voting interests of such Person, (iii) any Person of which such
Person owns or controls ten percent (10%) or more of the voting interests or
(iv) any officer, director, general partner or trustee of such Person or any
Person referred to in clauses (i), (ii), and (iii) above. For purposes of this
definition, “control,” when used with respect to any Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

“Aggregate DRO Amount” means the aggregate balances of the DRO Amounts, if any,
of all DRO Members, if any, as determined on the date in question.

 

 2

 

  

“Agreed Value” means (i) in the case of any Contributed Property, the Section
704(c) Value of such property as of the time of its contribution to the Company,
reduced by any liabilities either assumed by the Company upon such contribution
or to which such property is subject when contributed as determined under
Section 752 of the Code and the Regulations thereunder; and (ii) in the case of
any property distributed to a Member by the Company, the Company’s Carrying
Value of such property at the time such property is distributed, reduced by any
indebtedness either assumed by such Member upon such distribution or to which
such property is subject at the time of distribution as determined under Section
752 of the Code and the Regulations thereunder.

 

“Agreement” means this Limited Liability Company Agreement, as it may be
amended, supplemented or restated from time to time.

 

“Amended and Restated Partnership Agreement” has the meaning set forth in the
recitals.

 

“Assignee” means a Person to whom one or more Units have been transferred in a
manner permitted under this Agreement, but who has not become a Substituted
Member, and who has the rights set forth in Section 11.5.

 

“Available Cash” means, with respect to any period for which such calculation is
being made:

 

(a)          all cash revenues and funds received by the Company from whatever
source (excluding the proceeds of any Capital Contribution, unless otherwise
determined by the Managing Member in its sole and absolute discretion) plus the
amount of any reduction (including, without limitation, a reduction resulting
because the Managing Member determines such amounts are no longer necessary) in
reserves of the Company, which reserves are referred to in clause (b)(iv) below;

 

(b)          less the sum of the following (except to the extent made with the
proceeds of any Capital Contribution):

 

(i)          all interest, principal and other debt-related payments made during
such period by the Company,

 

(ii)         all cash expenditures (including capital expenditures) made by the
Company during such period,

 

(iii)        investments in any entity (including loans made thereto) to the
extent that such investments are permitted under this Agreement and are not
otherwise described in clauses (b)(i) or (ii), and

 

(iv)         the amount of any increase in reserves established during such
period which the Managing Member determines is necessary or appropriate in its
sole and absolute discretion (including any reserves that may be necessary or
appropriate to account for distributions required with respect to Units having a
preference over other classes, series or sub-series of Units);

 

(c)          with any other adjustments as determined by the Managing Member, in
its sole and absolute discretion.

 

 3

 

  

Notwithstanding the foregoing, after commencement of the dissolution and
liquidation of the Company, Available Cash shall not include any cash received
or reductions in reserves and shall not take into account any disbursements made
or reserves established.

 

“Book-Tax Disparities” means, with respect to any item of Contributed Property
or Adjusted Property, as of the date of any determination, the difference
between the Carrying Value of such Contributed Property or Adjusted Property and
the adjusted basis thereof for U.S. federal income tax purposes as of such date.
A Member’s share of the Company’s Book-Tax Disparities in all of its Contributed
Property and Adjusted Property will be reflected by the difference between such
Member’s Capital Account balance as maintained pursuant to Exhibit B and the
hypothetical balance of such Member’s Capital Account computed as if it had been
maintained strictly in accordance with U.S. federal income tax accounting
principles.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.

 

“Capital Account” means the Capital Account maintained for a Member pursuant to
Exhibit B. The initial Capital Account balance for each Member who is a Member
on the date hereof shall be the amount set forth opposite such Member’s name on
the Member Registry.

 

“Capital Account Limitation” has the meaning set forth in Section 4.7.B.

 

“Capital Contribution” means, with respect to any Member, any cash and the
Agreed Value of Contributed Property which such Member contributes or is deemed
to contribute to the Company.

 

“Carrying Value” means (i) with respect to a Contributed Property or Adjusted
Property, the Section 704(c) Value of such property reduced (but not below zero)
by all Depreciation with respect to such Contributed Property or Adjusted
Property, as the case may be, charged to the Members’ Capital Accounts and (ii)
with respect to any other Company property, the adjusted basis of such property
for U.S. federal income tax purposes, all as of the time of determination. The
Carrying Value of any property shall be adjusted from time to time in accordance
with Exhibit B, and to reflect changes, additions (including capital
improvements thereto) or other adjustments to the Carrying Value for
dispositions and acquisitions of Company properties, as deemed appropriate by
the Managing Member.

 

“Cash Amount” means an amount of cash equal to the Value on the Valuation Date
of the Shares Amount.

 

“Certificate of Conversion” means the Certificate of Conversion relating to the
Company filed in the office of the Delaware Secretary of State, as amended from
time to time in accordance with the terms hereof and the Act.

 

“Certificate of Formation” means the Certificate of Formation relating to the
Company filed in the office of the Delaware Secretary of State, as amended from
time to time in accordance with the terms hereof and the Act.

 

 4

 

  

“Charter” means the charter of the Managing Member, within the meaning of
Section 1-101(f) of the Maryland General Corporation Law.

 

“Class A Unit” means any Common Unit that is not specifically designated by the
Managing Member as being of another specified class of Units.

 

“Class A Unit Distribution” has the meaning set forth in Section 4.6.A(ii).

 

“Class A Unit Economic Balance” has the meaning set forth in Section 6.1.E.

 

“Class A Unit Transaction” has the meaning set forth in Section 4.7.F.

 

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time, as interpreted by the applicable regulations thereunder. Any
reference herein to a specific section or sections of the Code shall be deemed
to include a reference to any corresponding provision of future law.

 

“Common Unit” means a Unit of Interest without any preference with respect to
the amount and timing of any distribution from the Company as set forth in this
Agreement and attachments hereto, and generally designated or referred to as
such by the Managing Member in this Agreement, including all Class A Common
Units. The Company may have one or more classes of Common Units. As used in this
Agreement, unless specifically mentioned otherwise, Common Units of the various
classes then outstanding will be referred to as “Common Units” in the aggregate.

 

“Company” means Jernigan Capital Operating Company, LLC, the limited liability
company formed under the Act pursuant to the terms and conditions set forth in
this Agreement.

 

“Company Record Date” means the record date established by the Managing Member
either (i) for the distribution of Available Cash pursuant to Section 5.1, which
record date shall be the same as the record date established by the Managing
Member Entity for a distribution to its stockholders of some or all of its
portion of such distribution, or (ii) if applicable, for determining the Members
entitled to vote on or Consent to any proposed action for which the Consent or
approval of the Members is sought pursuant to Section 14.2.

 

“Consent” means the consent or approval of a proposed action by a Member given
in accordance with this Agreement.

 

“Consent of the Non-Managing Members” means the Consent of Non-Managing Members
(excluding for this purpose (i) any Interests held by the Managing Member, (ii)
any Person of which the Managing Member directly or indirectly owns or controls
more than fifty percent (50%) of the voting interests and (iii) any Person
directly or indirectly owning or controlling more than fifty percent (50%) of
the outstanding voting interests of the Managing Member or the Managing Member
Entity) holding Interests representing more than fifty percent (50%) of the
Percentage Interest of the Common Units of all Non-Managing Members who are not
excluded pursuant to (i), (ii) and (iii) above.

 

“Constituent Person” has the meaning set forth in Section 4.7.F.

 

 5

 

  

“Contributed Property” means each property or other asset contributed to the
Company, in such form as may be permitted by the Act, but excluding cash
contributed or deemed contributed to the Company. Once the Carrying Value of a
Contributed Property is adjusted pursuant to Exhibit B, such property shall no
longer constitute a Contributed Property for purposes of Exhibit B, but shall be
deemed an Adjusted Property for such purposes.

 

“Conversion Date” has the meaning set forth in Section 4.7.B.

 

“Conversion Factor” means 1.0; provided, however, that, if the Managing Member
Entity (i) declares or pays a dividend on its outstanding Shares in Shares or
makes a distribution to all holders of its outstanding Shares in Shares and does
not make a corresponding distribution on Class A Units in Class A Units, (ii)
subdivides its outstanding Shares, or (iii) combines its outstanding Shares into
a smaller number of Shares, the Conversion Factor shall be adjusted by
multiplying the Conversion Factor by a fraction, the numerator of which shall be
the number of Shares issued and outstanding on the record date for such
dividend, distribution, subdivision or combination (assuming for such purposes
that such dividend, distribution, subdivision or combination has occurred as of
such time) and the denominator of which shall be the actual number of Shares
(determined without the above assumption) issued and outstanding on the record
date for such dividend, distribution, subdivision or combination; and provided
further that if an entity other than an Affiliate of the Managing Member or the
Managing Member Entity shall become the Managing Member pursuant to any merger,
consolidation or combination of the Managing Member or the Managing Member
Entity with or into another entity (the “Successor Entity”), the Conversion
Factor shall be adjusted by multiplying the Conversion Factor by the number of
shares of the Successor Entity into which one Share is converted pursuant to
such merger, consolidation or combination, determined as of the date of such
merger, consolidation or combination. Any adjustment to the Conversion Factor
shall become effective immediately after the effective date of the event
retroactive to the record date, if any, for the event giving rise thereto, it
being intended that (x) adjustments to the Conversion Factor are to be made to
avoid unintended dilution or anti-dilution as a result of transactions in which
Shares are issued, redeemed or exchanged without a corresponding issuance,
redemption or exchange of Units and (y) if a Specified Redemption Date shall
fall between the record date and the effective date of any event of the type
described above, that the Conversion Factor applicable to such redemption shall
be adjusted to take into account such event.

 

“Conversion Notice” has the meaning set forth in Section 4.7.B.

 

“Conversion Right” has the meaning set forth in Section 4.7.A.

 

“Convertible Funding Debt” has the meaning set forth in Section 7.5.F.

 

“Debt” means, as to any Person, as of any date of determination, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, (ii) all amounts owed by such Person to banks or
other Persons in respect of reimbursement obligations under letters of credit,
surety bonds and other similar instruments guaranteeing payment or other
performance of obligations by such Person, (iii) all indebtedness for borrowed
money or for the deferred purchase price of property or services secured by any
lien on any property owned by such Person, to the extent attributable to such
Person’s interest in such property, even though such Person has not assumed or
become liable for the payment thereof, and (iv) obligations of such Person
incurred in connection with entering into a lease which, in accordance with
generally accepted accounting principles, should be capitalized.

 

 6

 

  

“Depreciation” means, for each Fiscal Year, an amount equal to the U.S. federal
income tax depreciation, amortization, or other cost recovery deduction
allowable with respect to an asset for such year, except that if the Carrying
Value of an asset differs from its adjusted basis for U.S. federal income tax
purposes at the beginning of such year or other period, Depreciation shall be an
amount which bears the same ratio to such beginning Carrying Value as the U.S.
federal income tax depreciation, amortization, or other cost recovery deduction
for such year bears to such beginning adjusted tax basis; provided, however,
that if the U.S. federal income tax depreciation, amortization, or other cost
recovery deduction for such year is zero, Depreciation shall be determined with
reference to such beginning Carrying Value using any reasonable method selected
by the Managing Member.

 

“DRO Amount” means the amount specified in the DRO Registry with respect to any
DRO Member, as such DRO Registry may be amended from time to time.

 

“DRO Member” means a Member who has agreed in writing to be a DRO Member and has
agreed and is obligated to make certain contributions, not in excess of such DRO
Member’s DRO Amount, to the Company with respect to any deficit balance in such
Member’s Capital Account upon the occurrence of certain events. A DRO Member who
is obligated to make any such contribution only upon liquidation of the Company
shall be designated in the DRO Registry as a Part I DRO Member and a DRO Member
who is obligated to make any such contribution to the Company either upon
liquidation of the Company or upon liquidation of such DRO Member’s Interest
shall be designated in the DRO Registry as a Part II DRO Member.

 

“DRO Registry” means the DRO Registry maintained by the Managing Member in the
books and records of the Company containing substantially the same information
as would be necessary to complete the Form of DRO Registry attached hereto as
Exhibit E.

 

“Economic Capital Account Balances” has the meaning set forth in Section 6.1.E.

 

“Effective Date” shall mean the date of this Agreement.

 

“Equity Incentive Plan” means any equity incentive plan of the Managing Member,
the Managing Member Entity, the Company and/or any Affiliate of the Company,
including, without limitation, the Jernigan Capital, Inc. 2015 Equity Incentive
Plan.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fiscal Year” means the fiscal year of the Company, which shall be the calendar
year as provided in Section 9.2.

 

“Forced Conversion” has the meaning set forth in Section 4.7.C.

 

 7

 



 

“Forced Conversion Notice” has the meaning set forth in Section 4.7.C.

 

“Funding Debt” means any Debt incurred for the purpose of providing funds to the
Company by or on behalf of the Managing Member or the Managing Member Entity or
any wholly owned subsidiary of either the Managing Member or the Managing Member
Entity.

 

“Immediate Family” means, with respect to any natural Person, such natural
Person’s spouse, parents, descendants, nephews, nieces, brothers, and sisters.

 

“Incapacity” or “Incapacitated” means, (i) as to any individual who is a Member,
death, total physical disability or entry by a court of competent jurisdiction
adjudicating such Member incompetent to manage his or her Member or estate, (ii)
as to any corporation which is a Member, the filing of a certificate of
dissolution, or its equivalent, for the corporation or the revocation of its
charter, (iii) as to any partnership or limited liability company which is a
Member, the dissolution and commencement of winding up of the partnership or
limited liability company, (iv) as to any estate which is a Member, the
distribution by the fiduciary of the estate’s entire interest in the Company,
(v) as to any trustee of a trust which is a Member, the termination of the trust
(but not the substitution of a new trustee) or (vi) as to any Member, the
bankruptcy of such Member. For purposes of this definition, bankruptcy of a
Member shall be deemed to have occurred when (a) the Member commences a
voluntary proceeding seeking liquidation, reorganization or other relief under
any bankruptcy, insolvency or other similar law now or hereafter in effect, (b)
the Member is adjudged as bankrupt or insolvent, or a final and nonappealable
order for relief under any bankruptcy, insolvency or similar law now or
hereafter in effect has been entered against the Member, (c) the Member executes
and delivers a general assignment for the benefit of the Member’s creditors, (d)
the Member files an answer or other pleading admitting or failing to contest the
material allegations of a petition filed against the Member in any proceeding of
the nature described in clause (b) above, (e) the Member seeks, consents to or
acquiesces in the appointment of a trustee, receiver or liquidator for the
Member or for all or any substantial part of the Member’s properties, (f) any
proceeding seeking liquidation, reorganization or other relief under any
bankruptcy, insolvency or other similar law now or hereafter in effect has not
been dismissed within one hundred twenty (120) days after the commencement
thereof, (g) the appointment without the Member’s consent or acquiescence of a
trustee, receiver or liquidator has not been vacated or stayed within ninety
(90) days of such appointment or (h) an appointment referred to in clause (g) is
not vacated within ninety (90) days after the expiration of any such stay.

 

“Indemnitee” means (i) any Person made a party to a proceeding by reason of its
status as (A) a Managing Member, (B) the Managing Member Entity, (C) a
Non-Managing Member or (D) a trustee, director or officer of the Company, the
Managing Member or the Managing Member Entity and (ii) such other Persons
(including Affiliates of either a Member or the Company) as the Managing Member
may designate from time to time (whether before or after the event giving rise
to potential liability), in its sole and absolute discretion.

 

“Initial Non-Managing Member” means Jernigan Capital OP, LLC, a Delaware limited
liability company.

 

 8

 

  

Interest” means an Interest of a Member in the Company representing a fractional
part of the ownership interest in the Company and includes any and all benefits
to which the holder of such an Interest may be entitled as provided in this
Agreement, together with all obligations of such Person to comply with the terms
and provisions of this Agreement. An Interest may be expressed as a number of
Units.

 

“IRS” means the Internal Revenue Service, which administers the internal revenue
laws of the United States.

 

“Liquidating Event” has the meaning set forth in Section 13.1.

 

“Liquidating Gains” has the meaning set forth in Section 6.1.E.

 

“Liquidator” has the meaning set forth in Section 13.2.A.

 

“LTIP Units” means a Unit which is designated as an LTIP Unit and which has the
rights, preferences and other privileges designated in Section 4.6 and elsewhere
in this Agreement in respect of holders of LTIP Units. The allocation of LTIP
Units among the Members shall be set forth in the Member Registry, as it may be
amended or restated from time to time.

 

“LTIP Unitholder” means a Member that holds LTIP Units.

 

“LV Safe Harbor” “LV Safe Harbor Election” and “LV Safe Harbor Interest” each
has the meaning set forth in Section 10.2.B.

 

“Management Agreement” means the Management Agreement, dated April 1, 2015,
between the Managing Member, the Company and the Manager, as it may be amended
from time to time in accordance with its terms.

 

“Manager” means JCap Advisors, LLC, a Florida limited liability company, or its
successor or permitted assignee.

 

“Managing Member” means Jernigan Capital, Inc., a Delaware corporation, or its
successor, as managing member of the Company.

 

“Managing Member Entity” means the Managing Member; provided, however, that if
both (i) the common stock (or other comparable equity interests) of the Managing
Member are at any time not Publicly Traded and (ii) the common stock (or other
comparable equity interests) of an entity that owns, directly or indirectly,
fifty percent (50%) or more of the common stock (or other comparable equity
interests) of the Managing Member are Publicly Traded, the term “Managing Member
Entity” shall refer to such entity whose common stock (or other comparable
equity securities) is Publicly Traded.

 

“Member” means any Person named as a Member, including the Managing Member or a
Non-Managing Member, in the Member Registry or any Substituted Member or
Additional Member, in such Person’s capacity as a Member of the Company.

 

 9

 

  

“Member Registry” means the Member Registry maintained by the Managing Member in
the books and records of the Company containing substantially the same
information as would be necessary to complete the form of Member Registry
attached hereto as Exhibit A.

 

“Net Income” means, for any taxable period, the excess, if any, of the Company’s
items of income and gain for such taxable period over the Company’s items of
loss and deduction for such taxable period. The items included in the
calculation of Net Income shall be determined in accordance with Exhibit B. If
an item of income, gain, loss or deduction that has been included in the initial
computation of Net Income is subjected to the special allocation rules in
Exhibit C, Net Income or the resulting Net Loss, whichever the case may be,
shall be recomputed without regard to such item.

 

“Net Loss” means, for any taxable period, the excess, if any, of the Company’s
items of loss and deduction for such taxable period over the Company’s items of
income and gain for such taxable period. The items included in the calculation
of Net Loss shall be determined in accordance with Exhibit B. If an item of
income, gain, loss or deduction that has been included in the initial
computation of Net Loss is subjected to the special allocation rules in Exhibit
C, Net Loss or the resulting Net Income, whichever the case may be, shall be
recomputed without regard to such item.

 

“New Limited Partner” has the meaning set forth in the recitals.

 

“New Securities” means (i) any rights, options, warrants or convertible or
exchangeable securities having the right to subscribe for or purchase Shares,
excluding grants under any Equity Incentive Plan, or (ii) any Debt issued by the
Managing Member Entity that provides any of the rights described in clause (i).

 

“Non-Managing Member” means any Person named in the Member Registry other than
the Managing Member.

 

“Nonrecourse Built-in Gain” means, with respect to any Contributed Properties or
Adjusted Properties that are subject to a mortgage or negative pledge securing a
Nonrecourse Liability, the amount of any taxable gain that would be allocated to
the Members pursuant to Section 2.B of Exhibit C if such properties were
disposed of in a taxable transaction in full satisfaction of such liabilities
and for no other consideration.

 

“Nonrecourse Deductions” has the meaning set forth in Regulations Section
1.704-2(b)(1), and the amount of Nonrecourse Deductions for a Fiscal Year shall
be determined in accordance with the rules of Regulations Section 1.704-2(c).

 

“Nonrecourse Liability” has the meaning set forth in Regulations Section
1.752-1(a)(2).

 

“Notice of Redemption” means a Notice of Redemption substantially in the form of
Exhibit D.

 

“Original Organizational Limited Partner” has the meaning set forth in the
recitals.

 

“Original Operating Partnership” has the meaning set forth in the recitals.

 

 10

 

  

“Original Partnership Agreement” has the meaning set forth in the recitals.

 

“Operating Entity” has the meaning set forth in Section 7.4.F.

 

“Organizational Limited Partner” has the meaning set forth in the recitals
hereto.

 

“Original Agreement” has the meaning set forth in the recitals hereto.

 

“Partner Minimum Gain” means an amount, with respect to each Partner Nonrecourse
Debt, equal to the Partnership Minimum Gain that would result if such Partner
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).

 

“Partner Nonrecourse Debt” has the meaning set forth in Regulations Section
1.704-2(b)(4).

 

“Partner Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i), and the amount of Partner Nonrecourse Deductions with
respect to a Partner Nonrecourse Debt for a Fiscal Year shall be determined in
accordance with the rules of Regulations Section 1.704-2(i)(2).

 

“Partnership Minimum Gain” has the meaning set forth in Regulations Section
1.704-2(b)(2), and the amount of Partnership Minimum Gain, as well as any net
increase or decrease in Partnership Minimum Gain, for a Fiscal Year shall be
determined in accordance with the rules of Regulations Section 1.704-2(d).

 

“Percentage Interest” means, as to a Member holding a class or series of Units,
its interest in such class, determined by dividing the Units of such class or
series owned by such Member by the total number of Units of such class or series
then outstanding.

 

“Person” means a natural person, partnership (whether general or limited),
trust, estate, association, corporation, limited liability company,
unincorporated organization, custodian, nominee or any other individual or
entity in its own or any representative capacity.

 

“Predecessor Entity” has the meaning set forth in the definition of “Conversion
Factor” herein.

 

“Publicly Traded” means listed or admitted to trading on the New York Stock
Exchange, the NYSE MKT LLC, the NASDAQ Stock Market or any successor to any of
the foregoing.

 

“Qualified Assets” means any of the following assets: (i) interests, rights,
options, warrants or convertible or exchangeable securities of the Company; (ii)
Debt issued by the Company or any Subsidiary thereof in connection with the
incurrence of Funding Debt; (iii) equity interests in Qualified REIT
Subsidiaries and limited liability companies (or other entities disregarded from
their sole owner for U.S. federal income tax purposes, including wholly owned
grantor trusts) whose assets consist solely of Qualified Assets; (iv) up to a
one percent (1%) equity interest in any partnership or limited liability company
at least ninety-nine percent (99%) of the equity of which is owned, directly or
indirectly, by the Company; (v) cash held for payment of administrative expenses
or pending distribution to security holders of the Managing Member Entity or any
wholly owned Subsidiary thereof or pending contribution to the Company; and (vi)
other tangible and intangible assets that, taken as a whole, are de minimis in
relation to the net assets of the Company and its Subsidiaries.

 

 11

 

  

“Qualified REIT Subsidiary” means any Subsidiary of the Managing Member Entity
that is a “qualified REIT subsidiary” within the meaning of Section 856(i) of
the Code.

 

“Recapture Income” means any gain recognized by the Company (computed without
regard to any adjustment pursuant to Section 754 of the Code) upon the
disposition of any property or asset of the Company, which gain is characterized
either as ordinary income or as “unrecaptured Section 1250 gain” (as defined in
Section 1(h)(6) of the Code) because it represents the recapture of depreciation
deductions previously taken with respect to such property or asset.

 

“Recourse Liabilities” means the amount of liabilities owed by the Company
(other than Nonrecourse Liabilities and liabilities to which Partner Nonrecourse
Deductions are attributable in accordance with Section 1.704-(2)(i) of the
Regulations).

 

“Redeeming Member” has the meaning set forth in Section 8.6.A.

 

“Redemption Amount” means either the Cash Amount or the Shares Amount, as
determined by the Managing Member, in its sole and absolute
discretion; provided, however, that if the Shares are not Publicly Traded at the
time a Redeeming Member exercises its Redemption Right, the Redemption Amount
shall be paid only in the form of the Cash Amount unless the Redeeming Member,
in its sole and absolute discretion, consents to payment of the Redemption
Amount in the form of the Shares Amount. A Redeeming Member shall have no right,
without the Managing Member’s consent, in its sole and absolute discretion, to
receive the Redemption Amount in the form of the Shares Amount.

 

“Redemption Right” has the meaning set forth in Section 8.6.A.

 

“Regulations” means the Treasury Regulations promulgated under the Code, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).

 

“REIT” means an entity that qualifies as a real estate investment trust under
the Code.

 

“REIT Requirements” has the meaning set forth in Section 5.1.A.

 

“Residual Gain” or “Residual Loss” means any item of gain or loss, as the case
may be, of the Company recognized for U.S. federal income tax purposes resulting
from a sale, exchange or other disposition of Contributed Property or Adjusted
Property, to the extent such item of gain or loss is not allocated pursuant to
Section 2.B.1(a) or 2.B.2(a) of Exhibit C to eliminate Book-Tax Disparities.

 

“Safe Harbor” has the meaning set forth in Section 11.6.F.

 

 12

 

  

“Securities Act” means the Securities Act of 1933, as amended.

 

“Section 704(c) Value” of any Contributed Property or Adjusted Property means
the fair market value of such property at the time of contribution or
adjustment, as the case may be, as determined by the Managing Member using such
reasonable method of valuation as it may adopt; provided, however, subject to
Exhibit B, the Managing Member shall, in its sole and absolute discretion, use
such method as it deems reasonable and appropriate to allocate the aggregate of
the Section 704(c) Value of Contributed Properties or Adjusted Properties in a
single or integrated transaction among each separate property on a basis
proportional to its fair market values.

 

“Share” means a share of common stock (or other comparable equity interest) of
the Managing Member Entity (or the Successor Entity, as the case may be). Shares
may be issued in one or more classes or series in accordance with the terms of
the Charter (or, if the Managing Member Entity is not the Managing Member, the
organizational documents of the Managing Member Entity). Shares issued in lieu
of the Cash Amount by the Company or the Managing Member may be either
registered or unregistered Shares at the option of the Managing Member or
Company. If there is more than one class or series of Shares, the term “Shares”
shall, as the context requires, be deemed to refer to the class or series of
Shares that corresponds to the class or series of interests for which the
reference to Shares is made. When used with reference to Class A Units, the term
“Shares” refers to shares of common stock (or other comparable equity interest)
of the Managing Member.

 

“Shares Amount” means a number of Shares equal to the product of the number of
Units offered for redemption by a Redeeming Member times the Conversion Factor;
provided, however, that, if the Managing Member Entity issues to holders of
Shares securities, rights, options, warrants or convertible or exchangeable
securities entitling such holders to subscribe for or purchase Shares or any
other securities or property (collectively, the “rights”), then the Shares
Amount shall also include such rights that a holder of that number of Shares
would be entitled to receive unless the Company issues corresponding rights to
holders of Units.

 

“Specified Redemption Date” means the tenth Business Day after the Valuation
Date or such shorter period as the Managing Member, in its sole and absolute
discretion, may determine; provided, however, that, if the Shares are not
Publicly Traded, the Specified Redemption Date means the thirtieth Business Day
after receipt by the Managing Member of a Notice of Redemption.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, trust, partnership or joint venture, or other entity of which
a majority of (i) the voting power of the voting equity securities or (ii) the
outstanding equity interests is owned, directly or indirectly, by such Person.

 

“Substituted Member” means a Person who is admitted as a Member to the Company
pursuant to Section 11.4 and who is shown as a Member in the Member Registry.

 

“Successor Entity” has the meaning set forth in the definition of “Conversion
Factor” herein.

 

 13

 

  

“Termination Transaction” has the meaning set forth in Section 11.2.B.

 

“Unit” means a fractional, undivided share of the Interests of all Members
issued pursuant to Section 4.1 and Section 4.2, and includes Class A Units, LTIP
Units and any other classes of Common Units or other Units established after the
date hereof. For purposes of determining the Percentage Interest of the Common
Units, all classes of Common Units then outstanding shall be treated as one
class. The number of Units outstanding and the Percentage Interests of the class
of the Interests represented by such Units are as set forth in the Member
Registry. Fractional Units may be issued by the Company.

 

“Unrealized Gain” attributable to any item of Company property means, as of any
date of determination, the excess, if any, of (i) the fair market value of such
property (as determined under Exhibit B) as of such date, over (ii) the Carrying
Value of such property (prior to any adjustment to be made pursuant to Exhibit
B) as of such date.

 

“Unrealized Loss” attributable to any item of Company property means, as of any
date of determination, the excess, if any, of (i) the Carrying Value of such
property (prior to any adjustment to be made pursuant to Exhibit B) as of such
date, over (ii) the fair market value of such property (as determined under
Exhibit B) as of such date.

 

“Unvested LTIP Units” has the meaning set forth in Section 4.6.C.

 

“Valuation Date” means the date of receipt by the Managing Member of a Notice of
Redemption or, if such date is not a Business Day, the first Business Day
thereafter.

 

“Value” means, with respect to one Share of a class of outstanding Shares of the
Managing Member Entity that are Publicly Traded, the average of the daily market
price for the ten consecutive trading days immediately preceding the date with
respect to which value must be determined. The market price for each such
trading day shall be the closing price, regular way, on such day, or if no such
sale takes place on such day, the average of the closing bid and asked prices on
such day. If the outstanding Shares of the Managing Member Entity are Publicly
Traded and the Shares Amount includes, in addition to the Shares, rights or
interests that a holder of Shares has received or would be entitled to receive,
then the Value of such rights shall be determined by the Managing Member acting
in good faith on the basis of such quotations and other information as it
considers, in its reasonable judgment, appropriate. If the Shares of the
Managing Member Entity are not Publicly Traded, the Value of the Shares Amount
per Unit tendered for redemption (which will be the Cash Amount per Unit offered
for redemption payable pursuant to Section 8.6.A) means the amount that a holder
of one Unit would receive if each of the assets of the Company were to be sold
for its fair market value on the Specified Redemption Date, the Company were to
pay all of its outstanding liabilities, and the remaining proceeds were to be
distributed to the Members in accordance with the terms of this Agreement. Such
Value shall be determined by the Managing Member, acting in good faith and based
upon a commercially reasonable estimate of the amount that would be realized by
the Company if each asset of the Company (and each asset of each partnership,
limited liability company, trust, joint venture or other entity in which the
Company owns a direct or indirect interest) were sold to an unrelated purchaser
in an arm’s-length transaction where neither the purchaser nor the seller were
under economic compulsion to enter into the transaction (without regard to any
discount in value as a result of the Company’s minority interest in any property
or any illiquidity of the Company’s interest in any property).

 

 14

 

  

“Vested LTIP Units” has the meaning set forth in Section 4.6.C.

 

“Vesting Agreement” means each or any, as the context implies, agreement or
instrument entered into by a holder of LTIP Units upon acceptance of an award of
LTIP Units under an Equity Incentive Plan.

 

ARTICLE II

ORGANIZATIONAL MATTERS

 

Section 2.1           Organization

 

A.           Organization, Status and Rights. The Company is a limited liability
company organized pursuant to the provisions of the Act and upon the terms and
conditions set forth in this Agreement. The Members hereby confirm and agree to
their status as members of the Company and to continue the business of the
Company on the terms set forth in this Agreement. Except as expressly provided
herein, the rights and obligations of the Members and the administration and
termination of the Company shall be governed by the Act. The Interest of each
Member shall be personal property for all purposes.

 

B.           Qualification of Company. The Members (i) agree that if the laws of
any jurisdiction in which the Company transacts business so require, the
Managing Member, the appropriate officers or other authorized representatives of
the Company shall file, or shall cause to be filed, with the appropriate office
in that jurisdiction, any documents necessary for the Company to qualify to
transact business under such laws; and (ii) agree and obligate themselves to
execute, acknowledge and cause to be filed for record, in the place or places
and manner prescribed by law, any amendments to the Certificate of Formation as
may be required, either by the Act, by the laws of any jurisdiction in which the
Company transacts business, or by this Agreement, to reflect changes in the
information contained therein or otherwise to comply with the requirements of
law for the continuation, preservation and operation of the Company as a limited
liability company under the Act.

 

C.           Representations. Each Member represents and warrants that such
Member is duly authorized to execute, deliver and perform its obligations under
this Agreement and that the Person, if any, executing this Agreement on behalf
of such Member is duly authorized to do so and that this Agreement is binding on
and enforceable against such Member in accordance with its terms.

 

Section 2.2           Name

 

The name of the Company is Jernigan Capital Operating Company, LLC. The
Company’s business may be conducted under any other name or names deemed
advisable by the Managing Member, including the name of any of the Managing
Member or any Affiliate thereof. The words “Limited Liability Company,” L.L.C.,”
“LLC” or similar words or letters shall be included in the Company’s name where
necessary for the purposes of complying with the laws of any jurisdiction that
so requires. The Managing Member in its sole and absolute discretion may change
the name of the Company at any time and from time to time and shall notify the
Non-Managing Members of such change in the next regular communication to the
Non-Managing Members.

 

 15

 

  

Section 2.3           Registered Office and Agent; Principal Office

 

The address of the registered office of the Company in the State of Delaware is
located at 850 New Burton Road, Suite 201, Dover, County of Kent, Delaware 19904
and the registered agent for service of process on the Company in the State of
Delaware at such registered office is National Corporate Research, Ltd. The
principal office of the Company is 6410 Poplar Ave., Suite 650, Memphis, TN
38119, or shall be such other place as the Managing Member may from time to time
designate by notice to the Non-Managing Members. The Company may maintain
offices at such other place or places within or outside the State of Delaware as
the Managing Member deems advisable.

 

Section 2.4           Term

 

The term of the Company commenced on March 5, 2015, and shall continue until
dissolved pursuant to the provisions of Article XIII or as otherwise provided by
law.

 

Section 2.5           Interests as Securities

 

All Interests shall be securities within the meaning of, and governed by, (i)
Article 8 of the Delaware Uniform Commercial Code and (ii) Article 8 of the
Uniform Commercial Code of any other applicable jurisdiction.

 

Section 2.6           Certificates Describing Units

 

The Managing Member shall have the authority to issue certificates evidencing
the Interests in accordance with Section 18-702(c) of the Act. Any such
certificate (i) shall be in form and substance as approved by the Managing
Member, (ii) shall not be negotiable and (iii) shall bear a legend to the
following effect:

 

THIS CERTIFICATE IS NOT NEGOTIABLE. THE UNITS REPRESENTED BY THIS CERTIFICATE
ARE GOVERNED BY AND TRANSFERABLE ONLY IN ACCORDANCE WITH (A) THE PROVISIONS OF
THE LIMITED LIABILITY COMPANY AGREEMENT OF JERNIGAN CAPITAL OPERATING COMPANY,
LLC, AS AMENDED, SUPPLEMENTED OR RESTATED FROM TIME TO TIME AND (B) ANY
APPLICABLE FEDERAL OR STATE SECURITIES OR BLUE SKY LAWS.

 

 16

 





 

ARTICLE III

 

PURPOSE

 

Section 3.1           Purpose and Business

 

The purpose and nature of the business to be conducted by the Company is (i) to
conduct any business that may be lawfully conducted by a limited liability
company organized pursuant to the Act; (ii) to enter into any corporation,
partnership, joint venture, trust, limited liability company or other similar
arrangement to engage in any of the foregoing or the ownership of interests in
any entity engaged, directly or indirectly, in any of the foregoing; and (iii)
to do anything necessary or incidental to the foregoing; provided, however, that
any business shall be limited to and conducted in such a manner as to permit the
Managing Member and, if different, the Managing Member Entity, at all times to
be classified as a REIT, unless the Managing Member or Managing Member Entity,
as applicable, in its sole and absolute discretion has chosen to cease to
qualify as a REIT or has chosen not to attempt to qualify as a REIT for any
reason or reasons whether or not related to the business conducted by the
Company. In connection with the foregoing, and without limiting the Managing
Member’s or the Managing Member Entity’s right, in its sole and absolute
discretion, to cease qualifying as a REIT, the Members acknowledge that the
status of the Managing Member as a REIT inures to the benefit of all the Members
and not solely to the Managing Member, the Managing Member Entity or their
Affiliates.

 

Section 3.2           Powers

 

The Company is empowered to do any and all acts and things necessary,
appropriate, proper, advisable, incidental to or convenient for the furtherance
and accomplishment of the purposes and business described herein and for the
protection and benefit of the Company, including, without limitation, full power
and authority, directly or through its ownership interest in other entities, to
enter into, perform and carry out contracts of any kind, borrow money and issue
evidences of indebtedness, whether or not secured by mortgage, deed of trust,
pledge or other lien, acquire, own, manage, improve and develop real property,
and lease, sell, transfer and dispose of real property; provided, however, that
the Company shall not take, or shall refrain from taking, any action which, in
the judgment of the Managing Member, in its sole and absolute discretion, (i)
could adversely affect the ability of the Managing Member Entity to qualify or
continue to qualify as a REIT (unless the Managing Member has decided to
terminate or revoke its election to be taxed as a REIT), (ii) could subject the
Managing Member Entity to any taxes under Sections 857 or 4981 of the Code, or
(iii) could violate any law or regulation of any governmental body or agency
having jurisdiction over the Managing Member or the Managing Member Entity, or
their securities, unless such action (or inaction) shall have been specifically
consented to by the Managing Member in writing.

 

 17

 

 





ARTICLE IV

 

CAPITAL CONTRIBUTIONS AND ISSUANCES OF INTERESTS

 

Section 4.1           Capital Contributions of the Members

 

A.           Capital Contributions. Prior to or concurrently with the execution
of this Agreement, the Members have made the Capital Contributions as set forth
in the Member Registry. On the date hereof, the Members own Units in the amounts
set forth in the Member Registry and have Percentage Interests in the Company as
set forth in the Member Registry. The number of Units and Percentage Interest
shall be adjusted in the Member Registry from time to time by the Managing
Member to the extent necessary to reflect accurately exchanges, redemptions,
Capital Contributions, the issuance of additional Units or similar events having
an effect on a Member’s Percentage Interest occurring after the Effective Date
and in accordance with the terms of this Agreement.

 

B.           Except as provided in Sections 7.5, 10.5, and 13.3, the Members
shall have no obligation to make any additional Capital Contributions or provide
any additional funding to the Company (whether in the form of loans, repayments
of loans or otherwise). Except as otherwise set forth in Section 13.3, no Member
shall have any obligation to restore any deficit that may exist in its Capital
Account, either upon a liquidation of the Company or otherwise.

 

Section 4.2           Issuances of Interests

 

A.           General. The Managing Member is hereby authorized to cause the
Company from time to time to issue to Members (including the Managing Member and
its Affiliates) or other Persons (including, without limitation, in connection
with the contribution of property to the Company or any of its Subsidiaries)
Units or other Interests in one or more classes, or in one or more series of any
of such classes, with such designations, preferences and relative,
participating, optional or other special rights, powers and duties, including
rights, powers and duties senior to one or more other classes of Interests, all
as shall be determined, subject to applicable Delaware law, by the Managing
Member in its sole and absolute discretion, including, without limitation, (i)
the allocations of items of Company income, gain, loss, deduction and credit to
each such class or series of Interests, (ii) the right of each such class or
series of Interests to share in Company distributions, (iii) the rights of each
such class or series of Interests upon dissolution and liquidation of the
Company, (iv) the rights, if any, of each such class to vote on matters that
require the vote or Consent of the Members, and (v) the consideration, if any,
to be received by the Company; provided that no such Units or other Interests
shall be issued to the Managing Member unless either (a) the Interests are
issued in connection with the grant, award or issuance of Shares or other equity
interests in the Managing Member Entity (including a transaction described in
Section 7.4.F) having designations, preferences and other rights such that the
economic interests attributable to such Shares or other equity interests are
substantially similar to the designations, preferences and other rights (except
voting rights) of the Interests issued to the Managing Member in accordance with
this Section 4.2.A, and Managing Member contributes to the Company the proceeds
(if any) from the issuance of Shares or equity received by the Managing Member
as required pursuant to Section 7.5.D, (b) the Managing Member makes an
additional Capital Contribution to the Company, or (c) the additional Interests
are issued to all Members holding Interests in the same class in proportion to
their respective Percentage Interests in such class. If the Company issues
Interests pursuant to this Section 4.2.A, the Managing Member shall make such
revisions to this Agreement (including but not limited to the revisions
described in Section 5.4, Section 6.2 and Section 8.6) as it deems necessary to
reflect the issuance of such Interests. The designation of any newly issued
class or series of Interests may provide a formula for treating such Interests
solely for purposes of voting on or consenting to any matter that requires the
vote or Consent of the Members as set forth in one or more of Sections 7.1,
7.5.A, 7.11, 13.1(i), 13.1(v), 14.1.A, 14.1.C, 14.2.A, and 14.2.B of this
Agreement as the equivalent of a specified number (including any fraction
thereof) of Class A Units or other Common Units. Nothing in this Agreement shall
prohibit the Managing Member from issuing Units for less than fair market value
if the Managing Member concludes in good faith that such issuance is in the best
interests of the Company.

 

 18

 

 

B.           Classes of Units. On the Effective Date, the Company shall have two
authorized classes of Units, entitled “Class A Units” and “LTIP Units,” and,
thereafter, such additional classes of Units as may be created by the Managing
Member pursuant to Section 4.2.A and this Section 4.2.B. Class A Units or a
class of Interests created pursuant to Section 4.2.A or this Section 4.2.B, at
the election of the Managing Member, in its sole and absolute discretion, may be
issued to newly admitted Members in exchange for the contribution by such
Members of cash, real estate interests, stock, notes or other assets or
consideration; provided, however, that any Unit that is not specifically
designated by the Managing Member as being of a particular class shall be deemed
to be a Class A Unit. The issuance and terms of any LTIP Units shall be in
accordance with Section 4.6.

 

Section 4.3           No Preemptive Rights

 

Except to the extent expressly granted by the Company pursuant to another
agreement, no Person shall have any preemptive, preferential or other similar
right with respect to (i) additional Capital Contributions or loans to the
Company or (ii) issuance or sale of any Units or other Interests.

 

Section 4.4           Other Contribution Provisions

 

A.           General. If any Member is admitted to the Company and is given a
Capital Account in exchange for services rendered to the Company, such
transaction shall be treated by the Company and the affected Member (and set
forth in the Member Registry) as if the Company had compensated such Member in
cash, and the Company had made a Capital Contribution of such cash to the
capital of the Company.

 

B.           Mergers. To the extent the Company acquires any property (or an
indirect interest therein) by the merger of any other Person into the Company or
with or into a Subsidiary of the Company, Persons who receive Interests in
exchange for their interest in the Person merging into the Company or with or
into a Subsidiary of the Company shall be deemed to have been admitted as
Additional Members pursuant to Section 12.2 and shall be deemed to have made
Capital Contributions as provided in the applicable merger agreement (or if not
so provided, as determined by the Managing Member in its sole and absolute
discretion) and as set forth in the Member Registry.

 

 19

 

 

Section 4.5           No Interest on Capital

 

No Member shall be entitled to interest on its Capital Contributions or its
Capital Account.

 

Section 4.6           LTIP Units

 

A.           Issuance of LTIP Units. The Managing Member may from time to time,
for such consideration as the Managing Member may determine to be appropriate,
issue LTIP Units to Persons who provide services to the Company or the Managing
Member, and admit such Persons as Members. Subject to the following provisions
of this Section 4.6 and the special provisions of Sections 4.7 and 6.1.E, LTIP
Units shall be treated as Class A Units, with all of the rights, privileges and
obligations attendant thereto. For purposes of computing the Members’ Percentage
Interests, holders of LTIP Units shall be treated as Class A Unit holders and
LTIP Units shall be treated as Class A Units. In particular, the Company shall
maintain at all times a one-to-one correspondence between LTIP Units and Class A
Units for conversion, distribution and other purposes, including, without
limitation, complying with the following procedures:

 

(i)          If an Adjustment Event (as defined below) occurs, then the Managing
Member shall make a corresponding adjustment to the LTIP Units to maintain a
one-for-one conversion and economic equivalence ratio between Class A Units and
LTIP Units. The following shall be “Adjustment Events”: (A) the Company makes a
distribution on all outstanding Class A Units in Units, (B) the Company
subdivides the outstanding Class A Units into a greater number of units or
combines the outstanding Class A Units into a smaller number of units, or (C)
the Company issues any Units in exchange for its outstanding Class A Units by
way of a reclassification or recapitalization of its Class A Units. If more than
one Adjustment Event occurs, the adjustment to the LTIP Units need be made only
once using a single formula that takes into account each and every Adjustment
Event as if all Adjustment Events occurred simultaneously. For the avoidance of
doubt, the following shall not be Adjustment Events: (x) the issuance of Units
in a financing, reorganization, acquisition or other similar business Class A
Unit Transaction, (y) the issuance of Units pursuant to any employee benefit or
compensation plan or distribution reinvestment plan or (z) the issuance of any
Units to the Managing Member in respect of a capital contribution to the
Company. If the Company takes an action affecting the Class A Units other than
actions specifically described above as “Adjustment Events” and in the opinion
of the Managing Member such action would require an adjustment to the LTIP Units
to maintain the one-to-one correspondence described above, the Managing Member
shall have the right to make such adjustment to the LTIP Units, to the extent
permitted by law and by any Equity Incentive Plan, in such manner and at such
time as the Managing Member, in its sole discretion, may determine to be
appropriate under the circumstances. If an adjustment is made to the LTIP Units,
as herein provided, the Company shall promptly file in the books statement and
records of the Company an officer’s certificate setting forth such adjustment
and a brief of the facts requiring such adjustment, which certificate shall be
conclusive evidence of the correctness of such adjustment absent manifest error.
Promptly after filing of such certificate, the Company shall mail a notice to
each LTIP Unitholder setting forth the adjustment to his or her LTIP Units and
the effective date of such adjustment; and

 

 20

 

 

(ii)         The LTIP Unitholders shall, when, as and if authorized and declared
by the Managing Member out of assets legally available for that purpose, be
entitled to receive distributions in an amount per LTIP Unit equal to the
distributions per Class A Unit (the “Class A Unit Distribution”), paid to
holders of Class A Units on such Company Record Date established by the Managing
Member with respect to such distribution. So long as any LTIP Units are
outstanding, no distributions (whether in cash or in kind) shall be authorized,
declared or paid on Class A Units, unless equal distributions have been or
contemporaneously are authorized, declared and paid on the LTIP Units.

 

B.           Priority. Subject to the provisions of this Section 4.6 and the
special provisions of Sections 4.7 and 5.1.C, the LTIP Units shall rank pari
passu with the Class A Units as to the payment of regular and special periodic
or other distributions and distribution of assets upon liquidation, dissolution
or winding up. As to the payment of distributions and as to distribution of
assets upon liquidation, dissolution or winding up, any class or series of Units
which by its terms specifies that it shall rank junior to, on a parity with, or
senior to the Class A Units shall also rank junior to, or pari passu with, or
senior to, as the case may be, the LTIP Units. Subject to the terms of any
Vesting Agreement, an LTIP Unitholder shall be entitled to transfer his or her
LTIP Units to the same extent, and subject to the same restrictions as holders
of Class A Units are entitled to transfer their Class A Units pursuant to
Article XI.

 

C.           Special Provisions. LTIP Units shall be subject to the following
special provisions:

 

(i)          Vesting Agreements. LTIP Units may, in the sole discretion of the
Managing Member, be issued subject to vesting, forfeiture and additional
restrictions on transfer pursuant to the terms of a Vesting Agreement. The terms
of any Vesting Agreement may be modified by the Managing Member from time to
time in its sole discretion, subject to any restrictions on amendment imposed by
the relevant Vesting Agreement or by the Equity Incentive Plan, if applicable.
LTIP Units that have vested under the terms of a Vesting Agreement are referred
to as “Vested LTIP Units;” all other LTIP Units shall be treated as “Unvested
LTIP Units.”

 

(ii)         Forfeiture. Unless otherwise specified in the Vesting Agreement,
upon the occurrence of any event specified in a Vesting Agreement as resulting
in either the right of the Company or the Managing Member to repurchase LTIP
Units at a specified purchase price or some other forfeiture of any LTIP Units,
then if the Company or the Managing Member exercises such right to repurchase or
forfeiture in accordance with the applicable Vesting Agreement, the relevant
LTIP Units shall immediately, and without any further action, be treated as
cancelled and no longer outstanding for any purpose. Unless otherwise specified
in the Vesting Agreement, no consideration or other payment shall be due with
respect to any LTIP Units that have been forfeited, other than any distributions
declared with respect to a Company Record Date prior to the effective date of
the forfeiture. In connection with any repurchase or forfeiture of LTIP Units,
the balance of the portion of the Capital Account of the LTIP Unitholder that is
attributable to all of his or her LTIP Units shall be reduced by the amount, if
any, by which it exceeds the target balance contemplated by Section 6.1.E,
calculated with respect to the LTIP Unitholder’s remaining LTIP Units, if any.

 

 21

 

 

(iii)        Allocations. LTIP Unitholders shall be entitled to certain special
allocations of gain under Section 6.1.E.

 

(iv)        Redemption. The Redemption Right provided to the holders of Class A
Units under Section 8.6 shall not apply with respect to LTIP Units unless and
until they are converted to Class A Units as provided in clause (v) below and
Section 4.7.

 

(v)         Conversion to Class A Units. Vested LTIP Units are eligible to be
converted into Class A Units in accordance with Section 4.7.

 

D.           Voting. LTIP Unitholders shall (a) have the same voting rights as
the Class A Unitholders, with the LTIP Units voting as a single class with the
Class A Units and having one vote per LTIP Unit; and (b) have the additional
voting rights that are expressly set forth below. So long as any LTIP Units
remain outstanding, the Company shall not, without the affirmative vote of the
holders of a majority of the LTIP Units outstanding at the time, given in person
or by proxy, either in writing or at a meeting (voting separately as a class),
amend, alter or repeal, whether by merger, consolidation or otherwise, the
provisions of this Agreement applicable to LTIP Units so as to materially and
adversely affect any right, privilege or voting power of the LTIP Units or the
LTIP Unitholders as such, unless such amendment, alteration, or repeal affects
equally, ratably and proportionately the rights, privileges and voting powers of
all of Class A Units (including the Class A Units held by the Managing Member);
but subject, in any event, to the following provisions:

 

(i)          With respect to any Class A Unit Transaction (as defined in Section
4.7.F), so long as the LTIP Units are treated in accordance with Section 4.7.F,
the consummation of such Class A Unit Transaction shall not be deemed to
materially and adversely affect such rights, preferences, privileges or voting
powers of the LTIP Units or the LTIP Unitholders as such; and

 

(ii)         Any creation or issuance of any Units or of any class or series of
Interest in accordance with the terms of this Agreement, including, without
limitation, additional Class A Units or LTIP Units, whether ranking senior to,
junior to, or on a parity with the LTIP Units with respect to distributions and
the distribution of assets upon liquidation, dissolution or winding up, shall
not be deemed to materially and adversely affect such rights, preferences,
privileges or voting powers of the LTIP Units or the LTIP Unitholders as such.

 

The foregoing voting provisions will not apply if, at or prior to the time when
the act with respect to which such vote would otherwise be required will be
effected, all outstanding LTIP Units shall have been converted into Class A
Units.

 

Section 4.7           Conversion of LTIP Units.

 

A.           Conversion Right. An LTIP Unitholder shall have the right (the
“Conversion Right”), at his or her option, at any time to convert all or a
portion of his or her Vested LTIP Units into Class A Units; provided, however,
that a holder may not exercise the Conversion Right for less than one thousand
(1,000) Vested LTIP Units or, if such holder holds less than one thousand
(1,000) Vested LTIP Units, all of the Vested LTIP Units held by such holder.
LTIP Unitholders shall not have the right to convert Unvested LTIP Units into
Class A Units until they become Vested LTIP Units; provided, however, that when
an LTIP Unitholder is notified of the expected occurrence of an event that will
cause his or her Unvested LTIP Units to become Vested LTIP Units, such LTIP
Unitholder may give the Company a Conversion Notice conditioned upon and
effective as of the time of vesting and such Conversion Notice, unless
subsequently revoked by the LTIP Unitholder, shall be accepted by the Company
subject to such condition. The Managing Member shall have the right at any time
to cause a conversion of Vested LTIP Units into Class A Units. In all cases, the
conversion of any LTIP Units into Class A Units shall be subject to the
conditions and procedures set forth in this Section 4.7.

 

 22

 

 

B.           Exercise by an LTIP Unitholder. A holder of Vested LTIP Units may
convert such LTIP Units into an equal number of fully paid and non-assessable
Class A Units, giving effect to all adjustments (if any) made pursuant to
Section 4.6. Notwithstanding the foregoing, in no event may a holder of Vested
LTIP Units convert a number of Vested LTIP Units that exceeds (x) the Economic
Capital Account Balance of such Non-Managing Member, to the extent attributable
to its ownership of LTIP Units, divided by (y) the Class A Unit Economic
Balance, in each case as determined as of the effective date of conversion (the
“Capital Account Limitation”). In order to exercise his or her Conversion Right,
an LTIP Unitholder shall deliver a notice (a “Conversion Notice”) in the form
attached as Exhibit F to this Agreement to the Company (with a copy to the
Managing Member) not less than ten nor more than 60 days prior to a date (the
“Conversion Date”) specified in such Conversion Notice; provided, however, that
if the Managing Member has not given to the LTIP Unitholders notice of a
proposed or upcoming Class A Unit Transaction (as defined in Section 4.7.F) at
least 30 days prior to the effective date of such Class A Unit Transaction, then
LTIP Unitholders shall have the right to deliver a Conversion Notice until the
earlier of (x) the tenth day after such notice from the Managing Member of a
Class A Unit Transaction or (y) the third business day immediately preceding the
effective date of such Class A Unit Transaction. A Conversion Notice shall be
provided in the manner provided in Section 15.1. Each LTIP Unitholder covenants
and agrees with the Company that all Vested LTIP Units to be converted pursuant
to this Section 4.7.B shall be free and clear of all liens and encumbrances.
Notwithstanding anything herein to the contrary, a holder of LTIP Units may
deliver a Notice of Redemption pursuant to Section 8.6 relating to those Class A
Units that will be issued to such holder upon conversion of such LTIP Units into
Class A Units in advance of the Conversion Date; provided, however, that the
redemption of such Class A Units by the Company shall in no event take place
until after the Conversion Date. For clarity, it is noted that the objective of
this paragraph is to put an LTIP Unitholder in a position where, if he or she so
wishes, the Class A Units into which his or her Vested LTIP Units will be
converted can be redeemed by the Company simultaneously with such conversion,
with the further consequence that, if the Managing Member elects to cause the
Managing Member Entity to assume and perform the Company’s redemption obligation
with respect to such Class A Units under Section 8.6 by delivering to such
holder Shares rather than cash, then such holder can have such Shares issued to
him or her simultaneously with the conversion of his or her Vested LTIP Units
into Class A Units. The Managing Member and LTIP Unitholder shall reasonably
cooperate with each other to coordinate the timing of the events described in
the foregoing sentence.

 

C.           Forced Conversion. The Company, at any time at the election of the
Managing Member, may cause any number of Vested LTIP Units held by an LTIP
Unitholder to be converted (a “Forced Conversion”) into an equal number of Class
A Units, giving effect to all adjustments (if any) made pursuant to Section 4.6;
provided, however, that the Company may not cause Forced Conversion of any LTIP
Units that would not at the time be eligible for conversion at the option of
such LTIP Unitholder pursuant to Section 4.7.B. In order to exercise its right
of Forced Conversion, the Company shall deliver a notice (a “Forced Conversion
Notice”) in the form attached as Exhibit G to this Agreement to the applicable
LTIP Unitholder not less than ten nor more than 60 days prior to the Conversion
Date specified in such Forced Conversion Notice. A Forced Conversion Notice
shall be provided in the manner provided in Section 15.1.

 

 23

 

 

D.           Completion of Conversion. A conversion of Vested LTIP Units for
which the holder thereof has given a Conversion Notice or the Company has given
a Forced Conversion Notice shall occur automatically after the close of business
on the applicable Conversion Date without any action on the part of such LTIP
Unitholder, as of which time such LTIP Unitholder shall be credited on the books
and records of the Company with the issuance as of the opening of business on
the next day of the number of Class A Units issuable upon such conversion. After
the conversion of LTIP Units as aforesaid, the Company shall deliver to such
LTIP Unitholder, upon his or her written request, a certificate of the Managing
Member certifying the number of Class A Units and remaining LTIP Units, if any,
held by such person immediately after such conversion. The Assignee of any
Non-Managing Member pursuant to Article XI may exercise the rights of such
Non-Managing Member pursuant to this Section 4.7 and such Non-Managing Member
shall be bound by the exercise of such rights by the Assignee.

 

E.           Impact of Conversions for Purposes of Section 6.1.E. For purposes
of making future allocations under Section 6.1.E and applying the Capital
Account Limitation, the portion of the Economic Capital Account Balance of the
applicable LTIP Unitholder that is treated as attributable to his or her LTIP
Units shall be reduced, as of the date of conversion, by the product of the
number of LTIP Units converted and the Class A Unit Economic Balance.

 

F.           Class A Unit Transactions. If the Company or the Managing Member
Entity shall be a party to any Class A Unit Transaction, as defined below
(including without limitation a merger, consolidation, unit exchange,
self-tender offer for all or substantially all Class A Units or other business
combination or reorganization, or sale of all or substantially all of the
Company’s assets, but excluding any Class A Unit Transaction which constitutes
an Adjustment Event) in each case as a result of which Class A Units shall be
exchanged for or converted into the right, or the holders of such Class A Units
shall otherwise be entitled, to receive cash, securities or other property or
any combination thereof (each of the foregoing being referred to herein as a
“Class A Unit Transaction”), then the Managing Member shall, immediately prior
to the Class A Unit Transaction, exercise its right to cause a Forced Conversion
with respect to the maximum number of LTIP Units then eligible for conversion,
taking into account any allocations that occur in connection with the Class A
Unit Transaction or that would occur in connection with the Class A Unit
Transaction if the assets of the Company were sold at the Class A Unit
Transaction price or, if applicable, at a value determined by the Managing
Member in good faith using the value attributed to the Units in the context of
the Class A Unit Transaction (in which case the Conversion Date shall be the
effective date of the Class A Unit Transaction). In anticipation of such Forced
Conversion and the consummation of the Class A Unit Transaction, the Company
shall use commercially reasonable efforts to cause each LTIP Unitholder to be
afforded the right to receive in connection with such Class A Unit Transaction
in consideration for the Class A Units into which his or her LTIP Units will be
converted the same kind and amount of cash, securities and other property (or
any combination thereof) receivable upon the consummation of such Class A Unit
Transaction by a holder of the same number of Class A Units, assuming such
holder of Class A Units is not a Person with which the Company consolidated or
into which the Company merged or which merged into the Company or to which such
sale or transfer was made, as the case may be (a “Constituent Person”), or an
affiliate of a Constituent Person. In the event that holders of Class A Units
have the opportunity to elect the form or type of consideration to be received
upon consummation of the Class A Unit Transaction, prior to such Class A Unit
Transaction the Managing Member shall give prompt written notice to each LTIP
Unitholder of such election, and shall use commercially reasonable efforts to
afford the LTIP Unitholders the right to elect, by written notice to the
Managing Member, the form or type of consideration to be received upon
conversion of each LTIP Unit held by such holder into Class A Units in
connection with such Class A Unit Transaction. If an LTIP Unitholder fails to
make such an election, such holder (and any of its transferees) shall receive
upon conversion of each LTIP Unit held him or her (or by any of his or her
transferees) the same kind and amount of consideration that a holder of a Class
A Unit would receive if such Class A Unit holder failed to make such an
election. Subject to the rights of the Company and the Managing Member under any
Vesting Agreement and any Equity Incentive Plan, the Company shall use
commercially reasonable efforts to cause the terms of any Class A Unit
Transaction to be consistent with the provisions of this Section 4.7.F and to
enter into an agreement with the successor or purchasing entity, as the case may
be, for the benefit of any LTIP Unitholders whose LTIP Units will not be
converted into Class A Units in connection with the Class A Unit Transaction
that will (i) contain provisions enabling the holders of LTIP Units that remain
outstanding after such Class A Unit Transaction to convert their LTIP Units into
securities as comparable as reasonably possible under the circumstances to the
Class A Units and (ii) preserve as far as reasonably possible under the
circumstances the distribution, special allocation, conversion, and other rights
set forth in this Agreement for the benefit of the LTIP Unitholders.

 

 24

 

 

ARTICLE V

 

DISTRIBUTIONS

 

Section 5.1           Requirement and Characterization of Distributions

 

A.           General. The Managing Member may cause the Company to distribute at
least quarterly all, or such portion as the Managing Member may in its sole and
absolute discretion determine, of the Available Cash of the Company with respect
to such quarter or shorter period to the Members in accordance with the terms
established for the class or classes of Units or other Interests held by such
Members who are Members on the respective Company Record Date with respect to
such quarter or shorter period as provided in Sections 5.1.B and in accordance
with the respective terms established for each class of Interest.
Notwithstanding anything to the contrary contained herein, in no event may a
Member receive a distribution of Available Cash with respect to a Unit for a
quarter or shorter period if such Member is entitled to receive a distribution
with respect to a Share for which such Unit has been redeemed or exchanged.
Unless otherwise expressly provided for herein, or in the terms established for
a new class or series of Units or other Interests created in accordance with
Article IV hereof, no Interest shall be entitled to a distribution in preference
to any other Interest. The Managing Member shall make such reasonable efforts,
as determined by it in its sole and absolute discretion and consistent with the
qualification of the Managing Member as a REIT, to distribute Available Cash (a)
to Members so as to preclude any such distribution or portion thereof from being
treated as part of a sale of property to the Company by a Member under Section
707 of the Code or the Regulations thereunder; provided that the Managing
Member, the Managing Member Entity, and the Company shall not have liability to
a Member under any circumstances as a result of any distribution to a Member
being so treated, and (b) to the Managing Member in an amount sufficient to
enable the Managing Member Entity to make distributions to its stockholders that
will enable the Managing Member Entity to (1) satisfy the requirements for
qualification as a REIT under the Code and the Regulations (the “REIT
Requirements”), and (2) avoid any U.S. federal income or excise tax liability.

 

 25

 



 

B.           Method. (i) Each holder of Units or other Interests of a class that
is entitled to any preference in distribution shall be entitled to a
distribution in accordance with the rights of any such class of Interests (and,
within such class, pro rata in proportion to the respective Percentage Interests
on such Company Record Date); and

 

(ii)         To the extent there is Available Cash remaining after the payment
of any preference in distribution in accordance with the foregoing clause (i),
with respect to Interests that are not entitled to any preference in
distribution, including the Common Units, to each such class and, if applicable,
to each series within such class in accordance with the terms and conditions of
such class and, if applicable, series (and, in the case of Common Units, all
distributions shall be made pro-rata among the Common Units on a per Unit
basis).

 

C.           Distributions With Respect to LTIP Units. In accordance with
Section 4.6.A, LTIP Unitholders shall be entitled to receive distributions in an
amount per LTIP Unit equal to the Class A Unit Distribution.

 

Section 5.2           Amounts Withheld

 

All amounts withheld pursuant to the Code or any provisions of any state or
local tax law and Section 10.5 with respect to any allocation, payment or
distribution to a Member or Assignee shall be treated as amounts distributed to
the Member or Assignee, as the case may be, pursuant to Section 5.1 for all
purposes under this Agreement.

 

Section 5.3           Distributions Upon Liquidation

 

Proceeds from a Liquidating Event shall be distributed to the Members in
accordance with Section 13.2.

 

Section 5.4           Revisions to Reflect Issuance of Interests

 

If the Company issues Interests to any Member or any Additional Member pursuant
to Article IV hereof, or if there is any change in the ownership of the Units
(for example, as a result of a conversion, redemption or splitting of units),
the Managing Member shall make such revisions to this Article V and the Member
Registry in the books and records of the Company as it deems necessary to
reflect the issuance of such additional Interests without the consent or
approval of any other Member.

 

 26

 

 

ARTICLE VI

 

ALLOCATIONS

 

Section 6.1           Allocations for Capital Account Purposes

 

For purposes of maintaining the Capital Accounts and in determining the rights
of the Members among themselves, the Member’s items of income, gain, loss and
deduction (computed in accordance with Exhibit B) shall be allocated among the
Members in each taxable year (or portion thereof) as provided herein below.

 

A.           Net Income. After giving effect to the special allocations set
forth in Section 1 of Exhibit C of this Agreement, Net Income shall be
allocated:

 

(1)         first, to the Managing Member until the cumulative Net Income
allocated under this clause (1) equals the cumulative Net Losses allocated to
the Managing Member under Section 6.1.B(6);

 

(2)         second, to each DRO Member until the cumulative Net Income allocated
such DRO Member under this clause (2) equals the cumulative Net Losses allocated
such DRO Member under Section 6.1.B(5) (and among the DRO Members, pro rata in
proportion to their respective percentages of the cumulative Net Losses
allocated to all DRO Members pursuant to Section 6.1.B(5) hereof);

 

(3)         third, to the Managing Member until the cumulative Net Income
allocated under this clause (3) equals the cumulative Net Losses allocated the
Managing Member under Section 6.1.B(4);

 

(4)         fourth, to the holders of any Interests that are entitled to any
preference upon liquidation until the cumulative Net Income allocated under this
clause (4) equals the cumulative Net Losses allocated to such Members under
Section 6.1.B(3);

 

(5)         fifth, to the holders of any Interests that are entitled to any
preference in distribution in accordance with the rights of any such class of
Interests until each such Interest has been allocated, on a cumulative basis
pursuant to this clause (5), Net Income equal to the amount of distributions
payable that are attributable to the preference of such class of Interests
whether or not paid (and, within such class, pro rata in proportion to the
respective Percentage Interests as of the last day of the period for which such
allocation is being made); and

 

(6)         finally, with respect to Interests that are not entitled to any
preference in distribution or with respect to which distributions are not
limited to any preference in distribution, including the Common Units, pro rata
to each such class in accordance with the terms of such class (and, within such
class, pro rata in proportion to the respective Percentage Interests of such
class as of the last day of the period for which such allocation is being made).

 

B.           Net Losses. After giving effect to the special allocations set
forth in Section 1 of Exhibit C, Net Losses shall be allocated:

 

 27

 

 

(1)         first, to the holders of Interests, in proportion to, and to the
extent that, their share of the Net Income previously allocated pursuant to
Section 6.1.A(4) exceeds, on a cumulative basis, the sum of (a) distributions
with respect to such Interests pursuant to clause (ii) of Section 5.1.B and (b)
Net Losses allocated under this clause (1);

 

(2)         second, with respect to classes of Interests that are not entitled
to any preference in distribution upon liquidation of such class, pro rata to
each such class in accordance with the terms of such class (and, within such
class, pro rata in proportion to the respective Percentage Interests as of the
last day of the period for which such allocation is being made); provided,
however, that Net Losses shall not be allocated to any Member pursuant to this
Section 6.1.B(2) to the extent that such allocation would cause such Member to
have an Adjusted Capital Account Deficit (or increase any existing Adjusted
Capital Account Deficit) (determined in each case (i) by not including in the
Members’ Adjusted Capital Accounts any amount that a Member is obligated to
contribute to the Company with respect to any deficit in its Capital Account
pursuant to Section 13.3 and (ii) in the case of a Member who also holds classes
of Interests that are entitled to any preferences in distribution upon
liquidation, by subtracting from such Members’ Adjusted Capital Account the
amount of such preferred distribution to be made upon liquidation) at the end of
such taxable year (or portion thereof);

 

(3)         third, with respect to classes of Interests that are entitled to any
preference in distribution upon liquidation, in reverse order of the priorities
of each such class (and within each such class, pro rata in proportion to their
respective Percentage Interests as of the last day of the period for which such
allocation is being made); provided, however, that Net Losses shall not be
allocated to any Member pursuant to this Section 6.1.B(3) to the extent that
such allocation would cause such Member to have an Adjusted Capital Account
Deficit (or increase any existing Adjusted Capital Account Deficit) (determined
in each case by not including in the Members’ Adjusted Capital Accounts any
amount that a Member is obligated to contribute to the Company with respect to
any deficit in its Capital Account pursuant to Section 13.3) at the end of such
taxable year (or portion thereof);

 

(4)         fourth, to the Managing Member, in an amount equal to the excess of
(a) the amount of the Company’s Recourse Liabilities over (b) the Aggregate DRO
Amount;

 

(5)         fifth, to and among the DRO Members, in proportion to their
respective DRO Amounts, until such time as the DRO Members as a group have been
allocated cumulative Net Losses pursuant to this clause (4) equal to the
Aggregate DRO Amount; and

 

(6)         thereafter, to the Managing Member.

 

C.           Allocation of Nonrecourse Debt. For purposes of Regulation Section
1.752-3(a), the Members agree that Nonrecourse Liabilities of the Company in
excess of the sum of (i) the amount of Partnership Minimum Gain and (ii) the
total amount of Nonrecourse Built-in Gain shall be allocated by the Managing
Member by taking into account facts and circumstances relating to each Member’s
respective interest in the profits of the Company. For this purpose, the
Managing Member shall have the sole and absolute discretion in any Fiscal Year
to allocate such excess Nonrecourse Liabilities among the Members in any manner
permitted under Code Section 752 and the Regulations thereunder.

 

 28

 

 

D.           Recapture Income. Any gain allocated to the Members upon the sale
or other taxable disposition of any Company asset shall, to the extent possible
after taking into account other required allocations of gain pursuant to Exhibit
C, be characterized as Recapture Income in the same proportions and to the same
extent as such Members have been allocated any deductions directly or indirectly
giving rise to the treatment of such gains as Recapture Income.

 

E.           Special Allocations Regarding LTIP Units. Notwithstanding the
provisions of Section 6.1.A, Liquidating Gains shall first be allocated to the
LTIP Unitholders until their Economic Capital Account Balances, to the extent
attributable to their ownership of LTIP Units, are equal to (i) the Class A Unit
Economic Balance, multiplied by (ii) the number of their LTIP Units. For this
purpose, “Liquidating Gains” means net gains that are or would be realized in
connection with the actual or hypothetical sale of all or substantially all of
the assets of the Company, including but not limited to net capital gain
realized in connection with an adjustment to the value of Company assets under
Section 704(b) of the Code made pursuant to Section 1.D of Exhibit B of the
Agreement. The “Economic Capital Account Balances” of the LTIP Unitholders will
be equal to their Capital Account balances to the extent attributable to their
ownership of LTIP Units. Similarly, the “Class A Unit Economic Balance” shall
mean (i) the Capital Account balance of the Managing Member Entity, plus the
amount of the Managing Member’s share of any Partner Minimum Gain or Partnership
Minimum Gain, in either case to the extent attributable to the Managing Member
Entity’s ownership of Class A Units and computed on a hypothetical basis after
taking into account all allocations through the date on which any allocation is
made under this Section 6.1.E, but prior to the realization of any Liquidating
Gains, divided by (ii) the number of the Managing Member Entity’s Class A Units.
Any such allocations shall be made among the LTIP Unitholders in proportion to
the amounts required to be allocated to each under this Section 6.1.E. The
parties agree that the intent of this Section 6.1.E is to make the Capital
Account balance associated with each LTIP Unit to be economically equivalent to
the Capital Account balance associated with the Managing Member Entity’s Class A
Units (on a per-Unit basis), provided that Liquidating Gains are of a sufficient
magnitude to do so upon a sale of all or substantially all of the assets of the
Company, or upon an adjustment to the Members’ Capital Accounts pursuant to
Section 1.D of Exhibit B. To the extent the LTIP Unitholders receive a
distribution in excess of their Capital Accounts, such distribution will be a
guaranteed payment under Section 707(c) of the Code.

 

F.           Special Allocations in Connection with a Liquidity Event. The
Members intend that the allocation of Net Profits, Net Losses and other items of
income, gain, loss, deduction and credit required to be allocated to the Capital
Accounts of the Members pursuant to this Agreement will result in final Capital
Account balances that will permit the amount each Member is entitled to receive
upon “liquidation” of the Company (within the meaning of Section
1.704-1(b)(2)(ii)(g) of the Treasury Regulations) to equal the amount such
Member would have received if such amount was distributable solely pursuant to
the priorities set forth in Article V and Section 13.2.A(1) - (5) (and, for the
avoidance of doubt, taking into account any applicable DRO Amounts).
Accordingly, notwithstanding the provisions of Section 6.1.A, in the taxable
year of the event precipitating a Liquidity Event and thereafter, appropriate
adjustments to allocations of Net Profits and Net Losses to the Members shall be
made to achieve such result.

 

 29

 

 

Section 6.2           Revisions to Allocations to Reflect Issuance of Interests

 

If the Company issues Units or other Interests to any Member or any Additional
Member pursuant to Article IV hereof, the Managing Member shall make such
revisions to this Article VI and the Member Registry in the books and records of
the Company as it deems necessary to reflect the terms of the issuance of such
Units or Interests, including making preferential allocations to classes of
Units or Interests that are entitled thereto. Such revisions shall not require
the consent or approval of any other Member.

 

ARTICLE VII

MANAGEMENT AND OPERATIONS OF BUSINESS

 

Section 7.1           Management

 

A.           Powers of Managing Member. Except as otherwise expressly provided
in this Agreement, all management powers over the business and affairs of the
Company are and shall be exclusively vested in the Managing Member, and no
Non-Managing Member shall have any right to participate in or exercise control
or management power over the business and affairs of the Company. The Managing
Member may not be removed by the Non-Managing Members with or without cause. In
addition to the powers now or hereafter granted a managing member of a limited
liability company under applicable law or which are granted to the Managing
Member under any other provision of this Agreement, the Managing Member, subject
to Section 7.11, shall have full power and authority to do all things deemed
necessary or desirable by it to conduct the business of the Company, to exercise
all powers set forth in Section 3.2 and to effectuate the purposes set forth in
Section 3.1, including, without limitation:

 

(1)         the making of any expenditures, the lending or borrowing of money
(including, without limitation, making prepayments on loans and borrowing money
to permit the Company to make distributions to its Members in such amounts as
are required under Section 5.1.A or will permit the Managing Member and the
Managing Member Entity (so long as such entity qualifies as a REIT) to avoid the
payment of any U.S. federal income tax (including, for this purpose, any excise
tax pursuant to Section 4981 of the Code) and to make distributions to its
stockholders sufficient to permit the Managing Member to maintain its REIT
status), the assumption or guarantee of, or other contracting for, indebtedness
and other liabilities including, without limitation, the assumption or guarantee
of the debt of the Managing Member, its Subsidiaries or the Company’s
Subsidiaries, the issuance of evidences of indebtedness (including the securing
of same by mortgage, deed of trust or other lien or encumbrance on the Company’s
assets) and the incurring of any obligations the Managing Member deems necessary
for the conduct of the activities of the Company;

 

(2)         the making of tax, regulatory and other filings, or rendering of
periodic or other reports to governmental or other agencies having jurisdiction
over the business or assets of the Company;

 

(3)         the acquisition, disposition, mortgage, pledge, encumbrance,
hypothecation or exchange of any or all of the assets of the Company (including
acquisition of any new assets, the exercise or grant of any conversion, option,
privilege or subscription right or other right available in connection with any
assets at any time held by the Company) or the merger or other combination of
the Company or any Subsidiary of the Company with or into another entity on such
terms as the Managing Member deems proper;

 

 30

 

 

(4)         the use of the assets of the Company (including, without limitation,
cash on hand) for any purpose consistent with the terms of this Agreement and on
any terms it sees fit, including, without limitation, the financing of the
conduct of the operations of the Managing Member, the Company or any of the
Company’s Subsidiaries, the lending of funds to other Persons (including,
without limitation, the Managing Member, its Subsidiaries, and the Company’s
Subsidiaries) and the repayment of obligations of the Company and its
Subsidiaries and any other Person in which the Company has an equity investment
and the making of capital contributions to its Subsidiaries;

 

(5)         the origination, acquisition, ownership, financing, including
through securitizations, servicing and disposition of mortgage loans and other
interests in real property;

 

(6)         the management, operation, leasing, landscaping, repair, alteration,
demolition or improvement of any real property or improvements owned by the
Company or any Subsidiary of the Company or any Person in which the Company has
made a direct or indirect equity investment;

 

(7)         the negotiation, execution, and performance of any contracts,
conveyances or other instruments that the Managing Member considers useful or
necessary to the conduct of the Company’s operations or the implementation of
the Managing Member’s powers under this Agreement, including contracting with
contractors, developers, consultants, accountants, legal counsel, other
professional advisors and other agents and the payment of their expenses and
compensation out of the Company’s assets;

 

(8)         the mortgage, pledge, encumbrance or hypothecation of any assets of
the Company;

 

(9)         the distribution of Company cash or other Company assets in
accordance with this Agreement;

 

(10)        the holding, managing, investing and reinvesting of cash and other
assets of the Company;

 

(11)        the hedging of liabilities of the Company;

 

(12)        the collection and receipt of revenues and income of the Company;

 

(13)        the selection, designation of powers, authority and duties and the
dismissal of employees of the Company (including, without limitation, employees
having titles such as “president,” “vice president,” “secretary” and
“treasurer”) and agents, outside attorneys, accountants, consultants and
contractors of the Company and the determination of their compensation and other
terms of employment or hiring;

 

 31

 

 

(14)        the maintenance of such insurance for the benefit of the Company and
the Members (including, without limitation, the Managing Member Entity and
Managing Member) as it deems necessary or appropriate;

 

(15)        the formation of, or acquisition of an interest (including
non-voting interests in entities controlled by Affiliates of the Company or
third parties) in, and the contribution of property to, any further limited or
general partnerships, joint ventures, limited liability companies or other
relationships that it deems desirable (including, without limitation, the
acquisition of interests in, and the contributions of funds or property to, or
making of loans to, its Subsidiaries and any other Person in which it has an
equity investment from time to time, or the incurrence of indebtedness on behalf
of such Persons or the guarantee of the obligations of such Persons); provided
that as long as the Managing Member has determined to continue to qualify as a
REIT, the Company may not engage in any such formation, acquisition or
contribution that would cause the Managing Member to fail to qualify as a REIT;

 

(16)        the control of any matters affecting the rights and obligations of
the Company, including the settlement, compromise, submission to arbitration or
any other form of dispute resolution or abandonment of any claim, cause of
action, liability, debt or damages due or owing to or from the Company, the
commencement or defense of suits, legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, the representation of the
Company in all suits or legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, the incurring of legal
expense and the indemnification of any Person against liabilities and
contingencies to the extent permitted by law;

 

(17)        the determination of the fair market value of any Company property
distributed in kind, using such reasonable method of valuation as the Managing
Member may adopt;

 

(18)        the exercise, directly or indirectly, through any attorney-in-fact
acting under a general or limited power of attorney, of any right, including the
right to vote, appurtenant to any assets or investment held by the Company;

 

(19)        the exercise of any of the powers of the Managing Member enumerated
in this Agreement on behalf of or in connection with any Subsidiary of the
Company or any other Person in which the Company has a direct or indirect
interest, individually or jointly with any such Subsidiary or other Person;

 

(20)        the exercise of any of the powers of the Managing Member enumerated
in this Agreement on behalf of any Person in which the Company does not have any
interest pursuant to contractual or other arrangements with such Person;

 

(21)        the making, executing and delivering of any and all deeds, leases,
notes, deeds to secure debt, mortgages, deeds of trust, security agreements,
conveyances, contracts, guarantees, warranties, indemnities, waivers, releases
or other legal instruments or agreements in writing necessary or appropriate in
the judgment of the Managing Member for the accomplishment of any of the powers
of the Managing Member enumerated in this Agreement;

 

 32

 

 

(22)        the distribution of cash to acquire Units held by a Member in
connection with a Member’s exercise of its Redemption Right under Section 8.6;

 

(23)        the determination regarding whether a payment to a Member who
exercises its Redemption Right under Section 8.6 that is assumed by the Managing
Member will be paid in the form of the Cash Amount or the Shares Amount, except
as such determination may be limited by Section 8.6.

 

(24)        the acquisition of Interests in exchange for cash, debt instruments
and other property;

 

(25)        the maintenance of the Member Registry in the books and records of
the Company to reflect the Capital Contributions and Percentage Interests of the
Members as the same are adjusted from time to time to the extent necessary to
reflect redemptions, Capital Contributions, the issuance of Units, the admission
of any Additional Member or any Substituted Member or otherwise; and

 

(26)        the registration of any class of securities of the Company under the
Securities Act or the Exchange Act and the listing of any debt securities of the
Company on any exchange.

 

B.           No Approval by Non-Managing Members. Except as provided in Section
7.11, each of the Non-Managing Members agrees that the Managing Member is
authorized to execute, deliver and perform the above-mentioned agreements and
transactions on behalf of the Company without any further act, approval or vote
of the Members, notwithstanding any other provision of this Agreement, the Act
or any applicable law, rule or regulation, to the full extent permitted under
the Act or other applicable law. The execution, delivery or performance by the
Managing Member or the Company of any agreement authorized or permitted under
this Agreement shall be in the sole and absolute discretion of the Managing
Member without consideration of any other obligation or duty, fiduciary or
otherwise, of the Company or the Members and shall not constitute a breach by
the Managing Member of any duty that the Managing Member may owe the Company or
the Non-Managing Members or any other Persons under this Agreement or of any
duty stated or implied by law or equity. The Non-Managing Members acknowledge
that the Managing Member is acting for the benefit of the Company, the Members
and the stockholders of the Managing Member.

 

C.           Insurance. At all times from and after the date hereof, the
Managing Member may cause the Company to obtain and maintain (i) casualty,
liability and other insurance on the properties of the Company and its
Subsidiaries, (ii) liability insurance for the Indemnitees hereunder, and (iii)
such other insurance as the Managing Member, in its sole and absolute
discretion, determines to be necessary.

 

D.           Working Capital and Other Reserves. At all times from and after the
date hereof, the Managing Member may cause the Company to establish and maintain
working capital reserves in such amounts as the Managing Member, in its sole and
absolute discretion, deems appropriate and reasonable from time to time,
including upon liquidation of the Company under Article XIII.

 

 33

 

 

Section 7.2           Certificate of Formation

 

To the extent that such action is determined by the Managing Member to be
reasonable and necessary or appropriate, the Managing Member shall file
amendments to and restatements of the Certificate of Formation and do all the
things to maintain the Company as a limited liability company under the laws of
the State of Delaware and each other state, the District of Columbia or other
jurisdiction in which the Company may elect to do business or own property.
Subject to the terms of Section 8.5.A(4), the Managing Member shall not be
required, before or after filing, to deliver or mail a copy of the Certificate
of Formation or any amendment thereto to any Member. The Managing Member shall
use all reasonable efforts to cause to be filed such other certificates or
documents as may be reasonable and necessary or appropriate for the formation,
continuation, qualification and operation of a limited liability company in the
State of Delaware and any other state, the District of Columbia or other
jurisdiction in which the Company may elect to do business or own property.

 

Section 7.3           Title to Company Assets

 

Title to Company assets, whether real, personal or mixed and whether tangible or
intangible, shall be deemed to be owned by the Company as an entity, and no
Members, individually or collectively, shall have any ownership interest in such
Company assets or any portion thereof. Title to any or all of the Company assets
may be held in the name of the Company, the Managing Member or one or more
nominees, as the Managing Member may determine, in its sole and absolute
discretion, including Affiliates of the Managing Member. The Managing Member
hereby declares and warrants that any Company assets for which legal title is
held in the name of the Managing Member or any nominee or Affiliate of the
Managing Member shall be held by the Managing Member for the use and benefit of
the Company in accordance with the provisions of this Agreement. All Company
assets shall be recorded as the property of the Company in its books and
records, irrespective of the name in which legal title to such Company assets is
held.

 

Section 7.4           Reimbursement of the Managing Member

 

A.           No Compensation. Except as provided in this Section 7.4 and
elsewhere in this Agreement (including the provisions of Articles V and VI
regarding distributions, payments and allocations to which it may be entitled),
the Managing Member shall not receive payments from the Company or otherwise be
compensated for its services as the Managing Member of the Company.

 

 34

 

 

B.           Responsibility for Company, Managing Member and Managing Member
Entity Expenses. The Company shall be responsible for and shall pay all expenses
relating to the Company’s organization, the ownership of its assets and its
operations. The Company shall also be responsible for the administrative and
operating costs and expenses incurred by the Managing Member, including, but not
limited to, all expenses relating to the Managing Member’s and the Managing
Member Entity’s (i) continued existence and subsidiary operations, (ii)
offerings and registration of securities, (iii) preparation and filing of any
periodic or other reports and communications required under federal, state or
local laws and regulations, (iv) compliance with laws, rules and regulations
promulgated by any regulatory body, (v) operating or administrative costs
incurred in the ordinary course of business on behalf of the Company, (vi)
director fees and expenses of the Company, (vii) any expenses (other than the
purchase price) incurred by the Managing Member in connection with the
redemption or other repurchase of its Shares, and (viii) all costs and expenses
of the Managing Member in connection with its operation as a REIT; provided,
however, that such costs and expenses shall not include any administrative or
operating costs of the Managing Member attributable to assets owned by the
Managing Member directly and not through the Company or its subsidiaries; and
provided, further, such costs shall not include any costs that are the
responsibility of the Manager under the Management Agreement. The Managing
Member, at the Managing Member’s sole and absolute discretion, shall be
reimbursed on a monthly basis, or such other basis as the Managing Member may
determine in its sole and absolute discretion, for all expenses the Managing
Member incurs relating to or resulting from the ownership and operation of, or
for the benefit of, the Company (including, without limitation, expenses related
to the operations of the Managing Member Entity and to the management and
administration of any Subsidiaries of the Managing Member, the Managing Member
Entity or the Company or Affiliates of the Company, such as auditing expenses
and filing fees); provided, however, that (i) the amount of any such
reimbursement shall be reduced by (x) any interest earned by the Managing Member
with respect to bank accounts or other instruments or accounts held by it on
behalf of the Company as permitted in Section 7.5.A (which interest is
considered to belong to the Company and shall be paid over to the Company to the
extent not applied to reimburse the Managing Member for expenses hereunder); and
(y) any amount derived by the Managing Member from any investments permitted in
Section 7.5.A; (ii) the Company shall not be responsible for any taxes that the
Managing Member Entity would not have been required to pay if the Managing
Member Entity qualified as a REIT for U.S. federal income tax purposes or any
taxes imposed on the Managing Member Entity by reason of the Managing Member
Entity’s failure to distribute to its stockholders an amount equal to its
taxable income; (iii) the Company shall not be responsible for expenses or
liabilities incurred by the Managing Member in connection with any business or
assets of the Managing Member other than its ownership of Interests or operation
of the business of the Company or ownership of interests in Qualified Assets to
the extent permitted in Section 7.5.A; and (iv) the Company shall not be
responsible for any expenses or liabilities of the Managing Member that are
excluded from the scope of the indemnification provisions of Section 7.7.A by
reason of the provisions of clause (i), (ii) or (iii) thereof. The Managing
Member shall determine in good faith the amount of expenses incurred by it or
the Managing Member Entity related to the ownership of Units or Interests or
operation of, or for the benefit of, the Company. If certain expenses are
incurred that are related both to the ownership of Interests or operation of, or
for the benefit of, the Company and to the ownership of other assets (other than
Qualified Assets and such other assets as permitted under Section 7.5.A) or the
operation of other businesses, such expenses will be allocated to the Company
and such other entities (including the Managing Member and the Managing Member
Entity) owning such other assets or businesses in such a manner as the Managing
Member in its sole and absolute discretion deems fair and reasonable. Such
reimbursements shall be in addition to any reimbursement to the Managing Member
pursuant to Section 10.3.C and as a result of indemnification pursuant to
Section 7.7. All payments and reimbursements hereunder shall be characterized
for U.S. federal income tax purposes as expenses of the Company incurred on its
behalf, and not as expenses of the Managing Member or the Managing Member
Entity.

 

 35

 

 

C.           Interest Issuance Expenses. The Managing Member shall also be
reimbursed for all expenses it incurs relating to any issuance of Interests,
Shares, Debt of the Company, Funding Debt of the Managing Member, or rights,
options, warrants or convertible or exchangeable securities pursuant to Article
IV (including, without limitation, all costs, expenses, damages and other
payments resulting from or arising in connection with litigation related to any
of the foregoing), all of which expenses are considered by the Members to
constitute expenses of, and for the benefit of, the Company.

 

D.           Purchases of Shares by the Managing Member Entity. If the Managing
Member Entity exercises its rights under the Charter (or, if the Managing Member
is not the Managing Member Entity, the organizational documents of the Managing
Member Entity) to purchase Shares or otherwise elects or is required to purchase
from its stockholders Shares in connection with a Share repurchase or similar
program or otherwise, or for the purpose of delivering such Shares to satisfy an
obligation under any dividend reinvestment or equity purchase program adopted by
the Managing Member Entity, any employee equity purchase plan adopted by the
Managing Member Entity or any similar obligation or arrangement undertaken by
the Managing Member Entity in the future, the purchase price paid by the
Managing Member Entity for those Shares and any other expenses incurred by the
Managing Member Entity in connection with such purchase shall be considered
expenses of the Company and shall be reimbursable to the Managing Member Entity,
subject to the conditions that: (i) if those Shares subsequently are to be sold
by the Managing Member Entity, the Managing Member Entity shall pay to the
Company any proceeds received by the Managing Member Entity for those Shares
(provided that a transfer of Shares for Units pursuant to Section 8.6 would not
be considered a sale for such purposes); and (ii) if such Shares are required to
be cancelled pursuant to applicable law or are not retransferred by the Managing
Member Entity within thirty (30) days after the purchase thereof, the Managing
Member shall cause the Company to cancel a number of Units (rounded to the
nearest whole Unit) held by the Managing Member equal to the product attained by
multiplying the number of those Shares by a fraction, the numerator of which is
one and the denominator of which is the Conversion Factor.

 

E.           Reimbursement not a Distribution. Except as set forth in the
succeeding sentence, if and to the extent any reimbursement made pursuant to
this Section 7.4 is determined for U.S. federal income tax purposes not to
constitute a payment of expenses of the Company, the amount so determined shall
constitute a guaranteed payment with respect to capital within the meaning of
Section 707(c) of the Code, shall be treated consistently therewith by the
Company and all Members and shall not be treated as a distribution for purposes
of computing the Members’ Capital Accounts. Amounts deemed paid by the Company
to the Managing Member in connection with redemption of Units pursuant to clause
(ii) of subparagraph (D) above shall be treated as a distribution for purposes
of computing the Member’s Capital Accounts.

 

 36

 





 

F.           Funding for Certain Capital Transactions. In the event that the
Managing Member shall undertake to acquire (whether by merger, consolidation,
purchase or otherwise) the assets or equity interests of another Person and such
acquisition shall require the payment of cash by the Managing Member (whether to
such Person or to any other selling party or parties in such transaction or to
one or more creditors, if any, of such Person or such selling party or parties),
(i) the Company shall advance to the Managing Member the cash required to
consummate such acquisition if, and to the extent that, such cash is not to be
obtained by the Managing Member through an issuance of Shares described in
Section 4.2 or pursuant to a transaction described in Section 7.5.B, (ii) the
Managing Member shall immediately, upon consummation of such acquisition,
transfer to the Company (or cause to be transferred to the Company), in full and
complete satisfaction of such advance and as required by Section 7.5, the assets
or equity interests of such Person acquired by the Managing Member in such
acquisition (or equity interests in Persons owning all of such assets or equity
interests), and (iii) pursuant to and in accordance with Section 4.2 and Section
7.5.B, the Company shall issue to the Managing Member, Interests and/or rights,
options, warrants or convertible or exchangeable securities of the Company
having designations, preferences and other rights that are substantially the
same as those of any additional Shares, other equity securities, New Securities
and/or Convertible Funding Debt, as the case may be, issued by the Managing
Member in connection with such acquisition (whether issued directly to
participants in the acquisition transaction or to third parties in order to
obtain cash to complete the acquisition). In addition to, and without limiting,
the foregoing, in the event that the Managing Member engages in a transaction in
which (x) the Managing Member (or a wholly owned direct or indirect Subsidiary
of the Managing Member) merges with another entity (referred to as the “Parent
Entity”) that is organized in the “UPREIT format” (i.e., where the Parent Entity
holds substantially all of its assets and conducts substantially all of its
operations through a partnership, limited liability company or other entity
(referred to as an “Operating Entity”)) and the Managing Member survives such
merger, (y) such Operating Entity merges with or is otherwise acquired by the
Company in exchange in whole or in part for Interests, and (z) the Managing
Member is required or elects to pay part of the consideration in connection with
such merger involving the Parent Entity in the form of cash and part of the
consideration in the form of Shares, the Company shall distribute to the
Managing Member with respect to its existing Interests an amount of cash
sufficient to complete such transaction and the Managing Member shall cause the
Company to cancel a number of Units (rounded to the nearest whole number) held
by the Managing Member equal to the product attained by multiplying the number
of additional Shares of the Managing Member that the Managing Member would have
issued to the Parent Entity or the owners of the Parent Entity in such
transaction if the entire consideration therefor were to have been paid in
Shares by a fraction, the numerator of which is one and the denominator of which
is the Conversion Factor.

 

Section 7.5           Outside Activities of the Managing Member; Relationship of
Shares to Units; Funding Debt

 

A.           General. Without the Consent of the Non-Managing Members (excluding
any Managing Member Entity or other Non-Managing Member that is an Affiliate of
the Managing Member), the Managing Member shall not, directly or indirectly,
enter into or conduct any business other than in connection with the ownership,
acquisition and disposition of Units or other Interests as a Member and the
management of the business of the Company and such activities as are incidental
thereto. Without the Consent of the Non-Managing Members (excluding any Managing
Member Entity or other Non-Managing Member that is an Affiliate of the Managing
Member), the assets of the Managing Member shall be limited to Interests and
permitted debt obligations of the Company (as contemplated by Section 7.5.F) so
that Shares and Units are completely fungible except as otherwise specifically
provided herein; provided that (i) the Managing Member shall be permitted to
hold such bank accounts or similar instruments or accounts in its name as it
deems necessary to carry out its responsibilities and purposes as contemplated
under this Agreement and its organizational documents (provided that accounts
held on behalf of the Company to permit the Managing Member to carry out its
responsibilities under this Agreement shall be considered to belong to the
Company and the interest earned thereon shall, subject to Section 7.4.B, be
applied for the benefit of the Company); and, provided further that, the
Managing Member shall be permitted to acquire Qualified Assets.

 

 37

 

 

B.           Repurchase of Shares and Other Securities. If the Managing Member
exercises its rights under the Charter (or, if the Managing Member is not the
Managing Member Entity, the organizational documents of the Managing Member
Entity) to purchase Shares or otherwise elects to purchase from the holders
thereof Shares, other equity securities of the Managing Member, New Securities
or Convertible Funding Debt, then the Managing Member shall cause the Company to
purchase from the Managing Member (i) in the case of a purchase of Shares, that
number of Units of the appropriate class equal to the product obtained by
multiplying the number of Shares purchased by the Managing Member times a
fraction, the numerator of which is one and the denominator of which is the
Conversion Factor, or (ii) in the case of the purchase of any other securities
on the same terms and for the same aggregate price that the Managing Member
purchased such securities.

 

C.           Forfeiture of Shares. If the Company or the Managing Member Entity
acquires Shares as a result of the forfeiture of such Shares under a restricted
or similar share, share bonus or similar share plan, then the Managing Member
shall cause the Company to cancel, without payment of any consideration to the
Managing Member, that number of Units of the appropriate class equal to the
number of Shares so acquired, and, if the Company acquired such Shares, it shall
transfer such Shares to the Managing Member for cancellation.

 

D.           Issuances of Shares and Other Securities. The Managing Member shall
not grant, award or issue any additional Shares (other than Shares issued
pursuant to Section 8.6 or pursuant to a dividend or distribution (including any
Share split) of Shares to all of its stockholders that results in an adjustment
to the Conversion Factor pursuant to clause (i), (ii) or (iii) of the definition
thereof), other equity securities of the Managing Member, New Securities or
Convertible Funding Debt unless (i) the Managing Member shall cause, pursuant to
Section 4.2.A, the Company to issue to the Managing Member, Interests or rights,
options, warrants or convertible or exchangeable securities of the Company
having designations, preferences and other rights, all such that the economic
interests are substantially the same as those of such additional Shares, other
equity securities, New Securities or Convertible Funding Debt, as the case may
be, and (ii) in exchange therefor, the Managing Member transfers or otherwise
causes to be transferred to the Company, as an additional Capital Contribution,
the proceeds (if any) from the grant, award, or issuance of such additional
Shares, other equity securities, New Securities or Convertible Funding Debt, as
the case may be, or from the exercise of rights contained in such additional
Shares, other equity securities, New Securities or Convertible Funding Debt, as
the case may be (or, in the case of an acquisition described in Section 7.4.F in
which all or a portion of the cash required to consummate such acquisition is to
be obtained by the Managing Member through an issuance of Shares described in
Section 4.2, the Managing Member complies with such Section 7.4.F). Without
limiting the foregoing, the Managing Member is expressly authorized to issue
additional Shares, other equity securities, New Securities or Convertible
Funding Debt, as the case may be, for less than fair market value, and the
Managing Member is expressly authorized, pursuant to Section 4.2.A, to cause the
Company to issue to the Managing Member corresponding Interests, (for example,
and not by way of limitation, the issuance of Shares and corresponding Units
pursuant to a stock purchase plan providing for purchases of Shares, either by
employees or stockholders, at a discount from fair market value or pursuant to
employee Stock options that have an exercise price that is less than the fair
market value of the Shares, either at the time of issuance or at the time of
exercise) as long as (a) the Managing Member concludes in good faith that such
issuance is in the interests of the Managing Member and the Company and (b) the
Managing Member transfers all proceeds from any such issuance or exercise to the
Company as an additional Capital Contribution.

 

 38

 

 

E.           Equity Incentive Plan. If at any time or from time to time, the
Managing Member sells or otherwise issues Shares pursuant to any Equity
Incentive Plan, the Managing Member shall transfer or cause to be transferred
the net proceeds of the sale of such Shares, if any, to the Company as an
additional Capital Contribution in exchange for an amount of additional Units
equal to the number of Shares so sold divided by the Conversion Factor.

 

F.           Funding Debt. The Managing Member or the Managing Member Entity or
any wholly owned Subsidiary of either of them may incur a Funding Debt from a
financial institution or other lender, including, without limitation, a Funding
Debt that is convertible into Shares or otherwise constitutes a class of New
Securities (“Convertible Funding Debt”), subject to the condition that the
Managing Member, the Managing Member Entity or such Subsidiary, as the case may
be, lend to the Company the net proceeds of such Funding Debt; provided that
Convertible Funding Debt shall be issued in accordance with the provisions of
Section 7.5.D above; and, provided further that the Managing Member, the
Managing Member Entity or such Subsidiary shall not be obligated to lend the net
proceeds of any Funding Debt to the Company in a manner that would be
inconsistent with the Managing Member’s or the Managing Member Entity’s ability
to qualify or remain qualified as a REIT. If the Managing Member, the Managing
Member Entity or such Subsidiary enters into any Funding Debt, the loan to the
Company shall be on comparable terms and conditions, including interest rate,
repayment schedule, costs and expenses and other financial terms, as are
applicable with respect to or incurred in connection with such Funding Debt.

 

G.           Capital Contributions of the Managing Member. The Capital
Contributions by the Managing Member pursuant to Sections 7.5.D and 7.5.E will
be deemed to equal the cash contributed by the Managing Member plus (a) in the
case of cash contributions funded by an offering of any equity interests in or
other securities of the Managing Member, the offering costs attributable to the
cash contributed to the Company to the extent not reimbursed pursuant to Section
7.4.C and (b) in the case of Units issued pursuant to Section 7.5.E, an amount
equal to the difference between the Value of the Shares sold pursuant to any
Equity Incentive Plan and the net proceeds of such sale.

 

H.           Tax Loans. The Managing Member or the Managing Member Entity may in
its sole and absolute discretion, cause the Company to make an interest free
loan to the Managing Member or the Managing Member Entity, as applicable,
provided that the proceeds of such loans are used to satisfy any tax liabilities
of the Managing Member or Managing Member Entity, as applicable.

 

 39

 

 

Section 7.6           Transactions with Affiliates

 

A.           Transactions with Certain Affiliates. Except as expressly permitted
by this Agreement, with respect to any transaction with an Affiliate not
negotiated on an arm’s-length basis, the Company shall not, directly or
indirectly, sell, transfer or convey any property to, or purchase any property
from, or borrow funds from, or lend funds to, any Member or any Affiliate of the
Company or the Managing Member that is not also a Subsidiary of the Company,
except pursuant to transactions that are determined in good faith by the
Managing Member to be on terms that are fair and reasonable and no less
favorable to the Company than would be obtained from an unaffiliated third
party.

 

B.           Joint Ventures. The Company may transfer assets to joint ventures,
limited liability companies, partnerships, corporations, business trusts or
other business entities in which it is or thereby becomes a participant upon
such terms and subject to such conditions consistent with this Agreement and
applicable law as the Managing Member, in its sole and absolute discretion,
believes to be advisable.

 

C.           Conflict Avoidance. The Managing Member is expressly authorized to
enter into, in the name and on behalf of the Company, a non-competition
arrangement and other conflict avoidance agreements with various Affiliates of
the Company and Managing Member on such terms as the Managing Member, in its
sole and absolute discretion, believes are advisable.

 

D.           Benefit Plans Sponsored by the Company. The Managing Member in its
sole and absolute discretion and without the approval of the Non-Managing
Members may propose and adopt on behalf of the Company employee benefit plans
funded by the Company for the benefit of employees of the Managing Member, the
Company, Subsidiaries of the Company, or any Affiliate of any of them.

 

Section 7.7           Indemnification

 

A.           General. The Company shall indemnify each Indemnitee to the fullest
extent provided by the Act from and against any and all losses, claims, damages,
liabilities, joint or several, expenses (including, without limitation,
attorneys fees and other legal fees and expenses), judgments, fines, settlements
and other amounts, arising from or in connection with any and all claims,
demands, actions, suits or proceedings, whether civil, criminal, administrative
or investigative, incurred by the Indemnitee and relating to the Company, the
Managing Member or the Managing Member Entity or the operation of, or the
ownership of property by, the Indemnitee, Company, the Managing Member or the
Managing Member Entity as set forth in this Agreement in which any such
Indemnitee may be involved, or is threatened to be involved, as a party or
otherwise, unless it is established by a final determination of a court of
competent jurisdiction that: (i) the act or omission of the Indemnitee was
material to the matter giving rise to the proceeding and either was committed in
bad faith or was the result of active and deliberate dishonesty, (ii) the
Indemnitee actually received an improper personal benefit in money, property or
services or (iii) in the case of any criminal proceeding, the Indemnitee had
reasonable cause to believe that the act or omission was unlawful. Without
limitation, the foregoing indemnity shall extend to any liability of any
Indemnitee, pursuant to a loan guarantee, contractual obligation for any
indebtedness or other obligation or otherwise, for any indebtedness of the
Company or any Subsidiary of the Company (including, without limitation, any
indebtedness which the Company or any Subsidiary of the Company has assumed or
taken subject to), and the Managing Member is hereby authorized and empowered,
on behalf of the Company, to enter into one or more indemnity agreements
consistent with the provisions of this Section 7.7 in favor of any Indemnitee
having or potentially having liability for any such indebtedness. The
termination of any proceeding by judgment, order or settlement does not create a
presumption that the Indemnitee did not meet the requisite standard of conduct
set forth in this Section 7.7.A. The termination of any proceeding by conviction
or upon a plea of nolo contendere or its equivalent, or an entry of an order of
probation prior to judgment, does not create a rebuttable presumption that the
Indemnitee acted in a manner contrary to that specified in this Section 7.7.A
with respect to the subject matter of such proceeding. Any indemnification
pursuant to this Section 7.7 shall be made only out of the assets of the
Company, and any insurance proceeds from the liability policy covering the
Managing Member and any Indemnitee, and no Member shall have any obligation to
contribute to the capital of the Company or otherwise provide funds to enable
the Company to fund its obligations under this Section 7.7.

 

 40

 

 

B.           Reimbursement of Expenses. Reasonable expenses expected to be
incurred by an Indemnitee shall be paid or reimbursed by the Company in advance
of the final disposition of any and all claims, demands, actions, suits or
proceedings, civil, criminal, administrative or investigative made or threatened
against an Indemnitee upon receipt by the Company of (i) a written affirmation
by the Indemnitee of the Indemnitee’s good faith belief that the standard of
conduct necessary for indemnification by the Company as authorized in Section
7.7.A has been met and (ii) a written undertaking by or on behalf of the
Indemnitee to repay the amount if it shall ultimately be determined that the
standard of conduct has not been met.

 

C.           No Limitation of Rights. The indemnification provided by this
Section 7.7 shall be in addition to any other rights to which an Indemnitee or
any other Person may be entitled under any agreement, pursuant to any vote of
the Members, as a matter of law or otherwise, and shall continue as to an
Indemnitee who has ceased to serve in such capacity unless otherwise provided in
a written agreement pursuant to which such Indemnitee is indemnified.

 

D.           Insurance. The Company may purchase and maintain insurance on
behalf of the Indemnitees and such other Persons as the Managing Member shall
determine against any liability that may be asserted against or expenses that
may be incurred by such Person in connection with the Company’s activities,
regardless of whether the Company would have the power to indemnify such
Indemnitee or Person against such liability under the provisions of this
Agreement.

 

E.           No Personal Liability for Members. In no event may an Indemnitee
subject any of the Members to personal liability by reason of the
indemnification provisions set forth in this Agreement.

 

F.           Interested Transactions. An Indemnitee shall not be denied
indemnification in whole or in part under this Section 7.7 because the
Indemnitee had an interest in the transaction with respect to which the
indemnification applies if the transaction was otherwise permitted by the terms
of this Agreement.

 

 41

 

 

G.           Benefit. The provisions of this Section 7.7 are for the benefit of
the Indemnitees, their employees, officers, directors, trustees, heirs,
successors, assigns and administrators and shall not be deemed to create any
rights for the benefit of any other Persons. Any amendment, modification or
repeal of this Section 7.7, or any provision hereof, shall be prospective only
and shall not in any way affect the limitation on the Company’s liability to any
Indemnitee under this Section 7.7 as in effect immediately prior to such
amendment, modification or repeal with respect to claims arising from or related
to matters occurring, in whole or in part, prior to such amendment, modification
or repeal, regardless of when such claims may arise or be asserted.

 

H.           Indemnification Payments Not Distributions. If and to the extent
any payments to the Managing Member pursuant to this Section 7.7 constitute
gross income to the Managing Member (as opposed to the repayment of advances
made on behalf of the Company), such amounts shall constitute guaranteed
payments within the meaning of Section 707(c) of the Code, shall be treated
consistently therewith by the Company and all Members, and shall not be treated
as distributions for purposes of computing the Members’ Capital Accounts.

 

I.           Exception to Indemnification. Notwithstanding anything to the
contrary in this Agreement, the Managing Member shall not be entitled to
indemnification hereunder for any loss, claim, damage, liability or expense for
which the Managing Member is obligated to indemnify the Company under any other
agreement between the Managing Member and the Company.

 

Section 7.8           Liability of the Managing Member

 

A.           General. Notwithstanding anything to the contrary set forth in this
Agreement, the Managing Member (which, for the purposes of this Section 7.8,
shall include the directors and officers of the Managing Member) shall not be
liable for monetary or other damages to the Company, any Members or any
Assignees for losses sustained, liabilities incurred or benefits not derived as
a result of errors in judgment or mistakes of fact or law or of any act or
omission unless the Managing Member acted in bad faith and the act or omission
was material to the matter giving rise to the loss, liability or benefit not
derived.

 

B.           Obligation to Consider Interests of Managing Member. The
Non-Managing Members expressly acknowledge that the Managing Member, in
considering whether to dispose of any of the Company assets, shall take into
account the tax consequences to the Managing Member Entity of any such
disposition and shall have no liability whatsoever to the Company or any
Non-Managing Member for decisions that are based upon or influenced by such tax
consequences.

 

 42

 

 

C.           No Obligation to Consider Separate Interests of Non-Managing
Members and Their Owners. The Non-Managing Members expressly acknowledge that
the Managing Member is acting on behalf of the Company and the Members of the
Company, that the Managing Member is under no obligation to consider the
separate interests of the Non-Managing Members (including, without limitation,
the tax consequences to the Non-Managing Members or Assignees) or their owners
in deciding whether to cause the Company to take (or decline to take) any
actions, and that the Managing Member shall not be liable for monetary or other
damages for losses sustained, liabilities incurred or benefits not derived by
Non-Managing Members in connection with any decisions or actions made or taken
or declined to be made or taken, provided that the Managing Member has acted
pursuant to its authority under this Agreement. Any decisions or actions not
taken by the Managing Member in accordance with the terms of this Agreement
shall not constitute a breach of any duty owed to the Company or the
Non-Managing Members by law or equity, fiduciary or otherwise. In the event of a
conflict between the interests of the Non-Managing Members and the stockholders
of the Managing Member, the Managing Member and its Affiliates may endeavor in
good faith to resolve any conflicts in a manner that is not adverse to either
the stockholders of the Managing Member or the Non-Managing Members; provided
the Non-Managing Members acknowledge and agree that the Managing Member and its
Affiliates may fulfill their duties to the Non-Managing Members by acting in the
best interests of the stockholders of the Managing Member; and the Managing
Member shall not be liable for monetary or other losses sustained, liabilities
incurred or benefits not derived by the Non-Managing Members in connection
therewith.

 

D.           Actions of Agents. Subject to its obligations and duties as
Managing Member set forth in Section 7.1.A, the Managing Member may exercise any
of the powers granted to it by this Agreement and perform any of the duties
imposed upon it hereunder either directly or by or through its agents. The
Managing Member shall not be responsible for any misconduct or negligence on the
part of any such agent appointed by the Managing Member in good faith.

 

E.           Effect of Amendment. Notwithstanding any other provision contained
herein, any amendment, modification or repeal of this Section 7.8 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the Managing Member’s liability to the Company and the
Non-Managing Members under this Section 7.8 as in effect immediately prior to
such amendment, modification or repeal with respect to claims arising from or
relating to matters occurring, in whole or in part, prior to such amendment,
modification or repeal, regardless of when such claims may arise or be asserted.

 

F.           Limitations of Fiduciary Duty. Sections 7.1.B, Section 7.7.E and
this Section 7.8 and any other Section of this Agreement limiting the liability
of the Managing Member and/or the directors and officers of the Managing Member
shall constitute an express limitation of any duties, fiduciary or otherwise,
that they would owe the Company or the Non-Managing Members if such duty would
be imposed by any law, in equity or otherwise.

 

Section 7.9           Other Matters Concerning the Managing Member

 

A.           Reliance on Documents. The Managing Member may rely and shall be
protected in acting or refraining from acting upon any resolution, certificate,
statement, instrument, opinion, report, notice, request, consent, order, bond,
debenture or other paper or document believed by it in good faith to be genuine
and to have been signed or presented by the proper party or parties.

 

B.           Reliance on Advisors. The Managing Member may consult with legal
counsel, accountants, appraisers, management consultants, investment bankers and
other consultants and advisers selected by it, and any act taken or omitted to
be taken in reliance upon the opinion of such Persons as to matters which the
Managing Member reasonably believes to be within such Person’s professional or
expert competence shall be conclusively presumed to have been done or omitted in
good faith and in accordance with such opinion.

 

 43

 

 

C.           Action Through Agents. The Managing Member shall have the right, in
respect of any of its powers or obligations hereunder, to act through any of its
duly authorized officers and a duly appointed attorney or attorneys-in-fact.
Each such attorney shall, to the extent provided by the Managing Member in the
power of attorney, have full power and authority to do and perform all and every
act and duty that is permitted or required to be done by the Managing Member
hereunder.

 

D.           Actions to Maintain REIT Status or Avoid Taxation of the Managing
Member Entity. Notwithstanding any other provisions of this Agreement or the
Act, any action of the Managing Member on behalf of the Company or any decision
of the Managing Member to refrain from acting on behalf of the Company
undertaken in the good faith belief that such action or omission is necessary or
advisable in order (i) to protect the ability of the Managing Member Entity to
qualify as a REIT or (ii) to allow the Managing Member Entity to avoid incurring
any liability for taxes under Sections 857 or 4981 of the Code, is expressly
authorized under this Agreement and is deemed approved by all of the
Non-Managing Members.

 

Section 7.10         Reliance by Third Parties

 

Notwithstanding anything to the contrary in this Agreement, any Person dealing
with the Company shall be entitled to assume that the Managing Member has full
power and authority, without consent or approval of any other Member or Person,
to encumber, sell or otherwise use in any manner any and all assets of the
Company, to enter into any contracts on behalf of the Company and to take any
and all actions on behalf of the Company, and such Person shall be entitled to
deal with the Managing Member as if the Managing Member were the Company’s sole
party in interest, both legally and beneficially. Each Non-Managing Member
hereby waives any and all defenses or other remedies that may be available
against such Person to contest, negate or disaffirm any action of the Managing
Member in connection with any such dealing, in each case except to the extent
that such action imposes, or purports to impose, liability on the Non-Managing
Member. In no event shall any Person dealing with the Managing Member or its
representatives be obligated to ascertain that the terms of this Agreement have
been complied with or to inquire into the necessity or expedience of any act or
action of the Managing Member or its representatives. Each and every
certificate, document or other instrument executed on behalf of the Company by
the Managing Member or its representatives shall be conclusive evidence in favor
of any and every Person relying thereon or claiming thereunder that (i) at the
time of the execution and delivery of such certificate, document or instrument,
this Agreement was in full force and effect, (ii) the Person executing and
delivering such certificate, document or instrument was duly authorized and
empowered to do so for and on behalf of the Company, and (iii) such certificate,
document or instrument was duly executed and delivered in accordance with the
terms and provisions of this Agreement and is binding upon the Company.

 

 44

 

 

Section 7.11         Restrictions on Managing Member’s Authority

 

The Managing Member may not take any action in contravention of an express
prohibition or limitation of this Agreement without the written Consent of (i)
all Members adversely affected or (ii) such lower percentage of the Interests
held by Non-Managing Members as may be specifically provided for under a
provision of this Agreement or the Act. The preceding sentence shall not apply
to any limitation or prohibition in this Agreement that expressly authorizes the
Managing Member to take action (either in its discretion or in specified
circumstances) so long as the Managing Member acts within the scope of such
authority.

 

Section 7.12         Loans by Third Parties

 

The Company may incur Debt, or enter into similar credit, guarantee, financing
or refinancing arrangements for any purpose (including, without limitation, in
connection with any acquisition of property and any borrowings from, or
guarantees of Debt of the Managing Member or any of its Affiliates) with any
Person upon such terms as the Managing Member determines appropriate.

 

ARTICLE VIII

RIGHTS AND OBLIGATIONS OF MEMBERS

 

Section 8.1           Limitation of Liability

 

The Members shall have no liability under this Agreement except as expressly
provided in this Agreement, including Section 10.5, or under the Act.

 

Section 8.2           Management of Business

 

No Member or Assignee (other than the Managing Member or any of its Affiliates,
or any officer, director, employee, partner, agent or trustee of the Managing
Member, the Company or any of their Affiliates, in their capacity as such) shall
take part in the operation, management or control (within the meaning of the
Act) of the Company’s business, transact any business in the Company’s name or
have the power to sign documents for or otherwise bind the Company. The
transaction of any such business by the Managing Member, any of its Affiliates
or any officer, director, employee, partner, agent or trustee of the Managing
Member, the Company or any of their Affiliates, in their capacity as such, shall
not affect, impair or eliminate the limitations on the liability of the
Non-Managing Members or Assignees under this Agreement.

 

Section 8.3           Outside Activities of Non-Managing Members

 

Subject to Section 7.5 hereof, and subject to any agreements entered into
pursuant to Section 7.6.B hereof and to any other agreements entered into by a
Non-Managing Member or its Affiliates with the Company or a Subsidiary, any
Non-Managing Member and any officer, director, employee, agent, trustee,
Affiliate or owner of any Non-Managing Member shall be entitled to and may have
business interests and engage in business activities in addition to those
relating to the Company, including business interests and activities in direct
or indirect competition with the Company. Neither the Company nor any Members
shall have any rights by virtue of this Agreement in any business ventures of
any Non-Managing Member or Assignee. None of the Non-Managing Members or any
other Person shall have any rights by virtue of this Agreement or the limited
liability company relationship established hereby in any business ventures of
any other Person (other than the Managing Member to the extent expressly
provided herein), and no Person (other than the Managing Member) shall have any
obligation pursuant to this Agreement to offer any interest in any such business
venture to the Company, any Non-Managing Member or any such other Person, even
if such opportunity is of a character which, if presented to the Company, any
Non-Managing Member or such other Person, could be taken by such Person.

 

 45

 

 

Section 8.4           Return of Capital

 

Except pursuant to the right of redemption set forth in Section 8.6, no Member
shall be entitled to the withdrawal or return of its Capital Contribution,
except to the extent of distributions made pursuant to this Agreement or upon
termination of the Company as provided herein. No Member or Assignee shall have
priority over any other Member or Assignee either as to the return of Capital
Contributions (except as permitted by Section 4.2.A) or, except to the extent
provided by Exhibit C or as permitted by Sections 4.2.A, 5.1.B(i), 6.1.A and
6.1.B, or otherwise expressly provided in this Agreement, as to profits, losses,
distributions or credits.

 

Section 8.5           Rights of Non-Managing Members Relating to the Company

 

A.           General. In addition to other rights provided by this Agreement or
by the Act, and except as limited by Section 8.5.D, each Non-Managing Member
shall have the right, for a purpose reasonably related to such Non-Managing
Member’s interest as a member in the Company, upon written demand with a
statement of the purpose of such demand and at such Non-Managing Member’s own
expense:

 

(1)         to obtain a copy of the most recent annual and quarterly reports
filed with the Securities and Exchange Commission by either the Managing Member
Entity or the Company, if any, pursuant to the Exchange Act;

 

(2)         to obtain a copy of the Company’s U.S. federal, state and local
income tax returns for each Fiscal Year;

 

(3)         to obtain a current list of the name and last known business,
residence or mailing address of each Member;

 

(4)         to obtain a copy of this Agreement and the Certificate of Formation
and all amendments thereto, together with executed copies of all powers of
attorney pursuant to which this Agreement, the Certificate of Formation and all
amendments thereto have been executed;

 

(5)         to obtain true and full information regarding the amount of cash and
a description and statement of the Agreed Value of any other property or
services contributed by each Member and which each Member has agreed to
contribute in the future, and the date on which each Member became a Member; and

 

(6)         other information regarding the affairs of the Company as is just
and reasonable.

 

 46

 

 

B.           Notice of Conversion Factor. The Company shall notify each
Non-Managing Member upon request (i) of the then current Conversion Factor and
(ii) of any changes to the Conversion Factor.

 

C.           Notice of Extraordinary Transaction of the Managing Member Entity.
The Managing Member Entity shall not make any extraordinary distributions of
cash or property to its stockholders or effect a merger (including, without
limitation, a triangular merger), consolidation or other combination with or
into another Person, a sale of all or substantially all of its assets or any
other similar extraordinary transaction without providing written notice to the
Non-Managing Members of its intention to make such distribution or effect such
merger, consolidation, combination, sale or other extraordinary transaction at
least twenty (20) Business Days prior to the record date to determine
stockholders eligible to receive such distribution or to vote upon the approval
of such merger, sale or other extraordinary transaction (or, if no such record
date is applicable, at least twenty (20) Business Days before consummation of
such merger, sale or other extraordinary transaction), which notice shall
describe in reasonable detail the action to be taken; provided, however, that
the Managing Member, in its sole and absolute discretion, may shorten the
required notice period of not less than twenty (20) Business Days prior to the
record date to determine the stockholders eligible to vote upon a merger
transaction (but not any of the other transactions covered by this Section
8.5.C.) to a period of not less than ten (10) calendar days (thereby continuing
to afford the holders of Units the opportunity to redeem Units under Section 8.6
on or prior to the record date for the stockholder vote on the merger
transaction) so long as (i) (A) the Managing Member Entity will be the surviving
entity in such merger transaction, (B) immediately following the merger
transaction, Persons who held voting securities of the Managing Member Entity
immediately prior to such merger transaction will hold, solely by reason of the
ownership of voting securities of the Managing Member Entity immediately prior
to the merger transaction, voting securities of the Managing Member Entity
representing not less than fifty-one percent (51%) of the total combined voting
power of all outstanding voting securities of the Managing Member Entity after
such merger, and (C) in the event that in connection with such merger
transaction the Company will merge with another entity, the Company will be the
surviving entity in such merger, or (ii) the Managing Member Entity otherwise
determines that it is in the best interests of the Managing Member Entity to
shorten such required notice period to a period of not less ten (10) calendar
days. This provision for such notice shall not be deemed (i) to permit any
transaction that otherwise is prohibited by this Agreement or requires a Consent
of the Members or (ii) to require a Consent on the part of any one or more of
the Non-Managing Members to a transaction that does not otherwise require
Consent under this Agreement. Each Non-Managing Member agrees, as a condition to
the receipt of the notice pursuant hereto, to keep confidential the information
set forth therein until such time as the Managing Member Entity has made public
disclosure thereof and to use such information during such period of
confidentiality solely for purposes of determining whether to exercise the
Redemption Right; provided, however, that a Non-Managing Member may disclose
such information to its attorney, accountant and/or financial advisor for
purposes of obtaining advice with respect to such exercise so long as such
attorney, accountant and/or financial advisor agrees to receive and hold such
information subject to this confidentiality requirement.

 

 47

 

 

D.           Confidentiality. Notwithstanding any other provision of this
Section 8.5, the Managing Member may keep confidential from the Non-Managing
Members, for such period of time as the Managing Member determines in its sole
and absolute discretion, any information that (i) the Managing Member reasonably
believes to be in the nature of trade secrets or other information the
disclosure of which the Managing Member in good faith believes is not in the
best interests of the Company or could damage the Company or its business or
(ii) the Company is required by law or by agreements with unaffiliated third
parties to keep confidential, provided, however, that this Section 8.5.D shall
not affect the notice requirements set forth in Section 8.5.C above.

 

Section 8.6           Redemption Right

 

A.           Common Units. (i) Subject to Section 8.6.C and Section 11.6.E, at
any time on or after one (1) year following the date of the initial issuance
thereof (which, in the event of the transfer of a Common Unit, shall be deemed
to be the date that the Common Unit was issued to the original recipient thereof
for purposes of this Section 8.6), the holder of a Common Unit (if other than
the Managing Member or any Subsidiary of the Managing Member), including any
LTIP Units that are converted into Class A Units, shall have the right (the
“Redemption Right”) to require the Company to redeem such Common Unit, with such
redemption to occur on the Specified Redemption Date and at a redemption price
equal to and in the form of the Cash Amount to be paid by the Company. Any such
Redemption Right shall be exercised pursuant to a Notice of Redemption delivered
to the Company (with a copy to the Managing Member) by the holder of the Units
who is exercising the Redemption Right (the “Redeeming Member”). A Non-Managing
Member may exercise the Redemption Right from time to time, without limitation
as to frequency, with respect to part or all of the Common Units that it owns,
as selected by the Non-Managing Member, provided, however, that a Non-Managing
Member may not exercise the Redemption Right for fewer than one thousand (1,000)
Common Units of a particular class unless such Redeeming Member then holds fewer
than one thousand (1,000) Common Units of that class, in which event the
Redeeming Member must exercise the Redemption Right for all of the Common Units
held by such Redeeming Member in that class, and provided further that, with
respect to a Non-Managing Member which is an entity, such Non-Managing Member
may exercise the Redemption Right for fewer than one thousand (1,000) Common
Units without regard to whether or not such Non-Managing Member is exercising
the Redemption Right for all of the Common Units held by such Non-Managing
Member as long as such Non-Managing Member is exercising the Redemption Right on
behalf of one or more of its equity owners in respect of one hundred percent
(100%) of such equity owners’ interests in such Non-Managing Member.

 

(ii)         The Redeeming Member shall have no right with respect to any Common
Units so redeemed to receive any distributions paid in respect of a Company
Record Date for distributions in respect of Common Units after the Specified
Redemption Date with respect to such Common Units.

 

(iii)        The Assignee of any Non-Managing Member may exercise the rights of
such Non-Managing Member pursuant to this Section 8.6, and such Non-Managing
Member shall be deemed to have assigned such rights to such Assignee and shall
be bound by the exercise of such rights by such Non-Managing Member’s Assignee.
In connection with any exercise of such rights by such Assignee on behalf of
such Non-Managing Member, the Cash Amount shall be paid by the Company directly
to such Assignee and not to such Non-Managing Member.

 

 48

 

 

(iv)        If the Managing Member Entity provides notice to the Non-Managing
Members, pursuant to Section 8.5.C hereof, the Redemption Right shall be
exercisable, without regard to whether the Common Units have been outstanding
for any specified period, during the period commencing on the date on which the
Managing Member Entity provides such notice and ending on the record date to
determine stockholders eligible to receive such distribution or to vote upon the
approval of such merger, sale or other extraordinary transaction (or, if no such
record date is applicable, at least twenty (20) Business Days before the
consummation of such merger, sale or other extraordinary transaction). If this
subparagraph (iv) applies, the Specified Redemption Date is the date on which
the Company and the Managing Member receive notice of exercise of the Redemption
Right, rather than ten (10) Business Days after receipt of the Notice of
Redemption.

 

B.           Managing Member Entity Assumption of Redemption Right. (i) If a
Non-Managing Member has delivered a Notice of Redemption, the Managing Member
Entity may, in its sole and absolute discretion (subject to the limitations on
ownership and transfer of Shares set forth in the Charter or, if the Managing
Member is not the Managing Member Entity, the organizational documents of the
Managing Member Entity), elect to assume directly and satisfy a Redemption
Right. If such election is made by the Managing Member, the Company shall
determine whether the Managing Member Entity shall pay the Redemption Amount in
the form of the Cash Amount or the Shares Amount. The Company’s decision
regarding whether such payment shall be made in the form of the Cash Amount or
the Shares Amount shall be made by the Managing Member, in its capacity as the
managing member of the Company and in its sole and absolute discretion. Upon
such payment by the Managing Member Entity, the Managing Member Entity shall
acquire the Common Units offered for redemption by the Redeeming Member and
shall be treated for all purposes of this Agreement as the owner of such Common
Units. Unless the Managing Member Entity, in its sole and absolute discretion,
shall exercise its right to assume directly and satisfy the Redemption Right,
the Managing Member Entity shall not have any obligation to the Redeeming Member
or to the Company with respect to the Redeeming Member’s exercise of the
Redemption Right. If the Managing Member Entity shall exercise its right to
assume directly and satisfy the Redemption Right in the manner described in the
first sentence of this Section 8.6.B and the Managing Member Entity shall fully
perform its obligations in connection therewith, the Company shall have no right
or obligation to pay any amount to the Redeeming Member with respect to such
Redeeming Member’s exercise of the Redemption Right, and each of the Redeeming
Member, the Company and the Managing Member Entity shall, for U.S. federal
income tax purposes, treat the transaction between the Managing Member Entity
and the Redeeming Member as a sale of the Redeeming Member’s Common Units to the
Managing Member Entity. Nothing contained in this Section 8.6.B shall imply any
right of the Managing Member Entity to require any Non-Managing Member to
exercise the Redemption Right afforded to such Non-Managing Member pursuant to
Section 8.6.A.

 

(ii)         If the Managing Member determines to pay the Redeeming Member the
Redemption Amount in the form of Shares, the total number of Shares to be paid
to the Redeeming Member in exchange for the Redeeming Member’s Common Units
shall be the applicable Shares Amount. If this amount is not a whole number of
Shares, the Redeeming Member shall be paid (i) that number of Shares which
equals the nearest whole number less than such amount plus (ii) an amount of
cash which the Managing Member determines, in its reasonable discretion, to
represent the fair value of the remaining fractional Share which would otherwise
be payable to the Redeeming Member.

 

 49

 

 

(iii)        Each Redeeming Member agrees to execute such documents or provide
such information or materials as the Managing Member Entity may reasonably
require in connection with the issuance of Shares upon exercise of the
Redemption Right.

 

C.           Exceptions to Exercise of Redemption Right. Notwithstanding the
provisions of Sections 8.6.A and 8.6.B, a Member shall not be entitled to
exercise the Redemption Right pursuant to Section 8.6.A if (but only as long as)
the delivery of Shares to such Member on the Specified Redemption Date would (i)
be prohibited under the restrictions on the ownership or transfer of Shares in
the Charter (or, if the Managing Member is not the Managing Member Entity, the
organizational documents of the Managing Member Entity), (ii) be prohibited
under applicable federal or state securities laws or regulations (in each case
regardless of whether the Managing Member would in fact assume and satisfy the
Redemption Right), (iii) without limiting the foregoing, result in the Managing
Member’s Shares being owned by fewer than 100 persons (determined without
reference to rules of attribution), (iv) without limiting the foregoing, result
in the Managing Member Entity being “closely held” within the meaning of Section
856(h) of the Code or cause the Managing Member to own, actually or
constructively, ten percent (10%) or more of the ownership interests in a tenant
of the Managing Member, the Company or a Subsidiary of the Company’s real
property within the meaning of Section 856(d)(2)(B) of the Code, and (v) without
limiting the foregoing, cause the acquisition of the Shares by the Redeeming
Member to be “integrated” with any other distribution of Shares for purposes of
complying with the registration provision of the Securities Act. Notwithstanding
the foregoing, the Managing Member may, in its sole and absolute discretion,
waive such prohibition set forth in this Section 8.6.C.

 

D.           No Liens on Common Units Delivered for Redemption. Each
Non-Managing Member covenants and agrees that all Common Units delivered for
redemption shall be delivered to the Company or the Managing Member Entity, as
the case may be, free and clear of all liens; and, notwithstanding anything
contained herein to the contrary, neither the Managing Member Entity nor the
Company shall be under any obligation to acquire Common Units which are or may
be subject to any liens. Each Non-Managing Member further agrees that, if any
state or local property transfer tax is payable as a result of the transfer of
its Common Units to the Company or the Managing Member Entity, such Non-Managing
Member shall assume and pay such transfer tax.

 

E.           Additional Interests; Modification of Holding Period. If the
Company issues Interests to any Additional Member pursuant to Article IV, the
Managing Member shall make such revisions to this Section 8.6 as it determines
are necessary to reflect the issuance of such Interests (including setting forth
any restrictions on the exercise of the Redemption Right with respect to such
Interests which differ from those set forth in this Agreement), provided that no
such revisions shall materially adversely affect the rights of any other
Non-Managing Member to exercise its Redemption Right without that Non-Managing
Member’s prior written consent. In addition, the Managing Member may, with
respect to any holder or holders of Common Units, at any time and from time to
time, as it shall determine in its sole and absolute discretion, (i) reduce or
waive the length of the period prior to which such holder or holders may not
exercise the Redemption Right or (ii) reduce or waive the length of the period
between the exercise of the Redemption Right and the Specified Redemption Date.

 

 50

 

 

ARTICLE IX

 

BOOKS, RECORDS, ACCOUNTING AND REPORTS

 

Section 9.1           Records and Accounting

 

The Managing Member shall keep or cause to be kept at the principal office of
the Company appropriate books and records with respect to the Company’s
business, including, without limitation, all books and records necessary to
provide to the Non-Managing Members any information, lists and copies of
documents required to be provided pursuant to Section 9.3. Any records
maintained by or on behalf of the Company in the regular course of its business
may be kept on, or be in the form of, punch cards, magnetic tape, photographs,
micrographics or any other information storage device, provided, however, that
the records so maintained are convertible into clearly legible written form
within a reasonable period of time. The books of the Company shall be
maintained, for financial and tax reporting purposes, on an accrual basis in
accordance with generally accepted accounting principles.

 

Section 9.2           Fiscal Year

 

The fiscal year of the Company shall be the calendar year.

 

Section 9.3           Reports

 

A.           Annual Reports. As soon as practicable, but in no event later than
the date on which the Managing Member Entity mails its annual report to its
stockholders, the Managing Member Entity shall cause to be mailed to each
Non-Managing Member an annual report, as of the close of the most recently ended
Fiscal Year, containing financial statements of the Company, or of the Managing
Member Entity (and, if different, the Managing Member) if such statements are
prepared on a consolidated basis with the Company, for such Fiscal Year,
presented in accordance with generally accepted accounting principles, such
statements to be audited by a nationally recognized firm of independent public
accountants selected by the Managing Member Entity.

 

B.           Quarterly Reports. If and to the extent that the Managing Member
Entity mails quarterly reports to its stockholders, as soon as practicable, but
in no event later than the date on which such reports are mailed, the Managing
Member Entity shall cause to be mailed to each Non-Managing Member a report
containing unaudited financial statements, as of the last day of such fiscal
quarter, of the Company, or of the Managing Member Entity (and, if different,
the Managing Member) if such statements are prepared on a consolidated basis
with the Company, and such other information as may be required by applicable
law or regulation, or as the Managing Member determines to be appropriate.

 

C.           The Managing Member shall have satisfied its obligations under
Section 9.3.A and Section 9.3.B by posting or making available the reports
required by this Section 9.3 on the website maintained from time to time by the
Company or the Managing Member Entity, provided that such reports are able to be
printed or downloaded from such website.

 

 51

 

 

ARTICLE X

 

TAX MATTERS

 

Section 10.1         Tax Classification; Preparation of Tax Returns

 

At all times that the Company has a single Member for federal income tax
purposes, it is the intent of the Members that the Company shall be operated in
a manner consistent with its treatment as a “disregarded entity” for federal,
state and local income and franchise tax purposes. At all times that the Company
has more than one Member for federal income tax purposes, it is the intent of
the Members that the Company shall be operated in a manner consistent with its
treatment as a “partnership” for federal, state and local income and franchise
tax purposes. The Managing Member shall arrange for the preparation and timely
filing of all returns of Company income, gains, deductions, losses and other
items required of the Company for U.S. federal and state income tax purposes and
shall use all reasonable efforts to furnish, within ninety (90) days of the
close of each taxable year, the tax information reasonably required by
Non-Managing Members for U.S. federal and state income tax reporting purposes.

 

Section 10.2         Tax Elections

 

A.           Except as otherwise provided herein, the Managing Member shall, in
its sole and absolute discretion, determine whether to make any available
election pursuant to the Code (including the election under Section 754 of the
Code). The Managing Member shall have the right to seek to revoke any such
election upon the Managing Member’s determination in its sole and absolute
discretion that such revocation is in the best interests of the Members.

 

B.           Without limiting the foregoing, the Members, intending to be
legally bound, hereby authorize the Managing Member, on behalf of the Company,
to make an election (the “LV Safe Harbor Election”) to have the “liquidation
value” safe harbor provided in Proposed Treasury Regulation § 1.83-3(l) and the
Proposed Revenue Procedure set forth in Internal Revenue Service Notice 2005-43,
as such safe harbor may be modified when such proposed guidance is issued in
final form or as amended by subsequently issued guidance (the “LV Safe Harbor”),
apply to any interest in the Company transferred to a service provider while the
LV Safe Harbor Election remains effective, to the extent such interest meets the
LV Safe Harbor requirements (collectively, such interests are referred to as “LV
Safe Harbor Interests”). The tax matters partner is authorized and directed to
execute and file the LV Safe Harbor Election on behalf of the Company and the
Members. The Company and the Members (including any person to whom an interest
in the Company is transferred in connection with the performance of services)
hereby agree to comply with all requirements of the LV Safe Harbor (including
forfeiture allocations) with respect to all LV Safe Harbor Interests and to
prepare and file all U.S. federal income tax returns reporting the tax
consequences of the issuance and vesting of LV Safe Harbor Interests consistent
with such final LV Safe Harbor guidance. The Company is also authorized to take
such actions as are necessary to achieve, under the LV Safe Harbor, the effect
that the election and compliance with all requirements of the LV Safe Harbor
referred to above would be intended to achieve under Proposed Treasury
Regulation § 1.83-3, including amending this Agreement.

 

 52

 

 

Section 10.3         Tax Matters Partner

 

A.           General.

 

(i)          The Managing Member shall be the “tax matters partner” of the
Company for U.S. federal income tax purposes. Pursuant to Section 6223(c)(3) of
the Code, upon receipt of notice from the IRS of the beginning of an
administrative proceeding with respect to the Company, the tax matters partner
shall furnish the IRS with the name, address, taxpayer identification number and
profit interest of each of the Non-Managing Members and any Assignees; provided,
however, that such information is provided to the Company by the Non-Managing
Members.

 

(ii)         The Members acknowledge that Subchapters C and D of Chapter 63 of
the Code have been repealed, and that Chapter 63 of the Code has been amended,
by Section 1101 of the Bipartisan Budget Act of 2015 (the “Budget Act”), to be
effective with respect to taxable years beginning after December 31, 2017.  The
Members agree to cooperate, reasonably and in good faith, to take such action
(including, without limitation, amending this Agreement or entering into a
separate agreement) as reasonably necessary to preserve and retain after the
effective date of Section 1101 of the Budget Act (and Treasury Regulations,
notices, revenue procedures, revenue rulings or other administrative guidance,
interpreting or applying Section 1101 of the Budget Act), to the extent
possible, the substantive arrangement and relative and analogous rights, duties,
responsibilities and obligations of the Members reflected in this Article X with
respect to tax audits and other administrative procedures addressed by Section
1101 of the Budget Act (including, without limitation, by designating the
Managing Member as the “partnership representative” as that term is used in
Section 6231(a) of the Code as amended by the Budget Act)

 

B.           Powers. The tax matters partner is authorized, but not required:

 

(i)          to enter into any settlement with the IRS with respect to any
administrative or judicial proceedings for the adjustment of Company items
required to be taken into account by a Member for income tax purposes (such
administrative proceedings being referred to as a “tax audit” and such judicial
proceedings being referred to as “judicial review”), and in the settlement
agreement the tax matters partner may expressly state that such agreement shall
bind all Members, except that such settlement agreement shall not bind any
Member (i) who (within the time prescribed pursuant to the Code and Regulations)
files a statement with the IRS providing that the tax matters partner shall not
have the authority to enter into a settlement agreement on behalf of such Member
or (ii) who is a “notice partner” (as defined in Section 6231(a)(8) of the Code)
or a member of a “notice group” (as defined in Section 6223(b)(2) of the Code);

 

(1)         if a notice of a final administrative adjustment at the Company
level of any item required to be taken into account by a Member for tax purposes
(a “final adjustment”) is mailed to the tax matters partner, to seek judicial
review of such final adjustment, including the filing of a petition for
readjustment with the Tax Court or the filing of a complaint for refund with the
United States Claims Court or the District Court of the United States for the
district in which the Company’s principal place of business is located;

 

 53

 

  

(2)         to intervene in any action brought by any other Member for judicial
review of a final adjustment;

 

(3)         to file a request for an administrative adjustment with the IRS at
any time and, if any part of such request is not allowed by the IRS, to file an
appropriate pleading (petition or complaint) for judicial review with respect to
such request;

 

(4)         to enter into an agreement with the IRS to extend the period for
assessing any tax which is attributable to any item required to be taken into
account by a Member for tax purposes, or an item affected by such item;

 

(5)         to take any other action on behalf of the Members of the Company in
connection with any tax audit or judicial review proceeding, to the extent
permitted by applicable law or regulations; and

 

(6)         to take any other action required by the Code and Regulations in
connection with its role as tax matters partner.

 

The taking of any action and the incurring of any expense by the tax matters
partner in connection with any such audit or proceeding referred to in clause
(6) above, except to the extent required by law, is a matter in the sole and
absolute discretion of the tax matters partner and the provisions relating to
indemnification of the Managing Member set forth in Section 7.7 shall be fully
applicable to the tax matters partner in its capacity as such.

 

C.           Reimbursement. The tax matters partner shall receive no
compensation for its services. All third party costs and expenses incurred by
the tax matters partner in performing its duties as such (including legal and
accounting fees and expenses) shall be borne by the Company. Nothing herein
shall be construed to restrict the Company from engaging an accounting firm
and/or law firm to assist the tax matters partner in discharging its duties
hereunder, so long as the compensation paid by the Company for such services is
reasonable.

 

Section 10.4         Organizational Expenses

 

The Company shall elect to deduct expenses as provided in Section 709 of the
Code.

 

 54

 

 

Section 10.5         Withholding

 

Each Non-Managing Member hereby authorizes the Company to withhold from or pay
on behalf of or with respect to such Non-Managing Member any amount of U.S.
federal, state, local, or foreign taxes that the Managing Member determines that
the Company is required to withhold or pay with respect to any amount
distributable, allocable or otherwise transferred to such Non-Managing Member
pursuant to this Agreement, including, without limitation, any taxes required to
be withheld or paid by the Company pursuant to Sections 1441, 1442, 1445, 1446
or 1471-1474, inclusive, of the Code and the Regulations thereunder. Any amount
paid on behalf of or with respect to a Non-Managing Member (other than amounts
actually withheld from payments to a Non-Managing Member) shall constitute a
loan by the Company to such Non-Managing Member, which loan shall be repaid by
such Non-Managing Member within fifteen (15) days after notice from the Managing
Member that such payment must be made unless (i) the Company withholds such
payment from a distribution which would otherwise be made to the Non-Managing
Member or (ii) the Managing Member determines, in its sole and absolute
discretion, that such payment may be satisfied out of the available funds of the
Company which would, but for such payment, be distributed to the Non-Managing
Member. Any amounts withheld pursuant to the foregoing clauses (i) or (ii) shall
be treated as having been distributed or otherwise paid to such Non-Managing
Member. Each Non-Managing Member hereby unconditionally and irrevocably grants
to the Company a security interest in such Non Managing Member’s Interests to
secure such Non-Managing Member’s obligation to pay to the Company any amounts
required to be paid pursuant to this Section 10.5. If a Non-Managing Member
fails to pay any amounts owed to the Company pursuant to this Section 10.5 when
due, the Managing Member may, in its sole and absolute discretion, elect to make
the payment to the Company on behalf of such defaulting Non-Managing Member, and
in such event shall be deemed to have loaned such amount to such defaulting
Non-Managing Member and shall succeed to all rights and remedies of the Company
as against such defaulting Non-Managing Member (including, without limitation,
the right to receive distributions). Any amounts payable by a Non-Managing
Member hereunder shall bear interest at the base rate on corporate loans at
large United States money center commercial banks, as published from time to
time in The Wall Street Journal, plus four (4) percentage points (but not higher
than the maximum rate that may be charged under law) from the date such amount
is due (i.e., fifteen (15) days after demand) until such amount is paid in full.
Each Non-Managing Member shall take such actions as the Company or the Managing
Member shall request to perfect or enforce the security interest created
hereunder.

 

ARTICLE XI

TRANSFERS AND WITHDRAWALS

 

Section 11.1         Transfer

 

A.           Definition. The term “transfer,” when used in this Article XI with
respect to a Unit, shall be deemed to refer to a transaction by which the Member
purports to assign all or any part of its Interest to another Person, and
includes a sale, assignment, gift, pledge, encumbrance, hypothecation, mortgage,
exchange or any other disposition by law or otherwise. The term “transfer” when
used in this Article XI does not include any redemption or repurchase of Units
by the Company from a Member or acquisition of Units from a Non-Managing Member
by the Managing Member Entity pursuant to Section 8.6 or otherwise. No part of
the Unit of a Member shall be subject to the claims of any creditor, any spouse
for alimony or support, or to legal process, and may not be voluntarily or
involuntarily alienated or encumbered except as may be specifically provided for
in this Agreement.

 

B.           General. No Unit shall be transferred, in whole or in part, except
in accordance with the terms and conditions set forth in this Article XI. Any
transfer or purported transfer of a Unit not made in accordance with this
Article XI shall be null and void.

 

 55

 

 

Section 11.2         Transfers of Interests of Managing Member

 

A.           General. Other than to an Affiliate of the Managing Member Entity,
the Managing Member may not transfer any of its Units or other Interests except
in connection with (i) a transaction permitted under Section 11.2.B, (ii) a
Transfer to any wholly owned Subsidiary of the Managing Member or the owner of
all of the ownership interests of the Managing Member Entity, or (iii) as
otherwise expressly permitted under this Agreement, nor shall the Managing
Member withdraw as Managing Member except in connection with a transaction
permitted under Section 11.2.B or any Transfer, merger, consolidation, or other
combination permitted under clause (ii) of this Section 11.2.A.

 

B.           Termination Transactions. The Managing Member Entity shall not
engage in any merger (including, without limitation, a triangular merger),
consolidation or other combination with or into another Person (other than any
transaction permitted by Section 11.2.A), any sale of all or substantially all
of its assets or any reclassification, recapitalization or change of outstanding
Shares (other than a change in par value, or from par value to no par value, or
as a result of a subdivision or combination as described in the definition of
“Conversion Factor”) (a “Termination Transaction”), unless:

 

(i)          the Consent of the Non-Managing Members is obtained;

 

(ii)         following such Termination Transaction, substantially all of the
assets directly or indirectly owned by the surviving entity are owned directly
or indirectly by the Company or another limited partnership or limited liability
company which is the survivor of a merger, consolidation or combination of
assets with the Company; or

 

(iii)        in connection with such Termination Transaction all Members either
will receive, or will have the right to receive, for each Unit an amount of
cash, securities, or other property equal to the product of the Conversion
Factor and the greatest amount of cash, securities or other property paid to a
holder of Shares, if any, corresponding to such Unit in consideration of one
such Share at any time during the period from and after the date on which the
Termination Transaction is consummated; provided, however, that, if in
connection with the Termination Transaction, a purchase, tender or exchange
offer shall have been made to and accepted by the holders of the percentage
required for the approval of mergers under the organizational documents of the
Managing Member Entity, each holder of Units shall receive, or shall have the
right to receive without any right of Consent set forth above in this Section
11.2.B, the greatest amount of cash, securities, or other property which such
holder would have received had it exercised the Redemption Right and received
Shares in exchange for its Units immediately prior to the expiration of such
purchase, tender or exchange offer and had thereupon accepted such purchase,
tender or exchange offer.

 

C.           Creation of New Managing Member. The Managing Member shall not
enter into an agreement or other arrangement providing for or facilitating the
creation of a managing member other than the Managing Member, unless the
successor managing member executes and delivers a counterpart to this Agreement
in which such managing member agrees to be fully bound by all of the terms and
conditions contained herein that are applicable to a Managing Member.

 

 56

 

 

Section 11.3         Non-Managing Members’ Rights to Transfer

 

A.           General. Except to the extent expressly permitted in Sections
11.3.B and 11.3.C or in connection with the exercise of a Redemption Right
pursuant to Section 8.6, a Non-Managing Member may not transfer all or portion
of its Interest, or any of such Non-Managing Member’s rights as a Non-Managing
Member, without the prior written consent of the Managing Member, which consent
may be withheld in the Managing Member’s sole and absolute discretion. Any
transfer otherwise permitted under Sections 11.3.B and 11.3.C shall be subject
to the conditions set forth in Section 11.3.D and 11.3.E, and all permitted
transfers shall be subject to Section 11.5 and Section 11.6.

 

B.           Incapacitated Non-Managing Member. If a Non-Managing Member is
subject to Incapacity, the executor, administrator, trustee, committee,
guardian, conservator or receiver of such Non-Managing Member’s estate shall
have all the rights of a Non-Managing Member, but not more rights than those
enjoyed by other Non-Managing Members, for the purpose of settling or managing
the estate and such power as the Incapacitated Non-Managing Member possessed to
transfer all or any part of its interest in the Company. The Incapacity of a
Non-Managing Member, in and of itself, shall not dissolve or terminate the
Company.

 

C.           Permitted Transfers. A Non-Managing Member may transfer, with or
without the consent of the Managing Member, all or a portion of its Interest:

 

(i)         in the case of a Non-Managing Member who is an individual, to a
member of his or her Immediate Family, any trust formed for the benefit of
himself or herself and/or members of his or her Immediate Family, or any
Company, limited liability company, joint venture, corporation or other business
entity comprised only of himself or herself and/or members of his or her
Immediate Family and entities the ownership interests in which are owned by or
for the benefit of himself or herself and/or members of his or her Immediate
Family;

 

(ii)         in the case of a Non-Managing Member which is a trust, to the
beneficiaries of such trust;

 

(iii)       in the case of a Non-Managing Member which is a partnership, limited
liability company, joint venture, corporation or other business entity to which
Units were transferred pursuant to clause (i) above, to its partners, owners or
stockholders, as the case may be, who are members of the Immediate Family of or
are actually the Person(s) who transferred Units to it pursuant to clause (i)
above;

 

(iv)       in the case of a Non-Managing Member which acquired Units as of the
date hereof and which is a partnership, limited liability company, joint
venture, corporation or other business entity, to its partners, owners,
stockholders or Affiliates thereof, as the case may be, or the Persons owning
the beneficial interests in any of its partners, owners or stockholders or
Affiliates thereof (it being understood that this clause (iv) will apply to all
of each Person’s Interests whether the Units relating thereto were acquired on
the date hereof or hereafter);

 

(v)         in the case of a Non-Managing Member which is a partnership, limited
liability company, joint venture, corporation or other business entity other
than any of the foregoing described in clause (iii) or (iv), in accordance with
the terms of any agreement between such Non-Managing Member and the Company
pursuant to which such Interest was issued;

 

 57

 

 

(vi)        pursuant to a gift or other transfer without consideration;

 

(vii)       pursuant to applicable laws of descent or distribution;

 

(viii)      to another Non-Managing Member; and

 

(ix)         pursuant to a grant of security interest or other encumbrance
effectuated in a bona fide transaction or as a result of the exercise of
remedies related thereto, subject to the provisions of Section 11.3.E hereof.

 

A trust or other entity will be considered formed “for the benefit” of a
Member’s Immediate Family even though some other Person has a remainder interest
under or with respect to such trust or other entity.

 

D.           No Transfers Violating Securities Laws. The Managing Member may
prohibit any transfer of Units by a Non-Managing Member unless it receives a
written opinion of legal counsel (which opinion and counsel shall be reasonably
satisfactory to the Company) to such Non-Managing Member to the effect that such
transfer would not require filing of a registration statement under the
Securities Act or would not otherwise violate any federal or state securities
laws or regulations applicable to the Company or the Unit or, at the option of
the Company, an opinion of legal counsel to the Company to the same effect.

 

E.           No Transfers to Holders of Nonrecourse Liabilities. No pledge or
transfer of any Units may be made to a lender to the Company or any Person who
is related (within the meaning of Section 1.752-4(b) of the Regulations) to any
lender to the Company whose loan otherwise constitutes a Nonrecourse Liability
unless (i) the Managing Member is provided prior written notice thereof and (ii)
the lender enters into an arrangement with the Company and the Managing Member
to exchange or redeem for the Redemption Amount any Units in which a security
interest is held simultaneously with the time at which such lender would be
deemed to be a partner in the Company for purposes of allocating liabilities to
such lender under Section 752 of the Code.

 

Section 11.4         Substituted Members

 

A.           Consent of Managing Member. No Non-Managing Member shall have the
right to substitute a transferee as a Non-Managing Member in its place. The
Managing Member shall, however, have the right to consent to the admission of a
transferee of the interest of a Non-Managing Member pursuant to this Section
11.4 as a Substituted Member, which consent may be given or withheld by the
Managing Member in its sole and absolute discretion. The Managing Member’s
failure or refusal to permit a transferee of any such interests to become a
Substituted Member shall not give rise to any cause of action against the
Company, the Managing Member or any Member. The Managing Member hereby grants
its consent to the admission as a Substituted Member to any bona fide financial
institution that loans money or otherwise extends credit to a holder of Units
and thereafter becomes the owner of such Units pursuant to the exercise by such
financial institution of its rights under a pledge of such Units granted in
connection with such loan or extension of credit.

 

 58

 

 

B.           Rights of Substituted Member. A transferee who has been admitted as
a Substituted Member in accordance with this Article XI shall have all the
rights and powers and be subject to all the restrictions and liabilities of a
Non-Managing Member under this Agreement. The admission of any transferee as a
Substituted Member shall be conditioned upon the transferee executing and
delivering to the Company an acceptance of all the terms and conditions of this
Agreement (including, without limitation, the provisions of Section 15.11) and
such other documents or instruments as may be required to effect the admission.

 

C.           Member Registry. Upon the admission of a Substituted Member, the
Managing Member shall update the Member Registry in the books and records of the
Company as it deems necessary to reflect such admission in the Member Registry.

 

Section 11.5         Assignees

 

If the Managing Member, in its sole and absolute discretion, does not consent to
the admission of any permitted transferee under Section 11.3 as a Substituted
Member, as described in Section 11.4, such transferee shall be considered an
Assignee for purposes of this Agreement. An Assignee shall be entitled to all
the rights of an assignee of a limited liability company interest under the Act,
including the right to receive distributions from the Company and the allocable
shares of Net Income, Net Losses and Recapture Income and all items of income,
gain, loss, deduction and credit of the Company attributable to the Units
assigned to such transferee, and shall have the rights granted to the
Non-Managing Members under Section 8.6, but shall not be deemed to be a holder
of Units for any other purpose under this Agreement, and shall not be entitled
to vote such Units in any matter presented to the Non-Managing Members for a
vote (such Units being deemed to have been voted on such matter in the same
proportion as all other Units held by Non-Managing Members are voted). If any
such transferee desires to make a further assignment of any such Units, such
transferee shall be subject to all the provisions of this Article XI to the same
extent and in the same manner as any Non-Managing Member desiring to make an
assignment of Units.

 

Section 11.6         General Provisions

 

A.           Withdrawal of Non-Managing Member. No Non-Managing Member may
withdraw from the Company other than as a result of a permitted transfer of all
of such Non-Managing Member’s Units in accordance with this Article XI or
pursuant to redemption of all of its Units under Section 8.6.

 

B.           Termination of Status as Non-Managing Member. Any Non-Managing
Member who shall transfer all of its Units in a transfer permitted pursuant to
this Article XI or pursuant to redemption of all of its Units under Section 8.6
shall cease to be a Non-Managing Member.

 

C.           Timing of Transfers. Transfers pursuant to this Article XI may only
be made upon three (3) Business Days prior notice to the Managing Member, unless
the Managing Member otherwise agrees.

 

 59

 

 

D.           Allocations. If any Interest is transferred during any quarterly
segment of the Company’s Fiscal Year in compliance with the provisions of this
Article XI or redeemed or transferred pursuant to Section 8.6, Net Income, Net
Losses, each item thereof and all other items attributable to such interest for
such fiscal year shall be divided and allocated between the transferor Member
and the transferee Member by taking into account their varying interests during
the fiscal year in accordance with Section 706(d) of the Code and corresponding
Regulations, using the interim closing of the books method (unless the Managing
Member, in its sole and absolute discretion, elects to adopt a daily, weekly, or
a monthly proration period, in which event Net Income, Net Losses, each item
thereof and all other items attributable to such interest for such fiscal year
shall be prorated based upon the applicable method selected by the Managing
Member). Solely for purposes of making such allocations, each of such items for
the calendar month in which the transfer or redemption occurs shall be allocated
to the Person who is a Member as of midnight on the last day of said month. All
distributions of Available Cash attributable to any Unit with respect to which
the Company Record Date is before the date of such transfer, assignment or
redemption shall be made to the transferor Member or the Redeeming Member, as
the case may be, and, in the case of a transfer or assignment other than a
redemption, all distributions of Available Cash thereafter attributable to such
Unit shall be made to the transferee Member.

 

E.           Additional Restrictions. Notwithstanding anything to the contrary
herein, and in addition to any other restrictions on transfer herein contained,
including, without limitation, the provisions of Article VII and this Article
XI, in no event may any transfer or assignment of an Interest by any Member
(including pursuant to Section 8.6) be made without the express consent of the
Managing Member, in its sole and absolute discretion, (i) to any person or
entity who lacks the legal right, power or capacity to own an Interest; (ii) in
violation of applicable law; (iii) of any component portion of an Interest, such
as the Capital Account, or rights to distributions, separate and apart from all
other components of an Interest; (iv) if in the opinion of legal counsel to the
Company there is a significant risk that such transfer would cause a termination
of the Company for U.S. federal or state income tax purposes (except as a result
of the redemption or exchange for Shares of all Units held by all Non-Managing
Members other than the Managing Member, the Managing Member Entity, or any
Subsidiary of either, or pursuant to a transaction expressly permitted under
Section 7.11B or Section 11.2); (v) if in the opinion of counsel to the Company,
there is a significant risk that such transfer would cause the Company to cease
to be classified as a partnership for federal income tax purposes (except as a
result of the redemption or exchange for Shares of all Units held by all
Non-Managing Members other than the Managing Member, the Managing Member Entity
or any Subsidiary of either, or pursuant to a transaction expressly permitted
under Section 7.11B or Section 11.2); (vi) if such transfer requires the
registration of such Interest pursuant to any applicable federal or state
securities laws; (vii) if such transfer is effectuated through an “established
securities market” or a “secondary market (or the substantial equivalent
thereof)” within the meaning of Section 7704 of the Code and the Regulations
thereunder or such transfer causes the Company to become a “publicly traded
partnership,” as such term is defined in Section 469(k)(2) or Section 7704(b) of
the Code (provided, however, that, this clause (vii) shall not be the basis for
limiting or restricting in any manner the exercise of the Redemption Right under
Section 8.6 unless, and only to the extent that, outside tax counsel provides to
the Managing Member an opinion to the effect that, in the absence of such
limitation or restriction, there is a significant risk that the Company will be
treated as a “publicly traded partnership” and, by reason thereof, taxable as a
corporation for U.S. federal income tax purposes); (viii) if such transfer
subjects the Company or the activities of the Company to regulation under the
Investment Company Act of 1940, the Investment Advisors Act of 1940 or ERISA,
each as amended; (ix) if such transfer could adversely affect the ability of the
Managing Member Entity to remain qualified as a REIT; or (x) if in the opinion
of legal counsel for the transferring Member (which opinion and counsel shall be
reasonable satisfactory to the Company) or legal counsel for the Company, there
is a risk that such transfer would cause the Managing Member Entity to fail to
remain qualified as a REIT or subject the Managing Member Entity to any
additional taxes under Section 857 or Section 4981 of the Code.

 

 60

 

 

F.           Avoidance of “Publicly Traded Partnership” Status. The Managing
Member shall monitor the transfers of interests in the Company to determine (i)
if such interests are being traded on an “established securities market” or a
“secondary market (or the substantial equivalent thereof)” within the meaning of
Section 7704 of the Code and (ii) whether additional transfers of interests
would result in the Company being unable to qualify for at least one of the
“safe harbors” set forth in Regulations Section 1.7704-1 (or such other guidance
subsequently published by the IRS setting forth safe harbors under which
interests will not be treated as “readily tradable on a secondary market (or the
substantial equivalent thereof)” within the meaning of Section 7704 of the Code)
(the “Safe Harbors”). The Managing Member shall take all steps reasonably
necessary or appropriate to prevent any trading of interests or any recognition
by the Company of transfers made on such markets and, except as otherwise
provided herein, to insure that at least one of the Safe Harbors is met;
provided, however, that the foregoing shall not authorize the Managing Member to
limit or restrict in any manner the right of any holder of a Unit to exercise
the Redemption Right in accordance with the terms of Section 8.6 unless, and
only to the extent that, outside tax counsel provides to the Managing Member an
opinion to the effect that, in the absence of such limitation or restriction,
there is a significant risk that the Company will be treated as a “publicly
traded partnership” and, by reason thereof, taxable as a corporation.

 

ARTICLE XII

 

ADMISSION OF MEMBERS

 

Section 12.1         Admission of a Successor Managing Member

 

A successor to all of the Managing Member’s Managing Member Interest pursuant to
Section 11.2 who is proposed to be admitted as a successor Managing Member shall
be admitted to the Company as the Managing Member, effective upon such transfer.
Any such successor shall carry on the business of the Company without
dissolution. In such case, the admission shall be subject to such successor
Managing Member executing and delivering to the Company an acceptance of all of
the terms and conditions of this Agreement and such other documents or
instruments as may be required to effect the admission.

 

 61

 

 





 

Section 12.2         Admission of Additional Members

 

A.           General. No Person shall be admitted as an Additional Member
without the consent of the Managing Member, which consent shall be given or
withheld in the Managing Member’s sole and absolute discretion. A Person who
makes a Capital Contribution to the Company in accordance with this Agreement or
who exercises an option to receive Units shall be admitted to the Company as an
Additional Member only with the consent of the Managing Member and only upon
furnishing to the Managing Member (i) evidence of acceptance in form
satisfactory to the Managing Member of all of the terms and conditions of this
Agreement, including, without limitation, the power of attorney granted in
Section 15.11 and (ii) such other documents or instruments as may be required in
the discretion of the Managing Member to effect such Person’s admission as an
Additional Member. The admission of any Person as an Additional Member shall
become effective on the date upon which the name of such Person is recorded on
the books and records of the Company, following the consent of the Managing
Member to such admission.

 

B.           Allocations to Additional Members. If any Additional Member is
admitted to the Company on any day other than the first day of a Fiscal Year,
then Net Income, Net Losses, each item thereof and all other items allocable
among Members and Assignees for such Fiscal Year shall be allocated among such
Additional Member and all other Members and Assignees by taking into account
their varying interests during the Fiscal Year in accordance with Section 706(d)
of the Code, using the interim closing of the books method (unless the Managing
Member, in its sole and absolute discretion, elects to adopt a daily, weekly or
monthly proration method, in which event Net Income, Net Losses, and each item
thereof would be prorated based upon the applicable period selected by the
Managing Member). Solely for purposes of making such allocations, each of such
items for the calendar month in which an admission of any Additional Members
occurs shall be allocated among all the Members and Assignees including such
Additional Member. All distributions of Available Cash with respect to which the
Company Record Date is before the date of such admission shall be made solely to
Members and Assignees other than the Additional Member, and all distributions of
Available Cash thereafter shall be made to all the Members and Assignees
including such Additional Member.

 

Section 12.3         Amendment of Agreement and Certificate of Formation

 

For the admission to the Company of any Member, the Managing Member shall take
all steps necessary and appropriate under the Act to amend the records of the
Company and, if necessary, to prepare as soon as practical an amendment of this
Agreement (including an amendment to the Member Registry) and, if required by
law, shall prepare and file an amendment to the Certificate of Formation and may
for this purpose exercise the power of attorney granted pursuant to Section
15.11.

 

Section 12.4         Limit on Number of Members

 

Unless otherwise permitted by the Managing Member in its sole and absolute
discretion, no Person shall be admitted to the Company as an Additional Member
if the effect of such admission would be to cause the Company to have a number
of Members that would cause the Company to become a reporting company under the
Exchange Act.

 

 62

 

 

ARTICLE XIII

 

DISSOLUTION AND LIQUIDATION

 

Section 13.1         Dissolution

 

The Company shall not be dissolved by the admission of Substituted Members or
Additional Members or by the admission of a successor Managing Member in
accordance with the terms of this Agreement. Upon the withdrawal of the Managing
Member, any successor Managing Member shall continue the business of the
Company. The Company shall dissolve, and its affairs shall be wound up, upon the
first to occur of any of the following (“Liquidating Events”):

 

(i)          an event of withdrawal of the Managing Member (other than an event
of bankruptcy) unless within ninety (90) days after the withdrawal, the written
Consent of the Non-Managing Members to continue the business of the Company and
to the appointment, effective as of the date of withdrawal, of a substitute
Managing Member is obtained;

 

(ii)         an election to dissolve the Company made by the Managing Member, in
its sole and absolute discretion;

 

(iii)        entry of a decree of judicial dissolution of the Company pursuant
to the provisions of the Act;

 

(iv)        ninety (90) days after the sale of all or substantially all of the
assets and properties of the Company for cash or for marketable securities; or

 

(v)         a final and non-appealable judgment is entered by a court of
competent jurisdiction ruling that the Managing Member is bankrupt or insolvent,
or a final and non-appealable order for relief is entered by a court with
appropriate jurisdiction against the Managing Member, in each case under any
federal or state bankruptcy or insolvency laws as now or hereafter in effect,
unless prior to or at the time of the entry of such order or judgment, the
written Consent of the Non-Managing Members is obtained to continue the business
of the Company and to the appointment, effective as of a date prior to the date
of such order or judgment, of a substitute Managing Member.

 

Section 13.2         Winding Up

 

A.           General. Upon the occurrence of a Liquidating Event, the Company
shall continue solely for the purposes of winding up its affairs in an orderly
manner, liquidating its assets, and satisfying the claims of its creditors and
Members. No Member shall take any action that is inconsistent with, or not
necessary to or appropriate for, the winding up of the Company’s business and
affairs. The Managing Member (or, if there is no remaining Managing Member, any
Person elected by a majority in interest of the Non-Managing Members (the
“Liquidator”)) shall be responsible for overseeing the winding up and
dissolution of the Company and shall take full account of the Company’s
liabilities and property and the Company property shall be liquidated as
promptly as is consistent with obtaining the fair value thereof, and the
proceeds therefrom (which may, to the extent determined by the Managing Member,
include equity or other securities of the Managing Member or any other entity)
shall be applied and distributed in the following order:

 

 63

 

 

(1)         First, to the payment and discharge of all of the Company’s debts
and liabilities to creditors other than the Members;

 

(2)         Second, to the payment and discharge of all of the Company’s debts
and liabilities to the Managing Member;

 

(3)         Third, to the payment and discharge of all of the Company’s debts
and liabilities to the Non-Managing Members;

 

(4)         Fourth, to the holders of Units that are entitled to any preference
in distribution upon liquidation in accordance with the rights of any such class
of Interests (and, within each such class to each holder thereof pro rata in
accordance with the terms and conditions of such class); and

 

(5)         The balance, if any, to the Members in accordance with their
positive Capital Accounts, after giving effect to all contributions,
distributions, and allocations for all periods.

 

The Managing Member shall not receive any additional compensation for any
services performed pursuant to this Article XIII.

 

B.           Deferred Liquidation. Notwithstanding the provisions of Section
13.2.A which require liquidation of the assets of the Company, but subject to
the order of priorities set forth therein, if prior to or upon dissolution of
the Company the Liquidator determines that an immediate sale of part or all of
the Company’s assets would be impractical or would cause undue loss to the
Members, the Liquidator may, in its sole and absolute discretion, defer for a
reasonable time the liquidation of any assets except those necessary to satisfy
liabilities of the Company (including to those Members as creditors) or
distribute to the Members, in lieu of cash, as tenants in common and in
accordance with the provisions of Section 13.2.A, undivided interests in such
Company assets as the Liquidator deems not suitable for liquidation. Any such
distributions in kind shall be made only if, in the good faith judgment of the
Liquidator, such distributions in kind are in the best interest of the Members,
and shall be subject to such conditions relating to the disposition and
management of such properties as the Liquidator deems reasonable and equitable
and to any agreements governing the operation of such properties at such time.
The Liquidator shall determine the fair market value of any property distributed
in kind using such reasonable method of valuation as it may adopt.

 

Section 13.3         Compliance with Timing Requirements of Regulations;
Restoration of Deficit Capital Accounts

 

A.           Timing of Distributions. If the Company is “liquidated” within the
meaning of Regulations Section 1.704-1(b)(2)(ii)(g), distributions shall be made
under this Article XIII to the Managing Member and Non-Managing Members who have
positive Capital Accounts in compliance with Regulations Section
1.704-1(b)(2)(ii)(b)(2). In the discretion of the Managing Member, a pro rata
portion of the distributions that would otherwise be made to the Managing Member
and Non-Managing Members pursuant to this Article XIII may be: (A) distributed
to a trust established for the benefit of the Managing Member and Non-Managing
Members for the purposes of liquidating Company assets, collecting amounts owed
to the Company and paying any contingent or unforeseen liabilities or
obligations of the Company or of the Managing Member arising out of or in
connection with the Company (in which case the assets of any such trust shall be
distributed to the Managing Member and Non-Managing Members from time to time,
in the reasonable discretion of the Managing Member, in the same proportions as
the amount distributed to such trust by the Company would otherwise have been
distributed to the Managing Member and Non-Managing Members pursuant to this
Agreement); or (B) withheld to provide a reasonable reserve for Company
liabilities (contingent or otherwise) and to reflect the unrealized portion of
any installment obligations owed to the Company; provided, however, that such
withheld amounts shall be distributed to the Managing Member and Non-Managing
Members as soon as practicable.

 

 64

 

 

B.           Restoration of Deficit Capital Accounts upon Liquidation of the
Company. If any Member has a deficit balance in its Capital Account (after
giving effect to all contributions, distributions and allocations for all
taxable years, including the year during which such liquidation occurs), such
Member shall have no obligation to make any contribution to the capital of the
Company with respect to such deficit, and such deficit shall not be considered a
debt owed to the Company or to any other Person for any purpose whatsoever,
except as otherwise set forth in this Section 13.3.B, or as otherwise expressly
agreed in writing by the affected Member and the Company after the date hereof.
Notwithstanding the foregoing, (i) if the Managing Member has a deficit balance
in its Capital Account (after giving effect to all contributions, distributions,
and allocations for all Fiscal Years of the Company or portions thereof,
including the year during which such liquidation occurs), the Managing Member
shall contribute to the capital of the Company the amount necessary to restore
such deficit balance to zero in compliance with Regulations Section
1.704-1(b)(2)(ii)(b)(3); (ii) if a DRO Member has a deficit balance in its
Capital Account (after giving effect to all contributions, distributions, and
allocations for all Fiscal Years of the Company or portions thereof, including
the year during which such liquidation occurs), such DRO Member shall be
obligated to make a contribution to the Company with respect to any such deficit
balance in such DRO Member’s Capital Account upon a liquidation of the Company
in an amount equal to the lesser of such deficit balance or such DRO Member’s
DRO Amount; and (iii) the first sentence of this Section 13.3.B shall not apply
with respect to any other Member to the extent, but only to such extent, that
such Member previously has agreed in writing, with the consent of the Managing
Member, to undertake an express obligation to restore all or any portion of a
deficit that may exist in its Capital Account upon a liquidation of the Company.
No Non-Managing Member shall have any right to become a DRO Member, to increase
its DRO Amount, or otherwise agree to restore any portion of any deficit that
may exist in its Capital Account without the express written consent of the
Managing Member, in its sole and absolute discretion. Any contribution required
of a Member under this Section 13.3.B shall be made on or before the later of
(i) the end of the Fiscal Year of the Company in which the interest is
liquidated or (ii) the ninetieth (90th) day following the date of such
liquidation. The proceeds of any contribution to the Company made by a DRO
Member with respect to a deficit in such DRO Member’s Capital Account balance
shall be treated as a Capital Contribution by such DRO Member and the proceeds
thereof shall be treated as assets of the Company to be applied as set forth in
Section 13.2.A.

 

 65

 

 

C.           Restoration of Deficit Capital Accounts upon a Liquidation of a
Member’s Interest by Transfer. If a DRO Member’s interest in the Company is
“liquidated” within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g)
(other than in connection with a liquidation of the Company) which term shall
include a redemption by the Company of such DRO Member’s interest upon exercise
of the Redemption Right, and such DRO Member is designated on Exhibit E as a
Part II DRO Member, such DRO Member shall be required to contribute cash to the
Company equal to the lesser of (i) the amount required to increase its Capital
Account balance as of such date to zero, or (ii) such DRO Member’s DRO Amount.
For this purpose, (i) the DRO Member’s deficit Capital Account balance shall be
determined by taking into account all contributions, distributions, and
allocations for the portion of the Fiscal Year of the Company ending on the date
of the liquidation or redemption, and (ii) solely for purposes of determining
such DRO Member’s Capital Account balance, the Managing Member shall redetermine
the Carrying Value of the Company’s assets on such date based upon the
principles set forth in Sections 1.D.(3) and (4) of Exhibit B hereto, and shall
take into account the DRO Member’s allocable share of any Unrealized Gain or
Unrealized Loss resulting from such redetermination in determining the balance
of its Capital Account. The amount of any payment required hereunder shall be
due and payable within the time period specified in the second to last sentence
of Section 13.3.B.

 

D.           Effect of the Death of a DRO Member. After the death of a DRO
Member who is an individual, the executor of the estate of such DRO Member may
elect to reduce (or eliminate) the DRO Amount of such DRO Member. Such elections
may be made by such executor by delivering to the Managing Member within two
hundred and seventy (270) days of the death of such Non-Managing Member, a
written notice setting forth the maximum deficit balance in its Capital Account
that such executor agrees to restore under this Section 13.3, if any. If such
executor does not make a timely election pursuant to this Section 13.3 (whether
or not the balance in the applicable Capital Account is negative at such time),
then the DRO Member’s estate (and the beneficiaries thereof who receive
distributions of Interests therefrom) shall be deemed a DRO Member with a DRO
Amount in the same amount as the deceased DRO Member. Any DRO Member which
itself is a partnership for U.S. federal income tax purposes may likewise elect,
after the date of its partner’s death to reduce (or eliminate) its DRO Amount by
delivering a similar notice to the Managing Member within the time period
specified above, and in the absence of any such notice the DRO Amount of such
DRO Member shall not be reduced to reflect the death of any of its partners.

 

Section 13.4         Rights of Non-Managing Members

 

Except as otherwise provided in this Agreement, each Non-Managing Member shall
look solely to the assets of the Company for the return of its Capital
Contributions and shall have no right or power to demand or receive property
other than cash from the Company. Except as otherwise expressly provided in this
Agreement, no Non-Managing Member shall have priority over any other
Non-Managing Member as to the return of its Capital Contributions,
distributions, or allocations.

 

 66

 

 

Section 13.5         Notice of Dissolution

 

If a Liquidating Event occurs or an event occurs that would, but for provisions
of an election or objection by one or more Members pursuant to Section 13.1,
result in a dissolution of the Company, the Managing Member shall, within thirty
(30) days thereafter, provide written notice thereof to each of the Members and
to all other parties with whom the Company regularly conducts business (as
determined in the discretion of the Managing Member).

 

Section 13.6         Cancellation of Certificate of Limited Liability Company

 

Upon the completion of the liquidation of the Company cash and property as
provided in Section 13.2, the Company shall be terminated and the Certificate of
Formation and all qualifications of the Company as a foreign limited liability
company in jurisdictions other than the State of Delaware shall be canceled and
such other actions as may be necessary to terminate the Company shall be taken.

 

Section 13.7         Reasonable Time for Winding Up

 

A reasonable time shall be allowed for the orderly winding up of the business
and affairs of the Company and the liquidation of its assets pursuant to Section
13.2, to minimize any losses otherwise attendant upon such winding-up, and the
provisions of this Agreement shall remain in effect among the Members during the
period of liquidation.

 

Section 13.8         Waiver of Partition

 

Each Member hereby waives any right to partition of the Company property.

 

Section 13.9         Liability of Liquidator

 

The Liquidator shall be indemnified and held harmless by the Company in the same
manner and to the same degree as an Indemnitee may be indemnified pursuant to
Section 7.7.

 

ARTICLE XIV

AMENDMENT OF COMPANY AGREEMENT; MEETINGS

 

Section 14.1         Amendments

 

A.           General. Amendments to this Agreement may be proposed by the
Managing Member or by any Non-Managing Member holding Interests representing
twenty-five percent (25%) or more of the Percentage Interest of the Common
Units. Following such proposal (except an amendment governed by Section 14.1.B),
the Managing Member shall submit any proposed amendment to the Non-Managing
Members. The Managing Member shall seek the written Consent of the Non-Managing
Members as set forth in this Section 14.1 on the proposed amendment or shall
call a meeting to vote thereon and to transact any other business that it may
deem appropriate. For purposes of obtaining a written Consent, the Managing
Member may require a response within a reasonable specified time, but not less
than fifteen (15) days, any failure to respond in such time period shall
constitute a vote in favor of the recommendation of the Managing Member. A
proposed amendment shall be adopted and be effective as an amendment hereto if
it is approved by the Managing Member and, except as provided in Section 14.1.B,
14.1.C or 14.1.D, it receives the Consent of the Members holding Interests
representing more than fifty percent (50%) of the Percentage Interest of the
Class A Units (including Class A Units held by the Managing Member Entity).

 

 67

 

 

B.           Amendments Not Requiring Non-Managing Member Approval.
Notwithstanding Section 14.1.A but subject to Section 14.1.C, the Managing
Member shall have the power, without the consent of the Non-Managing Members, to
amend this Agreement as may be required to facilitate or implement any of the
following purposes:

 

(1)         to add to the obligations of the Managing Member or surrender any
right or power granted to the Managing Member or any Affiliate of the Managing
Member for the benefit of the Non-Managing Members;

 

(2)         to reflect the admission, substitution, termination, or withdrawal
of Members in accordance with this Agreement (which may be effected through the
replacement of the Member Registry with an amended Member Registry);

 

(3)         to set forth the designations, rights, powers, duties, and
preferences of the holders of any additional Interests issued pursuant to
Article IV;

 

(4)         to reflect a change that does not adversely affect the Non-Managing
Members in any material respect, or to cure any ambiguity, correct or supplement
any provision in this Agreement not inconsistent with law or with other
provisions of this Agreement, or make other changes with respect to matters
arising under this Agreement that will not be inconsistent with law or with the
provisions of this Agreement;

 

(5)         to satisfy any requirements, conditions, or guidelines contained in
any order, directive, opinion, ruling or regulation of a federal, state or local
agency or contained in federal, state or local law;

 

(6)         to modify the method by which Members’ Capital Accounts, or any
debits or credits thereto, are computed, in each case in accordance with Section
1.E of Exhibit B to this Agreement; and

 

(7)         to include provisions in the Agreement that may be referenced in any
rulings, regulations, notices, announcements, or other guidance regarding the
U.S. federal income tax treatment of compensatory Interests issued and made
effective after the date hereof or in connection with any elections that the
Managing Member determines to be necessary or advisable in respect of any such
guidance. Any such amendment may include, without limitation, (a) a provision
authorizing or directing the Managing Member to make any election under such
guidance, (b) a covenant by the Company that all of the Members must (I) comply
with the such guidance and (II) take all actions (or, as the case may be, not
take any action) necessary, including providing the Company with any required
information, to permit the Company to comply with the requirements set forth or
referred to in the Regulations for such election or other related guidance from
the IRS, and (c) an amendment to the capital account maintenance provisions and
the allocation provisions contained in Exhibit B or Exhibit C of this Agreement
so that such provisions comply with (I) the provisions of the Code and the
Regulations as they apply to the issuance of compensatory Interests and (II) the
requirements of such guidance and any election made by the Managing Member with
respect thereto, including, a provision requiring “forfeiture allocations” as
appropriate.

 

 68

 

  

The Managing Member shall notify the Non-Managing Members in writing when any
action under this Section 14.1.B is taken in the next regular communication to
the Non-Managing Members or within ninety (90) days of the date thereof,
whichever is earlier.

 

C.           Amendments Requiring Member Approval (Excluding the Managing Member
Entity). Notwithstanding Sections 14.1.A and 14.1.B, without the Consent of the
Non-Managing Members, the Managing Member shall not amend Section 4.2.A, Section
7.1.A (second sentence only), Section 7.5, Section 7.6, Section 7.8, Section
7.11, Section 11.2, the last sentence of Section 11.4.A (provided that no such
amendment shall in any event adversely affect the rights of any lender who made
a loan or who extended credit and received in connection therewith a pledge of
Units prior to the date such amendment is adopted unless, and only to the extent
such lender consents thereto), Section 13.1, this Section 14.1.C or Section
14.2.

 

D.           Other Amendments Requiring Certain Non-Managing Member Approval.
Notwithstanding anything in this Section 14.1 to the contrary, this Agreement
shall not be amended with respect to any Member adversely affected without the
Consent of such Member adversely affected or to any Assignee who is a bona fide
financial institution that loans money or otherwise extends credit to a holder
of Units that is adversely affected, but in either case only if such amendment
would (i) modify the limited liability of such Non-Managing Mermber, (ii) amend
Section 7.11, (iii) amend Article V or Article VI (except as permitted pursuant
to Sections 4.2, 5.4, 6.2 and 14.1.B(3)), (iv) amend Section 8.6 or any defined
terms set forth in Article I that relate to the Redemption Right (except as
permitted in Section 8.6.E), or (v) amend Sections 11.3 or 11.5, or add any
additional restrictions to Section 11.6.E or amend Section 14.1.B(4) or this
Section 14.1.D.

 

E.           Amendment and Restatement of Member Registry Not an Amendment.
Notwithstanding anything in this Article XIV or elsewhere in this Agreement to
the contrary, any amendment and restatement of the Member Registry by the
Managing Member to reflect events or changes otherwise authorized or permitted
by this Agreement shall not be deemed an amendment of this Agreement and may be
done at any time and from time to time, as determined by the Managing Member
without the Consent of the Non-Managing Members and without any notice
requirement.

 

Section 14.2         Meetings of the Members

 

A.           General. Meetings of the Members may be called by the Managing
Member and shall be called upon the receipt by the Managing Member of a written
request by Non-Managing Members holding Interests representing twenty-five
percent (25%) or more of the Percentage Interest of the Common Units (including
Common Units held by the Managing Member Entity). The call shall state the
nature of the business to be transacted. Notice of any such meeting shall be
given to all Members not less than seven (7) days nor more than thirty (30) days
prior to the date of such meeting. Members entitled to vote may vote in person
or by proxy at such meeting. Whenever the vote or Consent of Members is
permitted or required under this Agreement, such vote or Consent may be given at
a meeting of Members or may be given in accordance with the procedure prescribed
in Section 14.1.A. Except as otherwise expressly provided in this Agreement, the
Consent of holders of Interests representing a majority of the Percentage
Interests of the Common Units shall control (including Common Units held by the
Managing Member Entity).

 

 69

 

  

B.           Actions Without a Meeting. Except as otherwise expressly provided
by this Agreement, any action required or permitted to be taken at a meeting of
the Members may be taken without a meeting if a written consent setting forth
the action so taken is signed by Members holding Interests representing more
than fifty percent (50%) (or such other percentage as is expressly required by
this Agreement) of the Percentage Interest of the Common Units (including Common
Units held by the Managing Member Entity). Such consent may be in one instrument
or in several instruments, and shall have the same force and effect as a vote of
Members. Such consent shall be filed with the Managing Member. An action so
taken shall be deemed to have been taken at a meeting held on the date on which
written consents from the Members holding the required Percentage Interest of
the Common Units have been filed with the Managing Member.

 

C.           Proxy. Each Non-Managing Member may authorize any Person or Persons
to act for him by proxy on all matters in which a Non-Managing Member is
entitled to participate, including waiving notice of any meeting, or voting or
participating at a meeting. Every proxy must be signed by the Non-Managing
Member or its attorney-in-fact. No proxy shall be valid after the expiration of
eleven (11) months from the date thereof unless otherwise provided in the proxy.
Every proxy shall be revocable at the pleasure of the Non-Managing Member
executing it, such revocation to be effective upon the Company’s receipt of
written notice thereof.

 

D.           Conduct of Meeting. Each meeting of Members shall be conducted by
the Managing Member or such other Person as the Managing Member may appoint
pursuant to such rules for the conduct of the meeting as the Managing Member or
such other Person deem appropriate.

 

ARTICLE XV

GENERAL PROVISIONS

 

Section 15.1         Addresses and Notice

 

Any notice, demand, request or report required or permitted to be given or made
to a Member or Assignee under this Agreement shall be in writing and shall be
deemed given or made when delivered in person, when sent by first class United
States mail or by other means of written communication (including, but not
limited to, via e-mail) to the Member or Assignee at the address set forth in
the Member Registry or such other address as the Members shall notify the
Managing Member in writing.

 

 70

 

  

Section 15.2         Titles and Captions

 

All article or section titles or captions in this Agreement are for convenience
only. They shall not be deemed part of this Agreement and in no way define,
limit, extend or describe the scope or intent of any provisions hereof. Except
as specifically provided otherwise, references to “Articles” “Sections” and
“Exhibits” are to Articles, Sections and Exhibits of this Agreement.

 

Section 15.3         Pronouns and Plurals

 

Whenever the context may require, any pronoun used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns, pronouns and verbs shall include the plural and vice versa.

 

Section 15.4         Further Action

 

The parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purposes of this Agreement.

 

Section 15.5         Binding Effect

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.

 

Section 15.6         Creditors

 

Other than as expressly set forth herein with regard to any Indemnitee, none of
the provisions of this Agreement shall be for the benefit of, or shall be
enforceable by, any creditor of the Company.

 

Section 15.7         Waiver

 

No failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute waiver of any such
breach or any other covenant, duty, agreement or condition.

 

Section 15.8         Counterparts

 

This Agreement may be executed in counterparts, all of which together shall
constitute one agreement binding on all the parties hereto, notwithstanding that
all such parties are not signatories to the original or the same counterpart.
Each party shall become bound by this Agreement immediately upon affixing its
signature hereto.

 

Section 15.9         Applicable Law

 

This Agreement shall be construed and enforced in accordance with and governed
by the laws of the State of Delaware, without regard to the principles of
conflicts of law.

 

 71

 

  

Section 15.10         Invalidity of Provisions

 

If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

 

Section 15.11         Power of Attorney

 

A.           General. Each Non-Managing Member and each Assignee who accepts
Units (or any rights, benefits or privileges associated therewith) is deemed to
irrevocably constitute and appoint the Managing Member, any Liquidator and
authorized officers and attorneys-in-fact of each, and each of those acting
singly, in each case with full power of substitution, as its true and lawful
agent and attorney-in-fact, with full power and authority in its name, place and
stead to:

 

(1)         execute, swear to, acknowledge, deliver, file and record in the
appropriate public offices (a) all certificates, documents and other instruments
(including, without limitation, this Agreement and the Certificate of Formation
and all amendments or restatements thereof) that the Managing Member or any
Liquidator deem appropriate or necessary to form, qualify or continue the
existence or qualification of the Company as a limited liability company in the
State of Delaware and in all other jurisdictions in which the Company may
conduct business or own property, (b) all instruments that the Managing Member
or any Liquidator deem appropriate or necessary to reflect any amendment,
change, modification or restatement of this Agreement in accordance with its
terms, (c) all conveyances and other instruments or documents that the Managing
Member or any Liquidator deems appropriate or necessary to reflect the
dissolution and liquidation of the Company pursuant to the terms of this
Agreement, including, without limitation, a certificate of cancellation, (d) all
instruments relating to the admission, withdrawal, removal or substitution of
any Member pursuant to, or other events described in, Article XI, XII or XIII or
the Capital Contribution of any Member and (e) all certificates, documents and
other instruments relating to the determination of the rights, preferences and
privileges of Interests; and

 

(2)         execute, swear to, acknowledge and file all ballots, consents,
approvals, waivers, certificates and other instruments appropriate or necessary,
in the sole and absolute discretion of the Managing Member or any Liquidator, to
make, evidence, give, confirm or ratify any vote, consent, approval, agreement
or other action which is made or given by the Members hereunder or is consistent
with the terms of this Agreement or appropriate or necessary, in the sole and
absolute discretion of the Managing Member or any Liquidator, to effectuate the
terms or intent of this Agreement.

 

Nothing contained in this Section 15.11 shall be construed as authorizing the
Managing Member or any Liquidator to amend this Agreement except in accordance
with Article XIV or as may be otherwise expressly provided for in this
Agreement.

 

 72

 

  

B.           Irrevocable Nature. The foregoing power of attorney is hereby
declared to be irrevocable and a power coupled with an interest, in recognition
of the fact that each of the Members will be relying upon the power of the
Managing Member or any Liquidator to act as contemplated by this Agreement in
any filing or other action by it on behalf of the Company, and it shall survive
and not be affected by the subsequent Incapacity of any Non-Managing Member or
Assignee and the transfer of all or any portion of such Non-Managing Member’s or
Assignee’s Units and shall extend to such Non-Managing Member’s or Assignee’s
heirs, successors, assigns and personal representatives. Each such Non-Managing
Member or Assignee hereby agrees to be bound by any representation made by the
Managing Member or any Liquidator, acting in good faith pursuant to such power
of attorney; and each such Non-Managing Member or Assignee hereby waives any and
all defenses which may be available to contest, negate or disaffirm the action
of the Managing Member or any Liquidator, taken in good faith under such power
of attorney. Each Non-Managing Member or Assignee shall execute and deliver to
the Managing Member or the Liquidator, within fifteen (15) days after receipt of
the Managing Member’s or Liquidator’s request therefor, such further
designation, powers of attorney and other instruments as the Managing Member or
the Liquidator, as the case may be, deems necessary to effectuate this Agreement
and the purposes of the Company.

 

Section 15.12         Entire Agreement

 

This Agreement contains the entire understanding and agreement among the Member
with respect to the subject matter hereof and supersedes any prior written oral
understandings or agreements among them with respect thereto.

 

Section 15.13         No Rights as Stockholders

 

Nothing contained in this Agreement shall be construed as conferring upon the
holders of the Units any rights whatsoever as stockholders of the Managing
Member Entity, including, without limitation, any right to receive dividends or
other distributions made to stockholders of the Managing Member Entity, or to
vote or to consent or receive notice as stockholders in respect to any meeting
of stockholders for the election of directors of the Managing Member Entity or
any other matter.

 

Section 15.14         Limitation to Preserve REIT Status

 

To the extent that any amount paid or credited to the Managing Member Entity or
any of their officers, directors, employees or agents pursuant to Sections 7.4
or 7.7 would constitute gross income to the Managing Member Entity for purposes
of Sections 856(c)(2) or 856(c)(3) of the Code (a “Managing Member Payment”)
then, notwithstanding any other provision of this Agreement, the amount of such
Managing Member Payment for any Fiscal Year shall not exceed the lesser of:

 

(i)          an amount equal to the excess, if any, of (a) 4% of the Managing
Member Entity’s total gross income (within the meaning of Section 856(c)(3) of
the Code but not including the amount of any Managing Member Payments) for the
Fiscal Year which is described in subsections (A) though (H) of Section
856(c)(2) of the Code over (b) the amount of gross income (within the meaning of
Section 856(c)(2) of the Code) derived by the Managing Member Entity from
sources other than those described in subsections (A) through (H) of Section
856(c)(2) of the Code (but not including the amount of any Managing Member
Payments); or

 

 73

 

  

(ii)         an amount equal to the excess, if any of (a) 24% of the Managing
Member Entity’s total gross income (but not including the amount of any Managing
Member Payments) for the Fiscal Year which is described in subsections (A)
through (I) of Section 856(c)(3) of the Code over (b) the amount of gross income
(within the meaning of Section 856(c)(3) of the Code but not including the
amount of any Managing Member Payments) derived by the Managing Member Entity
from sources other than those described in subsections (A) through (I) of
Section 856(c)(3) of the Code;

 

provided, however, that Managing Member Payments in excess of the amounts set
forth in subparagraphs (i) and (ii) above may be made if the Managing Member
Entity, as a condition precedent, obtains an opinion of tax counsel that the
receipt of such excess amounts would not adversely affect the Managing Member
Entity’s ability to qualify as a REIT. To the extent Managing Member Payments
may not be made in a given Fiscal Year due to the foregoing limitations, such
Managing Member Payments shall carry over and be treated as arising in the
following year; provided, however, that such amounts shall not carry over for
more than five (5) Fiscal Years, and if not paid within such five (5) Fiscal
Year period, shall expire; and provided further that (i) as Managing Member
Payments are made, such payments shall be applied first to carry over amounts
outstanding, if any, and (ii) with respect to carry over amounts for more than
one Fiscal Year, such payments shall be applied to the earliest Fiscal Year
first.

 

[Remainder of page intentionally left blank, signature page follows]

 

 74

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  MANAGING MEMBER:       Jernigan Capital, Inc.         By: /s/ John A. Good    
      Name: John A. Good     Title:  President       NON-MANAGING MEMBER:      
Jernigan Capital OP, LLC         By: /s/ John A. Good           Name:  John A.
Good     Title: Manager

 

 

 

  

EXHIBIT A
FORM OF MEMBER REGISTRY

 

   CLASS A UNITS  Name And Address Of Member  Units   Initial Capital
Account   Percentage
Interest                MANAGING MEMBER:                                
Jernigan Capital, Inc.   6,156,500   $111,838,050    99.90264%                 
NON-MANAGING MEMBERS:                                 Jernigan Capital OP, LLC 
 6,000   $111,950    0.09736%                  TOTAL CLASS A UNITS   6,162,500  
$111,950,000    100.00000%

 

 

 

  

EXHIBIT B

 

CAPITAL ACCOUNT MAINTENANCE

 

1.          Capital Accounts of the Members

 

A.           The Company shall maintain for each Member a separate Capital
Account in accordance with the rules of Regulations Section l.704-l(b)(2)(iv).
Such Capital Account shall be increased by (i) the amount of all Capital
Contributions and any other deemed contributions made by such Member to the
Company pursuant to this Agreement and (ii) all items of Company income and gain
(including income and gain exempt from tax) computed in accordance with Section
1.B and allocated to such Member pursuant to Section 6.1 of the Agreement and
Exhibit C thereof, and decreased by (x) the amount of cash or Agreed Value of
property actually distributed or deemed to be distributed to such Member
pursuant to this Agreement and (y) all items of Company deduction and loss
computed in accordance with Section 1.B and allocated to such Member pursuant to
Section 6.1 of the Agreement and Exhibit C thereof.

 

B.           For purposes of computing the amount of any item of income, gain,
deduction or loss to be reflected in the Members’ Capital Accounts, unless
otherwise specified in this Agreement, the determination, recognition and
classification of any such item shall be the same as its determination,
recognition and classification for U.S. federal income tax purposes determined
in accordance with Section 703(a) of the Code (for this purpose all items of
income, gain, loss or deduction required to be stated separately pursuant to
Section 703(a)(1) of the Code shall be included in taxable income or loss), with
the following adjustments:

 

(1)         Except as otherwise provided in Regulations Section
1.704-1(b)(2)(iv)(m), the computation of all items of income, gain, loss and
deduction shall be made without regard to any adjustments to the adjusted bases
of the assets of the Company pursuant to Sections 734(b) and 743(b) of the Code,
provided, however, that the amounts of any adjustments to the adjusted bases of
the assets of the Company made pursuant to Section 734 of the Code as a result
of the distribution of property by the Company to a Member (to the extent that
such adjustments have not previously been reflected in the Members’ Capital
Accounts) shall be reflected in the Capital Accounts of the Members in the
manner and subject to the limitations prescribed in Regulations Section
l.704-1(b)(2)(iv)(m)(4).

 

(2)         The computation of all items of income, gain, and deduction shall be
made without regard to the fact that items described in Sections 705(a)(l)(B) or
705(a)(2)(B) of the Code are not includible in gross income or are neither
currently deductible nor capitalized for U.S. federal income tax purposes.

 

(3)         Any income, gain or loss attributable to the taxable disposition of
any Company property shall be determined as if the adjusted basis of such
property as of such date of disposition were equal in amount to the Company’s
Carrying Value with respect to such property as of such date.

 

(4)         In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such fiscal year.

 

 

 

  

(5)         In the event the Carrying Value of any Company asset is adjusted
pursuant to Section 1.D, the amount of any such adjustment shall be taken into
account as gain or loss from the disposition of such asset.

 

(6)         Any items specially allocated under Section 2 of Exhibit C to the
Agreement hereof shall not be taken into account.

 

C.           A transferee (including any Assignee) of a Unit shall succeed to a
pro rata portion of the Capital Account of the transferor in accordance with
Regulations Section 1.704-1(b)(2)(iv)(l).

 

D.           (1)         Consistent with the provisions of Regulations Section
1.704-1(b)(2)(iv)(f), and as provided in Section 1.D(2), the Carrying Values of
all Company assets shall be adjusted upward or downward to reflect any
Unrealized Gain or Unrealized Loss attributable to such Company property, as of
the times of the adjustments provided in Section 1.D(2), as if such Unrealized
Gain or Unrealized Loss had been recognized on an actual sale of each such
property and allocated pursuant to Section 6.1 of the Agreement.

 

(2)         Such adjustments shall be made as of the following times: (a)
immediately prior to the acquisition of an additional interest in the Company by
any new or existing Member in exchange for more than a de minimis Capital
Contribution; (b) immediately prior to the distribution by the Company to a
Member of more than a de minimis amount of property as consideration for an
interest in the Company; (c) immediately prior to the liquidation of the Company
within the meaning of Regulations Section 1.704-l(b)(2)(ii)(g); (d) immediately
prior to the grant of an interest in the Company (other than a de minimis
interest) as consideration for the provision of services to or for the benefit
of the Company; (e) immediately prior to the issuance by the Company of a
noncompensatory option to acquire an interest in the Company (other than an
option for a de minimis interest); and (f) at such other times as are permitted
by applicable Regulations and as determined in the discretion of the Managing
Member; provided, however, that adjustments pursuant to clauses (a), (b), (d),
(e) and (f) above shall be made only if the Managing Member determines that such
adjustments are necessary or appropriate to reflect the relative economic
interests of the Members in the Company or to comply with applicable
Regulations; provided further, however, that the issuance of any LTIP Unit shall
be deemed to require a revaluation pursuant to this Section 1.D.

 

(3)         In accordance with Regulations Section 1.704- l(b)(2)(iv)(e), the
Carrying Value of Company assets distributed in kind shall be adjusted upward or
downward to reflect any Unrealized Gain or Unrealized Loss attributable to such
Company property, as of the time any such asset is distributed.

 

(4)         In determining Unrealized Gain or Unrealized Loss for purposes of
this Exhibit B, the aggregate cash amount and fair market value of all Company
assets (including cash or cash equivalents) shall be determined by the Managing
Member using such reasonable method of valuation as it may adopt, or in the case
of a liquidating distribution pursuant to Article XIII of the Agreement, shall
be determined and allocated by the Liquidator using such reasonable methods of
valuation as it may adopt. The Managing Member, or the Liquidator, as the case
may be, shall allocate such aggregate fair market value among the assets of the
Company in such manner as it determines in its sole and absolute discretion to
arrive at a fair market value for individual properties.

 

 B-2 

 

  

E.           The provisions of the Agreement (including this Exhibit B and the
other Exhibits to the Agreement) relating to the maintenance of Capital Accounts
are intended to comply with Regulations Section 1.704-1(b), and shall be
interpreted and applied in a manner consistent with such Regulations. In the
event the Managing Member shall determine that it is prudent to modify the
manner in which the Capital Accounts, or any debits or credits thereto
(including, without limitation, debits or credits relating to liabilities which
are secured by contributed or distributed property or which are assumed by the
Company, the Managing Member, or the Non-Managing Members) are computed in order
to comply with such Regulations, the Managing Member may make such modification
without regard to Article XIV of the Agreement, provided that it is not likely
to have a material effect on the amounts distributable to any Person pursuant to
Article XIII of the Agreement upon the dissolution of the Company. The Managing
Member also shall (i) make any adjustments that are necessary or appropriate to
maintain equality between the Capital Accounts of the Members and the amount of
Company capital reflected on the Company’s balance sheet, as computed for book
purposes, in accordance with Regulations Section l.704-l(b)(2)(iv)(q), and (ii)
make any appropriate modifications in the event unanticipated events might
otherwise cause this Agreement not to comply with Regulations Section
l.704-1(b).

 

2.          No Interest

 

No interest shall be paid by the Company on Capital Contributions or on balances
in Members’ Capital Accounts.

 

3.          No Withdrawal

 

No Member shall be entitled to withdraw any part of its Capital Contribution or
Capital Account or to receive any distribution from the Company, except as
provided in Articles IV, V, VII and XIII of the Agreement.

 

 B-3 

 

  

EXHIBIT C

 

SPECIAL ALLOCATION RULES

 

1.          Special Allocation Rules.

 

Notwithstanding any other provision of the Agreement or this Exhibit C, the
following special allocations shall be made in the following order:

 

A.           Minimum Gain Chargeback. Notwithstanding the provisions of Section
6.1 of the Agreement or any other provisions of this Exhibit C, if there is a
net decrease in Partnership Minimum Gain during any Fiscal Year, each Member
shall be specially allocated items of Company income and gain for such year
(and, if necessary, subsequent years) in an amount equal to such Member’s share
of the net decrease in Partnership Minimum Gain, as determined under Regulations
Section 1.704-2(g). Allocations pursuant to the previous sentence shall be made
in proportion to the respective amounts required to be allocated to each Member
pursuant thereto. The items to be so allocated shall be determined in accordance
with Regulations Section 1.704-2(f)(6). This Section 1.A is intended to comply
with the minimum gain chargeback requirements in Regulations Section 1.704-2(f)
and for purposes of this Section 1.A only, each Member’s Adjusted Capital
Account Deficit shall be determined prior to any other allocations pursuant to
Section 6.1 of the Agreement or this Exhibit C with respect to such Fiscal Year
and without regard to any decrease in Partner Minimum Gain during such Fiscal
Year.

 

B.           Partner Minimum Gain Chargeback. Notwithstanding any other
provision of Section 6.1 of this Agreement or any other provisions of this
Exhibit C (except Section 1.A), if there is a net decrease in Partner Minimum
Gain attributable to a Partner Nonrecourse Debt during any Fiscal Year, each
Member who has a share of the Partner Minimum Gain attributable to such Partner
Nonrecourse Debt, determined in accordance with Regulations Section
1.704-2(i)(5), shall be specially allocated items of Company income and gain for
such year (and, if necessary, subsequent years) in an amount equal to such
Member’s share of the net decrease in Partner Minimum Gain attributable to such
Partner Nonrecourse Debt, determined in accordance with Regulations Section
1.704-2(i)(5). Allocations pursuant to the previous sentence shall be made in
proportion to the respective amounts required to be allocated to each Managing
Member and Non-Managing Member pursuant thereto. The items to be so allocated
shall be determined in accordance with Regulations Section 1.704-2(i)(4). This
Section 1.B is intended to comply with the minimum gain chargeback requirement
in such Section of the Regulations and shall be interpreted consistently
therewith. Solely for purposes of this Section 1.B, each Member’s Adjusted
Capital Account Deficit shall be determined prior to any other allocations
pursuant to Section 6.1 of the Agreement or this Exhibit C with respect to such
Fiscal Year, other than allocations pursuant to Section 1.A.

 

C.           Qualified Income Offset. In the event any Member unexpectedly
receives any adjustments, allocations or distributions described in Regulations
Sections 1.704-l(b)(2)(ii)(d)(4), l.704-1(b)(2)(ii)(d)(5), or
1.704-l(b)(2)(ii)(d)(6), and after giving effect to the allocations required
under Sections 1.A and 1.B with respect to such Fiscal Year, such Member has an
Adjusted Capital Account Deficit, items of Company income and gain (consisting
of a pro rata portion of each item of Company income, including gross income and
gain for the Fiscal Year) shall be specifically allocated to such Member in an
amount and manner sufficient to eliminate, to the extent required by the
Regulations, its Adjusted Capital Account Deficit created by such adjustments,
allocations or distributions as quickly as possible. This Section 1.C is
intended to constitute a “qualified income offset” under Regulations Section
1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

 

 

 

  

D.           Gross Income Allocation. In the event that any Member has an
Adjusted Capital Account Deficit at the end of any Fiscal Year (after taking
into account allocations to be made under the preceding paragraphs hereof with
respect to such Fiscal Year), each such Member shall be specially allocated
items of Company income and gain (consisting of a pro rata portion of each item
of Company income, including gross income and gain for the Fiscal Year) in an
amount and manner sufficient to eliminate, to the extent required by the
Regulations, its Adjusted Capital Account Deficit.

 

E.           Nonrecourse Deductions. Except as may otherwise be expressly
provided by the Managing Member pursuant to Section 4.2 of the Agreement with
respect to other classes of Units, Nonrecourse Deductions for any Fiscal Year
shall be allocated only to the Members holding Class A Units in accordance with
their respective Percentage Interests. If the Managing Member determines in its
good faith discretion that the Company’s Nonrecourse Deductions must be
allocated in a different ratio to satisfy the safe harbor requirements of the
Regulations promulgated under Section 704(b) of the Code, the Managing Member is
authorized, upon notice to the Non-Managing Members, to revise the prescribed
ratio for such Fiscal Year to the numerically closest ratio which would satisfy
such requirements.

 

F.           Partner Nonrecourse Deductions. Any Partner Nonrecourse Deductions
for any Fiscal Year shall be specially allocated to the Member who bears the
economic risk of loss with respect to the Partner Nonrecourse Debt to which such
Partner Nonrecourse Deductions are attributable in accordance with Regulations
Sections 1.704-2(b)(4) and 1.704-2(i).

 

G.           Adjustments Pursuant to Code Section 734 and Section 743. To the
extent an adjustment to the adjusted tax basis of any Company asset pursuant to
Section 734(b) or 743(b) of the Code is required, pursuant to Regulations
Section 1.704-l(b)(2)(iv)(m), to be taken into account in determining Capital
Accounts, the amount of such adjustment to the Capital Accounts shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or loss
(if the adjustment decreases such basis), and such item of gain or loss shall be
specially allocated to the Members in a manner consistent with the manner in
which their Capital Accounts are required to be adjusted pursuant to such
Section of the Regulations.

 

2.          Allocations for Tax Purposes

 

A.           Except as otherwise provided in this Section 2, for U.S. federal
income tax purposes, each item of income, gain, loss and deduction shall be
allocated among the Members in the same manner as its correlative item of “book”
income, gain, loss or deduction is allocated pursuant to Section 6.1 of the
Agreement and Section 1 of this Exhibit C.

 

 C-2 

 

  

B.           In an attempt to eliminate Book-Tax Disparities attributable to a
Contributed Property or Adjusted Property, items of income, gain, loss, and
deduction shall be allocated for U.S. federal income tax purposes among the
Members as follows:

 

(1)         (a)          In the case of a Contributed Property, such items
attributable thereto shall be allocated among the Members consistent with the
principles of Section 704(c) of the Code to take into account the variation
between the Section 704(c) Value of such property and its adjusted basis at the
time of contribution (taking into account Section 2.C of this Exhibit C); and

 

(b)          any item of Residual Gain or Residual Loss attributable to a
Contributed Property shall be allocated among the Members in the same manner as
its correlative item of “book” gain or loss is allocated pursuant to Section 6.1
of the Agreement and Section 1 of this Exhibit C.

 

(2)         (a)          In the case of an Adjusted Property, such items shall

 

(i)          first, be allocated among the Members in a manner consistent with
the principles of Section 704(c) of the Code to take into account the Unrealized
Gain or Unrealized Loss attributable to such property and the allocations
thereof pursuant to Exhibit B;

 

(ii)         second, in the event such property was originally a Contributed
Property, be allocated among the Members in a manner consistent with Section
2.B(1) of this Exhibit C; and

 

(b)          any item of Residual Gain or Residual Loss attributable to an
Adjusted Property shall be allocated among the Members in the same manner its
correlative item of “book” gain or loss is allocated pursuant to Section 6.1 of
the Agreement and Section 1 of this Exhibit C.

 

(3)         all other items of income, gain, loss and deduction shall be
allocated among the Members in the same manner as their correlative item of
“book” gain or loss is allocated pursuant to Section 6.1 of the Agreement and
Section 1 of this Exhibit C.

 

C.           To the extent Regulations promulgated pursuant to Section 704(c) of
the Code permit a Company to utilize alternative methods to eliminate the
disparities between the Carrying Value of property and its adjusted basis, the
Managing Member shall have the authority to elect the method to be used by the
Company and such election shall be binding on all Members.

 

 C-3 

 

  

EXHIBIT D

 

NOTICE OF REDEMPTION

 

The undersigned hereby irrevocably (i) redeems Units in Jernigan Capital
Operating Company, LLC (the “Company”) in accordance with the terms of the
Limited Liability Company Agreement of the Company, as amended, and the
Redemption Right referred to therein, (ii) surrenders such Units and all right,
title and interest therein and (iii) directs that the Cash Amount or Shares
Amount (as determined by the Managing Member) deliverable upon exercise of the
Redemption Right be delivered to the address specified below, and if Shares are
to be delivered, such Shares be registered or placed in the name(s) and at the
address(es) specified below. The undersigned hereby represents, warrants, and
certifies that the undersigned (a) has marketable and unencumbered title to such
Units, free and clear of the rights of or interests of any other person or
entity, (b) has the full right, power and authority to redeem and surrender such
Units as provided herein and (c) has obtained the consent or approval of all
persons or entities, if any, having the right to consult or approve such
redemption and surrender. Capitalized terms used but not defined herein shall
have the meanings assigned to them in the Limited Liability Company Agreement of
the Company.

 

Dated:     Name of Member:                 (Signature of Member)                
(Street Address)                 (City)            (State)            (Zip Code)
          Signature Guaranteed by:            

 

IF SHARES ARE TO BE ISSUED, ISSUE TO:

 

Name: _________________________________

 

Social Security or tax identifying number: _________________________

 

 

 

  

EXHIBIT E

 

FORM OF DRO REGISTRY

 

   DRO AMOUNT  PART I DRO MEMBERS            PART II DRO MEMBERS     

 

 

 

  

EXHIBIT F

 

NOTICE OF ELECTION BY MEMBER TO CONVERT
LTIP UNITS INTO CLASS A UNITS

 

The undersigned holder of LTIP Units hereby irrevocably (i) elects to convert
LTIP Units in Jernigan Capital Operating Company, LLC (the “Company”) into Class
A Units in accordance with the terms of the Limited Liability Company Agreement
of the Company, as amended; and (ii) directs that any cash in lieu of Class A
Units that may be deliverable upon such conversion be delivered to the address
specified below. The undersigned hereby represents, warrants, and certifies that
the undersigned (a) has title to such LTIP Units, free and clear of the rights
or interests of any other person or entity other than the Company; (b) has the
full right, power, and authority to cause the conversion of such LTIP Units as
provided herein; and (c) has obtained the consent to or approval of all persons
or entities, if any, having the right to consent or approve such conversion.
Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Limited Liability Company Agreement of the Company.

 

Dated:     Name of Member:                 (Signature of Member)                
(Street Address)                 (City)           (State)             (Zip Code)
          Signature Guaranteed by:            

 

 

 

  

EXHIBIT G

 

NOTICE OF ELECTION BY COMPANY TO FORCE CONVERSION OF
LTIP UNITS INTO CLASS A UNITS

 

Jernigan Capital Operating Company, LLC (the “Company”) hereby irrevocably
elects to cause the number of LTIP Units held by the holder of LTIP Units set
forth below to be converted into Class A Units in accordance with the terms of
the Limited Liability Agreement of the Company, as amended (the “Agreement”).
Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Agreement.

 

Name of Holder:

 

Date of this Notice:

 

Number of LTIP Units to be Converted:

 

Please Print: Exact Name as Registered with Company

 

 

 